Exhibit 10.1

Execution Version

AMENDMENT NO. 1

This AMENDMENT NO. 1, dated as of March 28, 2019 (this “Amendment”), amends the
Credit Agreement, dated as of November 28, 2017 (the “Credit Agreement”), by and
among CONSOL COAL RESOURCES LP (the “Borrower”), the guarantors party thereto,
the lenders party thereto, CONSOL ENERGY INC., as administrative agent for the
Lenders (the “Administrative Agent”) and PNC BANK, NATIONAL ASSOCIATION, as
collateral agent for Secured Parties (the “Collateral Agent” and, together with
the Administrative Agent, the “Agents”). Capitalized terms used but not defined
herein shall have the meanings given them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

WITNESSETH

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein; and

WHEREAS, the contemplated amendments require the consent of the affected Lenders
under the Credit Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:

1.        Amendment to the Credit Agreement. Effective as of the Amendment No. 1
Effective Date, the Credit Agreement is hereby amended to be as set forth in the
conformed copy of the Credit Agreement as amended by this Amendment attached as
Exhibit A hereto.

2.        Conditions Precedent. This Amendment shall be effective upon
satisfaction of each of the following conditions (the date of such
effectiveness, the “Amendment No. 1 Effective Date”):

(a)        Execution and Delivery of Amendment. The Borrower, the Guarantors,
each Lender, the Administrative Agent and the Collateral Agent shall have
executed and delivered this Amendment.

(b)        Officer’s Certificate. (i) The representations and warranties of each
of the Loan Parties contained in the Loan Documents shall be true and correct in
all material respects on and as of the Amendment No. 1 Effective Date with the
same effect as though such representations and warranties had been made on and
as of such date (except (x) that any representation and warranty that is already
qualified as to materiality shall be true and correct in all respects as so
qualified and (y) for representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); (ii) no
Event of Default or Potential Default shall have occurred and be continuing;
(iii) since December 31, 2018, there shall not have occurred any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to constitute a Material Adverse Change; and (iv) the Borrower
shall have delivered to the Agents for the benefit of each Lender a certificate
of the Borrower, dated the Amendment No. 1 Effective Date.



--------------------------------------------------------------------------------

and signed by a Responsible Officer or Authorized Officer of the Borrower, to
each effect in clauses (i) through (iii).

(c)      Secretary’s Certificates. The Agents shall have received:

(i)        a certificate dated the Amendment No. 1 Effective Date and signed by
an Authorized Officer of the Borrower, certifying (A) that attached thereto is a
true and complete copy of resolutions duly adopted by the managing general
partner of the Borrower authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to be executed and delivered in
connection herewith, and that such resolutions have not been modified, rescinded
or amended and are in full force and effect on the Amendment No. 1 Effective
Date; (B) the names of the officer or officers authorized to sign this Amendment
and the other Loan Documents to be executed and delivered in connection herewith
and the true signatures of such officer or officers and specifying the
Authorized Officers permitted to act on behalf of the Borrower for purposes of
this Amendment and such other Loan Documents and the true signatures of such
officers, on which each Agent and each Lender may conclusively rely; and
(C) copies of its certificate of limited partnership (recently certified by the
Secretary of State of the State of Delaware) and limited partnership agreement
as in effect on the Amendment No. 1 Effective Date, together with recently dated
certificates from the Secretary of State of the State of Delaware as to the
continued existence and good standing of the Borrower; and

(ii)      a certificate dated the Amendment No. 1 Effective Date and signed by
an Authorized Officer of each of the Loan Parties (other than the Borrower),
certifying (A) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Loan Party (or its managing
general partner, managing member or equivalent) authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents to be
executed and delivered in connection herewith, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Amendment No. 1 Effective Date; (B) the names of the officer or officers
authorized to sign this Amendment and the other Loan Documents to be executed
and delivered in connection herewith and the true signatures of such officer or
officers and specifying the Authorized Officers permitted to act on behalf of
such Loan Party for purposes of this Amendment and such other Loan Documents and
the true signatures of such officers, on which each Agent and each Lender may
conclusively rely; and (C) copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Amendment No. 1 Effective Date, recently certified
by the appropriate state official where such documents are filed in a state
office (or, in the alternative, certifying that such organizational documents
have not been amended since the Closing Date, and that such organizational
documents are in full force and effect), together with recently dated
certificates from the appropriate state officials as to the

 

-2-



--------------------------------------------------------------------------------

continued existence and good standing of such Loan Party in each state where
organized.

(d)      Solvency Certificate. The Agents shall have received a certificate of
the chief financial officer of the General Partner on behalf of the Borrower
stating that, after giving effect to this Amendment, the Borrower and its
Subsidiaries , taken as a whole, are Solvent.

(e)      Legal Opinions. The Agents shall have received:

    (i)      a written opinion of in-house counsel for the Loan Parties (who may
rely on the opinions of such other counsel as may be acceptable to each Agent),
dated the Amendment No. 1 Effective Date, addressed to the Lenders and each
Agent, substantially in the form agreed with the Agents prior to the Amendment
No. 1 Effective Date.

    (ii)      a written opinion of Latham & Watkins LLP, counsel to the Loan
Parties (who may rely on the opinions of such other counsel as may be acceptable
to each Agent), dated the Amendment No. 1 Effective Date, addressed to the
Lenders and each Agent, substantially in the form agreed with the Agents prior
to the Amendment No. 1 Effective Date.

(f)      Lien Searches. The Agents shall have received bring-down lien searches
with a scope substantially similar to those delivered on the Closing Date, and
each Agent shall be satisfied with the results thereof.

(g)      Required Flood Materials. The Collateral Agent shall have received the
Required Flood Materials with respect to each existing Mortgage.

(h)      Perfection Certificate Supplement. The Collateral Agent shall have
received a Perfection Certificate Supplement executed and delivered by the Loan
Parties and dated as of the Amendment No. 1 Effective Date.

(i)      Insurance. The Collateral Agent shall have received evidence that
adequate insurance (other than flood insurance) required to be maintained under
the Loan Documents is in full force and effect.

(j)      PATRIOT Act. The Agents shall have received at least three business
days prior to the Amendment No. 1 Effective Date (i) all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act and (ii) a Beneficial Ownership Certification, in
each case to the extent requested at least ten business days prior to the
Amendment No. 1 Effective Date.

(k)      Fees and Expenses. All fees and expenses payable on or before the
Amendment No. 1 Effective Date by the Borrower to the Collateral Agent (or its

 

-3-



--------------------------------------------------------------------------------

Affiliates) in connection with this Amendment shall have been paid, including
the reasonable fees, charges and disbursements of counsel for the Collateral
Agent.

3.        Post-Closing Actions. Not later than sixty (60) days after the
Amendment No. 1 Effective Date, unless extended by the Collateral Agent in its
sole discretion upon reasonable request of the Borrower, the Borrower shall
deliver (or cause to be delivered) to the Collateral Agent, (i) with respect to
each existing Mortgage, either the items listed in clause (a) or (b) below, and
(ii) with respect to each Mortgage encumbering the Pennsylvania Mining Complex,
a mortgage amendment to such Mortgage to add a schedule indicating what
Buildings are encumbered thereby:

(a)      written confirmation (which may be in the form of an email), in form
and substance reasonably satisfactory to the Collateral Agent, from local
counsel in the jurisdiction in which such Mortgage is recorded, substantially to
the effect that:

    (i)      the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Secured Debt (as defined in such
Mortgage),for the benefit of the Secured Parties (as defined in such Mortgage);
and

    (ii)      no other documents, instruments, filing, recordings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes, are necessary under applicable law in order to maintain
the continued enforceability, validity or priority of the Lien created by such
Mortgage as security for the Secured Debt (as defined in such Mortgage), for the
benefit of the Secured Parties (as defined in the Mortgage); or

(b)      the following, in each case in form and substance reasonably acceptable
to the Collateral Agent:

    (i)      an amendment to such Mortgage (each, a “Mortgage Amendment”), duly
executed and acknowledged by the applicable Loan Party, and in proper form for
recording in the land records in the jurisdiction in which the applicable
mortgaged property is located and sufficient to create a valid and enforceable
mortgage lien on such mortgaged property, in favor of the Collateral Agent for
the benefit of the Secured Parties (as defined in such Mortgage), securing the
Secured Debt (as defined in such Mortgage);

    (ii)      a datedown endorsement (or such other title product as acceptable
to the Collateral Agent if a datedown endorsement is not available in the
applicable jurisdiction) (each, a “Title Endorsement”) to the existing title
insurance policy for such Mortgage, insuring the Collateral Agent that the lien
of such Mortgage, as amended by the applicable Mortgage Amendment, is a valid
and enforceable first priority lien on the mortgaged property described therein,
in favor of the Collateral Agent for the benefit of the Secured Parties (as
defined in

 

-4-



--------------------------------------------------------------------------------

such Mortgage) free and clear of all defects, encumbrances and liens except for
Permitted Liens;

    (iii)      with respect to each such Mortgage Amendment, an opinion of
(x) local counsel in the jurisdiction where such mortgaged property is located
with respect to the enforceability and perfection of the Mortgage, as amended by
the Mortgage Amendment, and other matters customarily included in such opinions
and (y) counsel regarding the due authorization, execution and delivery of the
Mortgage Amendment and other matters customarily included in such opinions;

    (iv)      evidence that the Borrower has delivered to the title company such
affidavits, certificates, information, instruments of indemnification and other
documents as may be reasonably necessary to cause the title company to issue the
Title Endorsements contemplated by clause (b)(ii) above; and

    (v)      evidence of payment by the Borrower of all title premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendments contemplated by clause (b)(i) above and issuance of the
Title Endorsements contemplated by clause (b)(ii) above.

4.        Full Force and Effect; Reaffirmation. All of the terms, conditions,
representations, warranties and covenants contained in the Loan Documents shall
continue in full force and effect except, in each case, as expressly modified by
this Amendment. This Amendment shall constitute a Loan Document for purposes of
the Credit Agreement. All references to the Credit Agreement in any Loan
Document, unless expressly provided otherwise, shall mean and be a reference to
the Credit Agreement as amended by this Amendment. Each Loan Party, by its
signature below, hereby affirms and confirms (i) its obligations under each of
the Loan Documents to which it is a party and (ii) its guarantee of the
Obligations and the pledge of and/or grant of a security interest in its assets
as Collateral to secure the Obligations, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, the Obligations. The amendment of the Credit Agreement pursuant
to this Amendment and all other Loan Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Loan Documents as in effect prior to the Amendment No. 1
Effective Date.

5.        Counterparts. This Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Amendment.

6.        Severability. If any term of this Amendment or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity of other
terms of this Amendment or any other application of such term shall in no way be
affected thereby.

 

-5-



--------------------------------------------------------------------------------

7.        Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendments to the Loan
Documents contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendments. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.

8.        Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to its conflict
of laws principles. The provisions of Section 11.11.2 through 11.11.5 of the
Credit Agreement shall apply to this Amendment mutatis mutandis.

[SIGNATURE PAGES FOLLOW]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

CONSOL COAL RESOURCES LP By:   CONSOL COAL RESOURCES GP LLC, its general partner

By:       /s/ Martha A Wiegand   Name: Martha A. Wiegand   Title:     Authorized
Officer

 

GUARANTORS: CONSOL OPERATING LLC CONSOL THERMAL HOLDINGS LLC CONSOL COAL FINANCE
CORP. By: /s/ Martha A. Wiegand                             Name:    Martha A.
Wiegand Title:    Authorized Officer



--------------------------------------------------------------------------------

CONSOL ENERGY INC., as Administrative Agent and as a Lender By: /s/ David M.
Khani                                  

Name: David M. Khani

Title:   Chief Financial Officer & Treasurer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By: /s/ Mahir J. Desai                                    

Name: Mahir J. Desai

Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

CONFORMED CREDIT AGREEMENT

[See attached]



--------------------------------------------------------------------------------

Exhibit A to Amendment No. 1

 

 

 

AFFILIATED COMPANY CREDIT AGREEMENT

by and among

CONSOL COAL RESOURCES LP

(formerly known as CNX COAL RESOURCES LP)

and

THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

CONSOL ENERGY INC.

(formerly known as CONSOL MINING CORPORATION),

as Administrative Agent

and

PNC BANK, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

Dated as of November 28, 2017,

as amended as of March 28, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page  

1. CERTAIN DEFINITIONS

 

1.1  

  

Certain Definitions

    1  

1.2  

  

Construction

    41  

1.3  

  

Accounting Principles

    42  

1.4  

  

Valuations

    43  

1.5  

  

Pro Forma Financial Covenant Compliance

    43  

2. LOAN FACILITIES

 

2.1  

  

Loan Commitments

    43  

2.2  

  

Nature of Lenders’ Obligations with Respect to Loans

    43  

2.3  

  

Commitment Fees

    44  

2.4  

  

Voluntary Commitment Reduction

    44  

2.5  

  

Loan Requests

    44  

2.6  

  

Making and Repayment of Loans

    45     

2.6.1   Making Loans

    45     

2.6.2   Repayment of Loans

    45  

2.7  

  

Provision of Notes

    45  

2.8  

  

Use of Proceeds

    45  

2.9  

  

Extended Commitments

    45  

3. RESERVED

 

4. INTEREST RATES

 

4.1  

  

Interest Rates

    47  

4.2  

  

Interest After Default

    47  

5. PAYMENTS

 

5.1  

  

Payments

    47  

5.2  

  

Pro Rata Treatment of Lenders

    48  

5.3  

  

Sharing of Payments by Lenders

    48  

5.4  

  

Presumptions by Administrative Agent

    48  

5.5  

  

Interest Payment Dates

    49  

5.6  

  

Prepayments

    49     

5.6.1   Right to Prepay

    49     

5.6.2   Designation of a Different Lending Office

    49     

5.6.3   Mandatory Prepayments

    50  

5.7  

  

Increased Costs

    50     

5.7.1   Increased Costs Generally

    50     

5.7.2   Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans

    50     

5.7.3   Delay in Requests

    50  

5.8  

  

Taxes

    51     

5.8.1   Payments Free of Taxes

    51  

 

-i-



--------------------------------------------------------------------------------

  

5.8.2   Payment of Other Taxes by the Borrower

    51     

5.8.3   Indemnification by the Borrower

    51     

5.8.4   Evidence of Payments

    51     

5.8.5   Status of Lenders

    52     

5.8.6   Refunds

    53     

5.8.7   Administrative Agent Forms

    54  

6. REPRESENTATIONS AND WARRANTIES

 

6.1  

  

Organization and Qualification

    54  

6.2  

  

EEA Financial Institutions

    54  

6.3  

  

Subsidiaries

    54  

6.4  

  

Power and Authority

    55  

6.5  

  

Validity and Binding Effect

    55  

6.6  

  

No Conflict

    55  

6.7  

  

Litigation

    55  

6.8  

  

Title to Properties

    56  

6.9  

  

Financial Statements

    56  

6.10

  

Use of Proceeds

    56  

6.11

  

Liens in the Collateral

    56  

6.12

  

Full Disclosure

    57  

6.13

  

Taxes

    57  

6.14

  

Consents and Approvals

    57  

6.15

  

No Event of Default; Compliance with Instruments

    58  

6.16

  

Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

    58  

6.17

  

Solvency

    58  

6.18

  

Real Property

    58  

6.19

  

Insurance

    59  

6.20

  

Compliance with Laws

    59  

6.21

  

Material Contracts; Burdensome Restrictions

    59  

6.22

  

Investment Companies; Regulated Entities

    59  

6.23

  

ERISA Compliance

    59  

6.24

  

Employment Matters; Coal Act; Black Lung Act

    60  

6.25

  

Environmental Matters

    60  

6.26

  

Anti-Terrorism Laws; Anti-Corruption Laws

    61  

6.27

  

Margin Regulations

    61  

7. CONDITIONS OF LENDING

 

7.1  

  

First Loans

    61     

7.1.1   Deliveries

    61     

7.1.2   Payment of Fees

    63     

7.1.3   PATRIOT Act

    63     

7.1.4   No Debt or Preferred Stock Outstanding

    64     

7.1.5   Transactions

    64  

7.2  

  

Each Loan

    64  

8. COVENANTS

 

8.1  

  

Affirmative Covenants

    64     

8.1.1   Preservation of Existence, Etc.

    65  

 

-ii-



--------------------------------------------------------------------------------

  

8.1.2    Payment of Liabilities, Including Taxes, Etc.

    65     

8.1.3    Maintenance of Insurance

    65     

8.1.4    Maintenance of Properties and Equipment

    66     

8.1.5    Maintenance of Patents, Trademarks, Etc.

    66     

8.1.6    Visitation Rights

    66     

8.1.7    Keeping of Records and Books of Account

    67     

8.1.8    Further Assurances

    67     

8.1.9    Additional Guarantors

    67     

8.1.10   Compliance with Laws

    67     

8.1.11   Use of Proceeds

    68     

8.1.12   Subordination of Intercompany Loans

    68     

8.1.13   Anti-Terrorism Laws; Anti-Corruption Laws

    68     

8.1.14   Compliance with Material Contracts

    68     

8.1.15   Accounts

    69     

8.1.16   ERISA Compliance

    69     

8.1.17   Collateral

    69     

8.1.18   Title

    72     

8.1.19   Maintenance of Permits

    73     

8.1.20   Environmental Reports

    73     

8.1.21   Post-Closing Matters

    73  

8.2  

  

Negative Covenants

    73     

8.2.1    Indebtedness

    73     

8.2.2    Liens

    74     

8.2.3    Designation of Unrestricted Subsidiaries

    75     

8.2.4    Loans and Investments

    75     

8.2.5    Restricted Payments

    77     

8.2.6    Liquidations, Mergers, Consolidations, Acquisitions

    78     

8.2.7    Dispositions

    79     

8.2.8    Affiliate Transactions

    81     

8.2.9    Change in Business

    83     

8.2.10   Fiscal Year

    83     

8.2.11   Amendments to Certain Documents

    83     

8.2.12   Swaps

    83     

8.2.13   Financial Covenants

    83     

8.2.14   Restrictions on Distributions from Restricted Subsidiaries

    84     

8.2.15   Negative Pledge Agreements

    85  

8.3  

  

Reporting Requirements

    87     

8.3.1    Quarterly Financial Statements

    87     

8.3.2    Annual Financial Statements

    87     

8.3.3    SEC Website

    88     

8.3.4    Certificate of the Borrower

    88     

8.3.5    Notice of Default

    88     

8.3.6    Certain Events

    88     

8.3.7    Budgets, Forecasts, Other Reports and Information

    89  

9. DEFAULT

 

9.1  

  

Events of Default

    90     

9.1.1    Payments Under Loan Documents

    90     

9.1.2    Breach of Warranty

    90     

9.1.3    Breach of Certain Covenants

    90  

 

-iii-



--------------------------------------------------------------------------------

  

9.1.4    Breach of Other Covenants

     90     

9.1.5    Defaults in Other Agreements or Indebtedness

     91     

9.1.6    Final Judgments or Orders

     91     

9.1.7    Loan Document Unenforceable

     91     

9.1.8    Inability to Pay Debts

     91     

9.1.9    ERISA

     91     

9.1.10   Change of Control

     92     

9.1.11   Operating Agreement

     92     

9.1.12   Involuntary Proceedings

     92     

9.1.13   Voluntary Proceedings

     92     

9.1.14   Material Contracts

     92  

9.2  

  

Consequences of Event of Default

     92     

9.2.1    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

     92     

9.2.2    Bankruptcy, Insolvency or Reorganization Proceedings

     93     

9.2.3    Set-off

     93     

9.2.4    Application of Proceeds

     93     

9.2.5    Collateral Agent

     94     

9.2.6    Other Rights and Remedies

     94  

9.3  

  

Notice of Sale

     95  

10. THE AGENTS

     

10.1   Appointment and Authority

     95     

10.2   Rights as a Lender

     95     

10.3   Exculpatory Provisions

     95     

10.4   Reliance by Agents

     96     

10.5   Delegation of Duties

     97     

10.6   Resignation of Agents

     97     

10.7   Non-Reliance on Collateral Agent

     97     

10.8   Collateral Agent Role

     98     

10.9   Collateral Agent’s Fee

     98     

10.10   Authorization to Release Collateral and Guarantors

     98     

10.11   No Reliance on Collateral Agent’s Customer Identification Program

     99     

10.12   Withholding Tax

     99     

10.13   Certain ERISA Matters

     99  

11. MISCELLANEOUS

  

11.1  

  

Modifications, Amendments or Waivers

     101     

11.1.1   Required Consents

     101     

11.1.2   Certain Amendments

     102     

11.1.3   Amendments Affecting the Agents, Etc.

     102  

11.2  

  

No Implied Waivers; Cumulative Remedies

     102  

11.3  

  

Expenses; Indemnity; Damage Waiver

     103     

11.3.1   Costs and Expenses

     103     

11.3.2   Indemnification by the Borrower

     103     

11.3.3   Reimbursement by Lenders

     104     

11.3.4   Waiver of Consequential Damages, Etc.

     104     

11.3.5   Payments

     104  

11.4  

  

Holidays

     104  

 

-iv-



--------------------------------------------------------------------------------

11.5  

  

Notices; Effectiveness; Electronic Communication

     104     

11.5.1   Notices Generally

     104     

11.5.2   Electronic Communications

     105     

11.5.3   Change of Address, Etc.

     105  

11.6  

  

Severability

     105  

11.7  

  

Duration; Survival

     105  

11.8  

  

Successors and Assigns

     106     

11.8.1   Successors and Assigns Generally

     106     

11.8.2   Assignments by Lenders

     106     

11.8.3   Register

     107     

11.8.4   Collateral Assignment

     107  

11.9  

  

Confidentiality

     108     

11.9.1   General

     108     

11.9.2   Sharing Information With Affiliates of the Lenders

     109  

11.10

  

Counterparts; Integration; Effectiveness

     109  

11.11

  

Governing Law, Etc.

     109     

11.11.1   Governing Law

     109     

11.11.2   SUBMISSION TO JURISDICTION

     109     

11.11.3   WAIVER OF VENUE

     110     

11.11.4   SERVICE OF PROCESS

     110     

11.11.5   WAIVER OF JURY TRIAL

     110  

11.12

  

Certain Collateral Matters

     110  

11.13

  

USA PATRIOT Act Notice

     111  

11.14

  

No Fiduciary Duty

     111  

11.15

  

No General Partner’s Liability

     111  

11.16

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     111  

 

-v-



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

Schedule 1.1(A)    Pricing Grid Schedule 1.1(B)    Commitments of Lenders
Schedule 6.1    Qualifications To Do Business Schedule 6.3    Subsidiaries
Schedule 6.11    Pledged Securities Schedule 6.21    Additional Material
Contracts Schedule 7.1.1(i)    Lien Searches Schedule 8.1.18    Title
Requirements Schedule 8.1.21    Post-Closing Matters Schedule 8.2.1    Existing
Indebtedness Schedule 8.2.2    Existing Liens Schedule 8.2.4    Existing
Investments Schedule 8.2.8    Existing Affiliate Transactions Schedule 8.2.14   
Existing Restrictions on Subsidiaries Schedule 8.2.15    Existing Negative
Pledge Agreements Schedule 11.5.1    Notice Information

EXHIBITS

 

Exhibit 1.1(A)    Assignment and Assumption Agreement Exhibit 1.1(G)(1)   
Guarantor Joinder Exhibit 1.1(G)(2)    Guaranty Agreement Exhibit 1.1(I)(1)   
Indemnity Exhibit 1.1(I)(2)    Intercompany Subordination Agreement Exhibit
1.1(M)    Mortgage Exhibit 1.1(N)    Note Exhibit 1.1(P)(1)    Perfection
Certificate Exhibit 1.1(P)(2)    Perfection Certificate Supplement Exhibit 2.5
   Loan Request Exhibit 5.8.5    United States Tax Compliance Certificate
Exhibit 8.2.6    Acquisition Certificate Exhibit 8.3.4    Quarterly Compliance
Certificate

 

-vi-



--------------------------------------------------------------------------------

AFFILIATED COMPANY CREDIT AGREEMENT

THIS AFFILIATED COMPANY CREDIT AGREEMENT (the “Agreement”) is dated as of
November 28, 2017, as amended as of March 28, 2019 and is made by and among
CONSOL COAL RESOURCES LP (f/k/a CNX COAL RESOURCES LP), a Delaware limited
partnership (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter defined),
the LENDERS (as hereinafter defined), CONSOL ENERGY INC. (f/k/a CONSOL MINING
CORPORATION), a Delaware corporation, as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent” and, together with the Administrative Agent, the “Agents”).

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

1.  CERTAIN DEFINITIONS

1.1        Certain Definitions.

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

“Account” shall have the meaning set forth in the Security Agreement.

“Additional Credit Extension Amendment” shall mean an amendment to this
Agreement (which may, at the option of the Agents in consultation with the
Borrower, be in the form of an amendment and restatement of this Agreement)
providing for any Extended Commitments pursuant to Section 2.9 [Extended
Commitments], which shall be consistent with the applicable provisions of this
Agreement and otherwise reasonably satisfactory to the parties thereto. Each
Additional Credit Extension Amendment shall be executed by the Administrative
Agent, the Loan Parties and the other parties specified in the applicable
Section of this Agreement (but not any other Lender not specified in the
applicable Section of this Agreement) and acknowledged by the Collateral Agent,
but shall not effect any amendments that would require the consent of each
affected Lender or all Lenders pursuant to the proviso in Section 11.1.1
[Required Consents] (other than amendments relating to provisions of Extended
Commitments that are expressly permitted to be different from those of the
Commitments under the terms of Section 2.9 [Extended Commitments]). Any
Additional Credit Extension Amendment may include conditions for delivery of
customary opinions of counsel and other documentation consistent with the
conditions in Section 7.1.1 [Deliveries] and certificates confirming
satisfaction of conditions consistent with Section 7.2 [Each Additional Loan],
all to the extent reasonably requested by any Agent or the other parties to such
Additional Credit Extension Amendment; provided that the effectiveness of each
Additional Credit Extension Amendment shall be subject to the Required Flood
Materials having been made available to the Lenders not less than five
(5) Business Days prior to the effective date of such Additional Credit
Extension Amendment.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or



--------------------------------------------------------------------------------

indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings. For the avoidance of doubt, none of the Persons that serves as
Collateral Agent or is a CEI Secured Party shall be deemed an Affiliate of the
Borrower or any of its Affiliates solely by virtue of serving or being in such
capacity.

“Affiliate Transaction” shall have the meaning assigned to such term in
Section 8.2.8 [Affiliate Transactions].

“Agents” shall have the meaning specified in the preamble hereto.

“Agreement” shall have the meaning specified in the preamble hereto.

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a
“LIBOR” or “Base Rate” or other index rate floor, or otherwise, in each case,
incurred or payable by the Borrower generally to all the lenders of such
Indebtedness; provided that (a) upfront fees and original issue discount shall
be equated to interest rate based upon an assumed four-year average life to
maturity (e.g., 100 basis points of original issue discount equals 25 basis
points of interest rate margin), and (b) “All-In Yield” shall exclude any
customary commitment, amendment, underwriting and arranger fees and other
similar fees in each case to the extent not paid generally to all lenders in the
primary syndication of such Indebtedness.

“Amendment No. 1” shall mean that certain Amendment No. 1 to this Agreement,
dated as of the Amendment No. 1 Effective Date.

“Amendment No. 1 Effective Date” shall mean March 28, 2019.

“Amendment No. 1 Perfection Certificate Supplement” shall mean the Perfection
Certificate Supplement dated as of the Amendment No. 1 Effective Date.

“Anti-Corruption Laws” shall mean (a) the U.S. Foreign Corrupt Practices Act and
rules and regulations thereunder, (b) the UK Bribery Act and (c) other
anti-corruption and anti-bribery laws and regulations of any applicable
jurisdiction.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including the USA PATRIOT Act and regulations of OFAC.

“Applicable Account” shall mean a Deposit Account, a Securities Account or a
Commodity Account (each as defined in the UCC), but excluding any Deposit
Account that is an Excluded Account.

“Applicable Rate” shall mean the percentage based on the Total Net Leverage
Ratio according to the pricing grid on Schedule 1.1(A).

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

-2-



--------------------------------------------------------------------------------

“Authorized Officer” shall mean, with respect to any Loan Party, the chief
executive officer, president, vice president, chief financial officer,
secretary, treasurer or assistant treasurer of such Loan Party or of the General
Partner acting on behalf of such Loan Party, or such other individuals,
designated by written notice to each Agent from the Borrower, authorized to
execute notices, reports and other documents on behalf of the Loan Parties
required hereunder. The Borrower may amend such list of individuals from time to
time by giving written notice of such amendment to each Agent.

“Available Cash” shall mean “Available Cash” as defined in the Partnership
Agreement.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Baltimore Dock Facility” shall mean that certain terminal, storage, loading and
dock facility, including all facilities and equipment supporting such facility,
located in Baltimore, Maryland owned as of the Closing Date by CONSOL Marine
Terminals, Inc. (f/k/a CNX Marine Terminals, Inc.), including all related
easements, rights of way and the similar interests used in connection with such
facility.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” (as defined in
Section 4975 of the Code) or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

“Board of Directors” shall mean (a) with respect to the Borrower, the board of
directors of the General Partner or any committee thereof duly authorized to act
on behalf of such board and (b) with respect to any other Person, (b) if the
Person is a corporation, the board of directors of the corporation or any
committee thereof duly authorized to act on behalf of such board or a similar
governing body, (c) if the Person is a partnership, the board of directors of
the general partner of the partnership or any committee thereof duly authorized
to act on behalf of such board or a similar governing body and (d) with respect
to any other Person, the functional equivalent of the foregoing.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the General Partner acting on behalf of the
Borrower to have been duly adopted by its Board of Directors and to be in full
force and effect on the date of such certification.

“Borrower” shall have the meaning specified in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

“Borrowing Tranche” shall mean specified portions of Loans outstanding made
pursuant to the same Loan Request by the Borrower.

“Building” shall mean a walled and roofed structure, other than a gas or liquid
storage tank, that is principally above ground and affixed to a permanent site,
and a walled and roofed structure while in the course of construction,
alteration or repair or shall have such other meaning ascribed to such term in
the Flood Laws.

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania.

“Capital Lease Obligation” shall mean, subject to Section 1.3 [Accounting
Principles], an obligation that is required to be classified and accounted for
as a capital lease or financing lease for financial reporting purposes in
accordance with GAAP, and the amount of Indebtedness represented by such
obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP; and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
penalty.

“Capital Stock” of any Person shall mean (1) in the case of a corporation,
corporate stock; (2) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (3) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and (4) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities exercisable for, exchangeable for or convertible
into Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash on Hand” shall mean, as of any date of determination, an amount equal to
the sum of (i) the aggregate amount of unrestricted cash and Temporary Cash
Investments of the Loan Parties as of such date and (ii) the aggregate amount of
cash and Temporary Cash Investments of the Loan Parties pledged solely (A) to
the Collateral Agent for the benefit of the Secured Parties to secure the
Obligations as of such date and (B) subject to the applicable intercreditor
agreement, to the collateral agent for the benefit of the secured parties in
respect of Specified Junior Obligations, in each case, after giving effect to
all incurrences and repayments of Indebtedness, issuances of Equity Interests,
Investments and Restricted Payments to occur on such date.

“Casualty Event” shall mean, with respect to any assets of any Loan Party, any
damage to or destruction of, or any condemnation or other taking (including by
any Official Body) of, any such assets that occurs after the Closing Date for
which the Borrower or any other Loan Party receives insurance proceeds or
proceeds of a condemnation award or any other compensation; provided, however,
no such event or series of related events shall constitute a Casualty Event if
such proceeds or other compensation in respect thereof is less than the
Threshold Amount in the aggregate with respect to such event or series of
related events. Casualty Event shall include but not be limited to any taking of
all or any part of any real property of the Borrower or any other Loan Party in
or by condemnation or other eminent domain proceedings pursuant to any Law, or
by reason of the temporary requisition or the use or occupancy of all or any
part of any real property by any Official Body, civil or military.

 

-4-



--------------------------------------------------------------------------------

“CEI” shall mean CONSOL ENERGY INC. (f/k/a CONSOL Mining Corporation), a
Delaware corporation.

“CEI Agents” shall mean the “Agents” as defined in the CEI Credit Agreement.

“CEI Collateral Agent” shall mean the “Collateral Agent” (or similar term) as
defined in the CEI Credit Agreement.

“CEI Credit Agreement” shall mean the Credit Agreement, dated the Closing Date,
among CEI, as borrower, PNC Bank, National Association, as Revolving/TLA
Administrative Agent, Citibank, N.A., as TLB Administrative Agent, PNC Bank,
National Association, as collateral agent, the guarantors party thereto and the
lenders from time to time party thereto, as amended, restated, supplemented,
refinanced or replaced, in whole or in part, from time to time, in each case,
providing for loans, letters of credit, debt securities, receivables financings
(including through the sale of receivables to such lenders or to special purpose
entities formed to borrow from such lenders against such receivables) or other
forms of indebtedness, and whether or not with the original or new agents and/or
lenders or a trustee or other representative, purchasers and/or holders.

“CEI Credit Documents” shall mean the CEI Credit Agreement, the notes issued
pursuant thereto and each security document or pledge agreement delivered in
accordance with applicable local Law to grant a valid, perfected security
interest in any property as collateral for the obligations under the CEI Credit
Agreement, and all UCC or other financing statements or instruments of
perfection required by this Agreement or the CEI Credit Agreement or any other
such security document or pledge agreement to be filed with respect to the
security interests in property and fixtures created pursuant to any document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the obligations under the CEI
Credit Agreement, and amendments, supplements or joinders to the foregoing.

“CEI Entities” shall mean CEI and its Subsidiaries, other than (i) the Borrower
and its Subsidiaries, (ii) the General Partner, except to the extent acting
contrary to the written direction or request of the Board of Directors of the
General Partner and (iii) any Person acting at the written direction or request
of the Board of Directors of the General Partner.

“CEI Lenders” shall mean the “Lenders” (or similar term) as defined in the CEI
Credit Agreement.

“CEI Loan Party” shall mean any Person that is a borrower or a guarantor under
the CEI Credit Agreement.

“CEI Second Lien Notes” shall mean the 11.00% second lien notes due 2025 issued
on November 13, 2017, by CEI in an aggregate principal amount of $300,000,000.

“CEI Secured Parties” shall mean the “Secured Parties” (or similar term) as
defined in the CEI Credit Agreement.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” as defined in Section 957 of the Code.

“CFC Holdco” shall mean a Subsidiary of the Borrower that owns no material
assets other than Equity Interests in one or more Foreign Subsidiaries that are
CFCs.

 

-5-



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a “Change in Law,” regardless of the date enacted, adopted, issued, promulgated
or implemented.

“Change of Control” shall mean:

(1)        other than as the result of the exercise of remedies under the CEI
Credit Agreement, CEI shall cease, directly or indirectly, to own and control
legally and beneficially greater than 100% of the Equity Interests in the
General Partner;

(2)        other than as the result of the exercise of remedies under the CEI
Credit Agreement, CEI shall cease, directly or indirectly to have the power to
vote or direct the voting of Equity Interests in the General Partner having all
the ordinary voting power for the election of the Board of Directors of the
General Partner;

(3)        the Borrower shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Operator;

(4)        the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Borrower (including Equity Interests of Restricted Subsidiaries) and the
Restricted Subsidiaries, taken as a whole, to any Person other than a Loan
Party; or

(5)         a “change of control” or similar event occurs under any Specified
Junior Obligations with a then-outstanding principal amount or commitment
greater than the Threshold Amount.

“CIP Regulations” shall have the meaning assigned to such term in Section 10.11
[No Reliance on Collateral Agent’s Customer Identification Program].

“Class” shall mean (i) with respect to any Commitment, its character as a
Commitment or Extended Commitment, designated as a “Class” in an Additional
Credit Extension Amendment and (ii) with respect to any Loans, its character as
a Loan made pursuant to the Commitment or Extended Commitment designated as a
“Class” in an Additional Credit Extension Amendment; provided that
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the borrowing and repayment of Loans shall be made on a pro
rata basis across all Classes of Loans (except to the extent that any applicable
Additional Credit Extension Amendment pursuant to Section 2.9 [Extended
Commitments] provides that the Class of Loans established thereunder shall be
entitled to less than pro rata repayments), and any termination of Commitments
shall be made on a pro rata basis across all Classes of Commitments (except to
the extent that any applicable Additional Credit Extension Amendment pursuant to
Section 2.9 [Extended Commitments] provides that the Class of Commitments
established

 

-6-



--------------------------------------------------------------------------------

thereunder shall be entitled to less than pro rata treatment). Commitments or
Loans that have different maturity dates, pricing (other than upfront fees) or
other terms shall be designated as separate Classes.

“Closing Date” shall mean the date of this Agreement.

“Closing Date Refinancing and Releases” shall mean (a) the repayment in full and
termination of the Existing Credit Agreement and (b) the release of all
guarantees and collateral under the Existing Credit Agreement.

“Coal” shall mean all types of solid naturally occurring hydrocarbons (other
than oil shale or Gilsonite), including bituminous and sub-bituminous coal, and
lignite.

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992.

“Coal Gas” shall mean occluded methane gas and all associated natural gas and
other hydrocarbons of whatever quality or quantity, whether known or unknown,
that are, can be, or historically have been produced or emitted from coalbeds,
coal formations, coal seams, mined out areas, gob areas, or any related,
associated, or adjacent rock material or strata, together with all substances
produced with each of the foregoing or refined therefrom. For the avoidance of
doubt, the term “Coal Gas” shall expressly include all substances commonly known
as “coalbed methane,” “coal mine methane,” and “gob gas.”

“Code” shall mean the Internal Revenue Code of 1986.

“Collateral” shall mean the property of whatever kind and nature subject or
purported to be subject from time to time to a Lien under any Security Document,
but shall not include any (i) asset that shall have been released, pursuant to
Section 10.10 [Authorization to Release Collateral and Guarantors] or
Section 11.1.1(d) [Required Consents], from the Liens created under such
Security Document or (ii) Excluded Assets.

“Collateral Agent” shall mean PNC Bank, National Association, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

“Collateral Agent’s Fee” shall have the meaning specified in Section 10.9
[Collateral Agent’s Fee].

“Collateral Agent’s Letter” shall have the meaning specified in Section 10.9
[Collateral Agent’s Fee].

“Commitment” shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(B) in the column labeled “Amount of
Commitment,” as such Commitment is thereafter assigned pursuant to an Assignment
and Assumption Agreement, extended pursuant to Section 2.9 [Extended
Commitments] (and upon such extension shall be characterized as an Extended
Commitment) or decreased pursuant to Section 2.4 [Voluntary Commitment
Reduction], and “Commitments” shall mean the aggregate Commitments of the
appropriate Class or any combinations thereof (as the context requires) of all
of the Lenders.

“Commitment Fee” shall have the meaning specified in Section 2.3 [Commitment
Fees].

“Commitment Fee Rate” shall mean 0.50% per annum.

 

-7-



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” shall have the meaning specified in Section 8.3.4
[Certificate of the Borrower].

“Conrhein” shall mean Conrhein Coal Company, a Pennsylvania general partnership.

“Consideration” shall mean, with respect to any acquisition, without
duplication, the aggregate of (i) the cash paid by the Borrower or any
Restricted Subsidiary, directly or indirectly, to the seller in connection
therewith, (ii) the Indebtedness assumed by the Borrower or any Restricted
Subsidiary in connection therewith and (iii) any other consideration given by
the Borrower or any Restricted Subsidiary in connection therewith.

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period, net of any cash interest income, excluding the
portion thereof not paid or payable in cash.

“Consolidated EBITDA” shall mean, for any period, the sum of Consolidated Net
Income, plus (a) other than in the case of clause (8), to the extent deducted in
calculating such Consolidated Net Income (without duplication):

(1)        Consolidated Interest Expense, net of interest income;

(2)        provision for taxes based on income or profits (including state
franchise taxes accounted for as income taxes in accordance with GAAP) of the
Borrower and the Restricted Subsidiaries for such period;

(3)        depletion, depreciation and impairment charges and expenses of the
Borrower and the Restricted Subsidiaries for such period;

(4)        amortization expense (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) of the Borrower and the Restricted Subsidiaries for such
period;

(5)        losses (or minus gains) for such period from the early extinguishment
of Indebtedness;

(6)        (i) non-recurring transaction costs expensed (in accordance with
GAAP) by the Borrower and the Restricted Subsidiaries in connection with the
Transactions and (ii) to the extent permitted hereunder, any (A) amendments,
restatements and other modifications of the Loan Documents, (B) acquisition,
investment, disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction undertaken but not
completed) and (C) charges or non-recurring merger costs incurred during such
period as a result of any such transaction, in each, case whether or not
successful, in an aggregate amount under this subclause (ii) not to exceed, in
any four-quarter period, $10,000,000;

(7)        non-cash charges related to legacy employee liabilities; and

 

-8-



--------------------------------------------------------------------------------

(8)        net cash proceeds of insurance received, or recognized as a
receivable in accordance with GAAP, for such period in respect of a casualty
event (to the extent such amount is reducing an expense on the statement of
operations of the Borrower for such period relating to such casualty event) or
business interruption; provided that to the extent such amount is actually not
received in cash, the amount not received that increased Consolidated EBITDA
shall be deducted from Consolidated EBITDA in the period in which it is
determined that such amount has not been or is not likely to be received;

minus (b) (1) to the extent increasing Consolidated Net Income for such period,
gains for such period from the early extinguishment of Indebtedness and
(2) except to the extent already reducing Consolidated Net Income for such
period, cash payments made in such period by the Borrower and the Restricted
Subsidiaries related to legacy employee liabilities. Consolidated EBITDA shall
be calculated on a Pro Forma Basis.

“Consolidated First Lien Debt” shall mean Consolidated Indebtedness other than
any Consolidated Indebtedness that is (i) unsecured or (ii) secured by a Lien on
the Collateral that is contractually junior to the Lien securing the
Obligations. For the avoidance of doubt, Consolidated First Lien Debt includes
the Obligations under the documents described in clause (i) of the definition of
“Obligations.”

“Consolidated Indebtedness” shall mean the sum (without duplication) of the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries of the type referenced under the first instances of clause (1), (2)
or (3) of the definition of “Indebtedness” outstanding on such date, after
giving effect to all incurrences and repayments of such Indebtedness occurring
on such date; provided that (x) all obligations under undrawn standby letters of
credit issued with respect to performance obligations under sales contracts,
mine reclamation, black lung benefit liabilities, workers compensation and other
employee benefit liabilities shall be excluded from this definition and (y) the
face amount of all other letters of credit (other than to the extent cash
collateralized in a manner satisfactory to the Agents) shall be included in this
definition, whether or not drawn.

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP (excluding
(i) write-off of deferred financing costs and (ii) accretion of interest charges
on future plugging and abandonment obligations, future retirement benefits and
other obligations that do not constitute Indebtedness), plus, to the extent not
included in such total interest expense, and to the extent incurred by the
Borrower or any Restricted Subsidiary, without duplication:

(1)        interest expense attributable to Capital Lease Obligations;

(2)        capitalized interest;

(3)        non-cash interest expense; and

(4)        net costs (including amortization of fees and up-front payments)
associated with Interest Rate Agreements and Currency Agreements that, at the
time entered into, resulted in the Borrower and the Restricted Subsidiaries
being net payees as to future payouts under such Interest Rate Agreements or
Currency Agreements, and Interest Rate Agreements and Currency Agreements for
which the Borrower or any Restricted Subsidiary has paid a premium;

provided that “Consolidated Interest Expense” shall not include any amortization
of costs relating to original debt issuances other than the amortization of debt
discount related to the issuance of zero coupon securities

 

-9-



--------------------------------------------------------------------------------

or other securities with an original issue price of not more than 90% of the
principal thereof. Consolidated Interest Expense shall be calculated on a Pro
Forma Basis.

“Consolidated Net Income” shall mean the aggregate net income (loss)
attributable to the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall not be included in such
Consolidated Net Income:

(1)        any net income of any other Person if such other Person is not a
Restricted Subsidiary, except that:

(a)        subject to the exclusion contained in clause (4) of this definition,
the Borrower’s equity in the net income of such other Person for such period
shall be included in such Consolidated Net Income up to the aggregate amount of
cash actually distributed by such other Person during such period to the
Borrower or any Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution paid to a Restricted
Subsidiary, to the limitations contained in clause (2) of this definition); and

(b)        the Borrower’s equity in a net loss of any such other Person for such
period shall be included in determining such Consolidated Net Income;

(2)        any net income of any Restricted Subsidiary (other than a Guarantor)
if such Restricted Subsidiary is subject to restrictions, directly or
indirectly, on the payment of dividends or the making of distributions by such
Restricted Subsidiary, directly or indirectly, to the Borrower, except that:

(a)        subject to the exclusion contained in clause (4) below, the
Borrower’s equity in the net income of any such Restricted Subsidiary for such
period shall be included in such Consolidated Net Income up to the aggregate
amount of cash actually distributed by such Restricted Subsidiary during such
period to the Borrower or another Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution paid to
another Restricted Subsidiary, to the limitation contained in this clause); and

(b)        the Borrower’s equity in a net loss of any such Restricted Subsidiary
for such period shall be included in determining such Consolidated Net Income;

(3)        any income or loss attributed to discontinued operations;

(4)        any extraordinary gains or losses, together with any related
provision for taxes on such gains or losses;

(5)        any gain or loss, together with any related provision for taxes on
such gains or losses, on Dispositions outside the ordinary course of business;

(6)        any non-cash compensation expense realized for grants of performance
shares, stock, stock options or other equity-based awards;

(7)        unrealized losses and gains under derivative instruments included in
the determination of Consolidated Net Income, including those resulting from the
application of FASB ASC 815;

 

-10-



--------------------------------------------------------------------------------

(8)        any non-cash asset impairment or write-downs (other than of any
current assets) under GAAP or SEC guidelines; provided that any reversal or
other benefit of any such impairment or write-down in any future period shall be
excluded from Consolidated Net Income in such future period; and

(9)        the cumulative effect of a change in accounting principles.

“Contractual Requirement” shall have the meaning assigned to that term in
Section 6.6 [No Conflict].

“Co-Owners” shall mean, collectively, CPCC and Conrhein.

“Covered Entity” shall mean (a) the Borrower, each of the Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral, and (b) each Person
that, directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“CPCC” shall mean Consol Pennsylvania Coal Company LLC, a Delaware limited
liability company.

“CTA” shall mean, at any time, the amount which, in accordance with GAAP, would
be set forth under the caption “Total Assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries, excluding the
accounts of Unrestricted Subsidiaries and all assets that are considered to be
intangible assets under GAAP, as of (unless otherwise specified) the end of the
latest fiscal period for which financial statements have been delivered pursuant
to Section 8.3.1 [Quarterly Financial Statements] or 8.3.2 [Annual Financial
Statements] at or prior to such time.

“Currency Agreement” shall mean in respect of a Person any foreign exchange
contract, currency swap agreement or other similar agreement to which such
Person is a party or a beneficiary.

“Customary Recourse Exceptions” shall mean, with respect to any Non-Recourse
Debt of any Person, exclusions from the exculpation provisions with respect to
such Non-Recourse Debt for the voluntary bankruptcy of such Person, fraud,
misapplication of cash, environmental claims, waste, willful destruction and
other circumstances customarily excluded by lenders from exculpation provisions
or included in separate indemnification agreements in non-recourse financings.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to the Administrative Agent or any Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Administrative Agent or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon the Administrative Agent’s or the
Borrower’s receipt of such certification in form and

 

-11-



--------------------------------------------------------------------------------

substance satisfactory to the Administrative Agent or the Borrower, as the case
may be or (d) has become the subject of a Bankruptcy Event.

As used in this definition, the term “Bankruptcy Event” shall mean, with respect
to any Person, such Person or such Person’s direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Collateral Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person or such Person’s direct or indirect parent
company by an Official Body or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person or (ii) the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Person or a Person’s direct or indirect parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) if applicable law prohibits the public disclosure of such
appointment and so long as such appointment has in fact not been publicly
disclosed.

“Deposit Accounts” shall have the meaning given to such term in the UCC.

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
Consideration received by the Borrower or a Restricted Subsidiary of the
Borrower in connection with a Disposition that is so designated as Designated
Non-Cash Consideration pursuant to an Officer’s Certificate, setting forth the
basis of such valuation, less the amount of cash or Temporary Cash Investments
received in connection with a subsequent sale of or collection on such
Designated Non-Cash Consideration.

“Disposition” or “Dispose” shall mean the sale, conveyance, assignment, lease,
sale and leaseback, abandonment or other transfer or disposal of, voluntarily or
involuntarily, of any property or assets, tangible or intangible, including the
sale, assignment, discount or other disposition of Accounts, equipment or
general intangibles with or without recourse, the issuance or sale of Capital
Stock of a Subsidiary or granting of options or rights of first refusal in such
assets. In the case of the grant of an option or right of first refusal with
respect to any asset, the date of such grant shall be deemed to be the date of
Disposition of such asset.

“Disqualified Stock” shall mean any Equity Interests of a Person or any
Restricted Subsidiary that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, in either case at the
option of the holder thereof) or otherwise (a) matures or is mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (b) is or may
become redeemable or repurchaseable at the option of the holder thereof, in
whole or in part or (c) is convertible or exchangeable at the option of the
holder thereof for Indebtedness or Disqualified Stock, on or prior to the
earlier of, in the case of clause (a), (b) or (c) above, (i) 91 days after the
then Latest Maturity Date and (ii) upon Payment In Full (provided that only the
portion of Equity Interests which is mandatorily redeemable or matures or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock), in each case other than in exchange for Equity
Interests of the Borrower (other than Disqualified Stock).

 

-12-



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence:

(1)        any Equity Interests that would constitute Disqualified Stock solely
because the holders thereof have the right to require the Borrower to repurchase
such Equity Interests upon the occurrence of a change of control or an asset
disposition will not constitute Disqualified Stock if such Equity Interests
provide that the issuer thereof will not redeem any such Equity Interests
pursuant to such provisions prior to the repayment in full of the Obligations
(other than unasserted contingent obligations);

(2)        any Equity Interests issued to any plan for the benefit of employees
of the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations; and

(3)        any Equity Interests held by any future, current or former employee,
director, manager or consultant (or their respective trusts, estates, investment
funds, investment vehicles or immediate family members) of the Borrower or any
of its Subsidiaries, in each case upon the termination of employment or death of
such person pursuant to any stock option plan or any other management or
employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries.

“Dollars,” “U.S. Dollars” and the symbol “$” shall each mean lawful money of the
United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway, or any other country that is a member of the
European Economic Area.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligibility Date” shall mean, with respect to each Loan Party and each Swap,
the date on which this Agreement or any other Loan Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the effective date of such Swap if this Agreement or any other Loan
Document is then in effect with respect to such Loan Party, and otherwise it
shall be the Closing Date).

“Employee Services Agreement” means the Employee Services Agreement, dated as of
July 7, 2015, between the Operator and CPCC.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

 

-13-



--------------------------------------------------------------------------------

“Environmental Laws” shall mean any and all applicable current and future
federal, state, local and foreign statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions or common law causes of
action relating to (a) protection of the Environment or to emissions,
discharges, Releases or threatened Releases of Hazardous Materials, (b) human
health as affected by Hazardous Materials, or (c) mining operations and
activities to the extent relating to protection of the Environment or
reclamation, including the Surface Mining Control and Reclamation Act or to
occupational or miner health and safety, provided that “Environmental Laws” do
not include any laws relating to worker or retiree benefits, including benefits
arising out of occupational diseases.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) directly or indirectly resulting from or based upon
(a) actual or alleged violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by the Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification to the Borrower or any ERISA Affiliate that
a Multiemployer Plan is insolvent or in reorganization within the meaning of
Title IV of ERISA or experienced a mass withdrawal within the meaning of
Section 4219 of ERISA; (d) the filing of a notice of intent to terminate a
Pension Plan, or the treatment of a plan amendment as a termination of a Pension
Plan or a Multiemployer Plan under Sections 4041 or 4041A of ERISA,
respectively; (e) the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (g) the
determination that any Pension Plan is considered an at-risk plan within the
meaning of Section 430 of the Code or Section 303 of ERISA; (h) Borrower or an
ERISA Affiliate is informed

 

-14-



--------------------------------------------------------------------------------

that any Multiemployer Plan to which Borrower or the ERISA Affiliate contributes
is in endangered or critical status within the meaning of Section 432 of the
Code or Section 305 of ERISA; (i) the failure by the Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or a failure by the Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan; or (j) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“European Interbank Market” shall mean the European interbank market for Euro
operating in Participating Member States.

“Event of Default” shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Account” shall mean a Deposit Account (i) which is used solely for
making payroll and withholding tax payments related thereto and other employee
wage and benefit payments and accrued and unpaid employee compensation
(including salaries, wages, bonuses, benefits and expense reimbursements), (ii)
which is used solely for paying or remitting taxes, including sales taxes,
(iii) which is used solely as an escrow account or as a fiduciary or trust
account, in each case, for the benefit of unaffiliated third parties or (iv) the
aggregate average daily balance in which (in each case determined for the most
recently completed calendar month) does not at any time exceed $250,000;
provided that the average daily balance in all Deposit Accounts referred to in
this clause (iv) shall not exceed $3,000,000.

“Excluded Assets” shall have the meaning specified in Section 8.1.17(b)
[Collateral].

“Excluded Subsidiaries” shall mean (a) each Unrestricted Subsidiary, (b) each
CFC and each CFC Holdco, (c) each Immaterial Subsidiary and (d) each Restricted
Subsidiary of the Borrower that is not directly or indirectly wholly-owned by
the Borrower; provided that (i) a Restricted Subsidiary that is a Loan Party
shall not become an Excluded Subsidiary by virtue of a transfer of a portion of
the equity in such Restricted Subsidiary (except pursuant to a bona fide joint
venture transaction permitted hereunder) until a majority of the Equity
Interests in such Restricted Subsidiary are Disposed of in accordance with the
provisions of Section 8.2.4 [Loans and Investments] or Section 8.2.7
[Dispositions] and (ii) in no event shall (x) the Operator or (y) any Subsidiary
of the Borrower that owns (1) Equity Interests in the Operator or (2) any
Undivided Interests, in any case, be an Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty of such Guarantor or the
grant by such Guarantor of a security interest becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps of such Guarantor for which
such Guaranty or security interest is or becomes illegal.

 

-15-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) Taxes imposed on or
measured by such recipient’s net income or profits (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction
(or any political subdivision thereof) as a result of such recipient being
organized or having its principal office located or, in the case of any Lender,
applicable lending office in such jurisdiction or that are Other Connection
Taxes, (b) any branch profits Taxes imposed under section 884(a) of the Code, or
any similar Tax, imposed by any jurisdiction described in clause (a) above, (c)
in the case of a Lender, any U.S. federal withholding Tax that is imposed on
amounts payable to such Lender pursuant to a Law in effect at the time such
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 5.8.1 [Payments Free of Taxes], (d) any withholding Tax
attributable to such Lender’s failure to comply with Section 5.8.5 [Status of
Lenders] and (e) any Tax imposed pursuant to FATCA.

“Existing Class” shall mean a Class of Existing Commitments.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of July 7,
2015, by and among the Borrower, each of the guarantors, the lenders from time
to time party thereto, and PNC Bank, National Association, as administrative
agent, as amended from time to time prior to the Closing Date.

“Existing Commitments” shall have the meaning set forth in Section 2.9(b)
[Extended Commitments].

“Exposure” shall mean, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

“Extended Class” shall mean a Class of Extended Commitments.

“Extended Commitments” shall have the meaning set forth in Section 2.9(b)
[Extended Commitments].

“Extending Lender” shall have the meaning set forth in Section 2.9(c) [Extended
Commitments].

“Extension Effective Date” shall have the meaning set forth in Section 2.9(c)
[Extended Commitments].

“Extension Election” shall have the meaning set forth in Section 2.9(c)
[Extended Commitments].

“Extension Request” shall have the meaning set forth in Section 2.9(b) [Extended
Commitments].

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Borrower in the case of amounts of $50,000,000 or more and otherwise by a
Responsible Officer, any such determination being conclusive for all purposes
under this Agreement. In determining the Fair Market Value of any Real Property,
a subsurface interest of a Loan

 

-16-



--------------------------------------------------------------------------------

Party shall be deemed part of the same Real Property as other subsurface
interests of such Loan Party or other Loan Parties when such subsurface interest
is, or could reasonably be, part of the same operating complex as such other
subsurface interests.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date hereof
(and any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to the
current Section 1471(b)(1) of the Code (and any amended or successor version
described above), and any intergovernmental agreements (and any related laws or
official administrative guidance) implementing the foregoing.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the date of
this Agreement; provided, that if such Federal Reserve Bank (or its successor)
does not announce such rate on any day, the “Federal Funds Effective Rate” for
such day shall be the Federal Funds Effective Rate for the last day on which
such rate was announced.

“Financial Covenants” shall mean the covenants set forth in Section 8.2.13
[Financial Covenants].

“First Lien Gross Leverage Ratio” shall mean, as of any date of determination,
the ratio of (without duplication): (A) (x) Consolidated First Lien Debt as of
such date to (B) Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters of the Borrower most
recently ended on or prior to the date of determination.

“Flood Laws” shall mean (i) the National Flood Insurance Act of 1994 (which
comprehensively revised the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973) as now or hereafter in effect or any successor
statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or hereafter
in effect or any successor statute thereto, (iii) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, and (iv) all other applicable Laws relating to policies and
procedures that address requirements placed on federally regulated lenders
relating to flood matters, in each case, as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in section 7701 of the Code.

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is incorporated or organized under the laws of any jurisdiction
other than the United States of America, any state thereof or the District of
Columbia.

“Form 10” shall mean the Form 10 (File No. 001-38147) of CEI filed with the SEC
on November 2, 2017.

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.

 

-17-



--------------------------------------------------------------------------------

“GasCo” shall mean CNX Resources Corporation (f/k/a CONSOL Energy Inc.), a
Delaware corporation.

“General Partner” shall mean the general partner of the Borrower under, and
pursuant to, the Partnership Agreement.

“Guarantor” shall mean each of the parties to this Agreement that is designated
as a “Guarantor” on the signature page hereof and each other Person that joins
this Agreement as a Guarantor after the date hereof, in each case, until such
Person ceases to be a Guarantor in accordance with this Agreement.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, including letters of
credit issued for the account of Persons other than Loan Parties, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business. “Guarantied” shall have a correlative meaning.

“Guaranty Agreement” shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by the Borrower and each of the Guarantors.

“Hazardous Materials” shall mean (i) any explosive substances or wastes and
(ii) any chemicals, pollutants or contaminants, substances, materials or wastes,
in any form, regulated under, or that could reasonably be expected to give rise
to liability under, any applicable Environmental Law, including asbestos and
asbestos containing materials, polychlorinated biphenyls, urea-formaldehyde
insulation, mining waste (including tailings), gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any Coal Gas, coal
ash, coal combustion by-products or waste, boiler slag, scrubber residue or flue
desulphurization residue.

“Hedging Obligations” of any Person shall mean the obligations of such Person
pursuant to any Swap Agreement.

“Historical Statements” shall have the meaning specified in Section 6.9(a)
[Historical Statements].

“Hydrocarbon Swap Agreement” shall mean any cap, floor, collar, exchange
transaction, hedging contract, forward contract, swap agreement, futures
contract, call or put option or any other similar agreement or other exchange or
protection agreement relating to Hydrocarbons or power or any other inputs in
the production or processing processes for Hydrocarbons (specifically excluding
contracts entered into in the ordinary course of business for the future sale
and delivery of commodities, including but not limited to take-or-pay
contracts).

“Hydrocarbons” shall mean coal, oil, natural gas, casing head gas, drip
gasoline, natural gasoline, diesel, condensate, distillate, liquid hydrocarbons,
gaseous hydrocarbons and all constituents, elements or compounds thereof and
products refined or processed therefrom.

 

-18-



--------------------------------------------------------------------------------

“Immaterial Real Property” shall mean Real Property with a Fair Market Value
that does not exceed $10,000,000 in the aggregate (for all Real Properties
designated as Immaterial Real Properties) or $3,000,000 individually.

“Immaterial Subsidiary” shall mean as of any date, any Restricted Subsidiary
that does not (i) have assets having an aggregate book value, as of the end of
the most recently ended fiscal year of the Borrower, exceeding $1,000,000 or
Consolidated Net Income exceeding $1,000,000 for the most recently ended fiscal
year of the Borrower, in each case, that is certified in the Perfection
Certificate delivered as of the Closing Date or shown in the most recently
delivered Compliance Certificate; provided that, solely with respect to any
Restricted Subsidiary that has been acquired or created by the Borrower or any
of its Restricted Subsidiaries subsequent to the Closing Date or the most
recently delivered Compliance Certificate, (x) the assets and Consolidated Net
Income determinations set forth in clause (i) shall be made by the Borrower
based on information concerning such Restricted Subsidiary that is reasonably
available to the Borrower at the date of determination and (y) the certification
referred to in clause (i) above may take the form of an Officer’s Certificate
delivered to each Agent at any time during the fiscal year in which such
Restricted Subsidiary was acquired or created (as applicable) and subsequent to
the Closing Date or the most recently delivered Compliance Certificate;
provided, further, that if any of the thresholds in clause (i) would be
exceeded, the Borrower shall give written notice to each Agent that Subsidiaries
specified in such notice shall no longer be deemed Immaterial Subsidiaries so
that none of the thresholds in clause (i) shall be exceeded; or (ii) directly or
indirectly Guaranty or otherwise provide credit support for any Indebtedness of
a Loan Party. For the avoidance of doubt, the designation of a Restricted
Subsidiary pursuant to an Officer’s Certificate in accordance with the first
proviso to the immediately preceding sentence shall not be required to include a
recertification with respect to Restricted Subsidiaries designated as Immaterial
Subsidiaries in the Perfection Certificate delivered as of the Closing Date or
as shown in the most recently delivered Compliance Certificate.

“Indebtedness” shall mean, with respect to any Person on any date of
determination (without duplication):

(1)         the principal of and premium (if any) in respect of (a) indebtedness
of such Person for money borrowed and (b) indebtedness evidenced by notes,
debentures, bonds or other similar instruments for the payment of which such
Person is responsible or liable;

(2)         all Capital Lease Obligations of such Person;

(3)         all obligations of such Person issued or assumed as the deferred
purchase price of property (which purchase price is due more than six months
after the date of taking delivery of title to such property), including all
obligations of such Person for the deferred purchase price of property under any
title retention agreement (but excluding trade accounts payable arising in the
ordinary course of business);

(4)         all obligations of such Person for the reimbursement of any obligor
on any letter of credit, bankers’ acceptance or similar credit transaction
(other than obligations with respect to letters of credit securing obligations
(other than obligations described in clauses (1) through (3) of this paragraph)
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the first Business Day following
receipt by such Person of a demand for reimbursement following payment on the
letter of credit);

(5)         Hedging Obligations;

 

-19-



--------------------------------------------------------------------------------

(6)        all obligations of the type referred to in clauses (1) through (5) of
this paragraph of other Persons and all dividends of other Persons with respect
to Preferred Stock and Disqualified Stock for the payment of which, in either
case, such Person is responsible or liable, directly or indirectly, as obligor,
guarantor or otherwise, including by means of any Guaranty; and

(7)        all obligations of the type referred to in clauses (1) through (6) of
this paragraph of other Persons secured by any Lien on any property or asset of
such first-mentioned Person (whether or not such obligation is assumed by such
first-mentioned Person), the amount of such obligation being deemed to be the
lesser of the Fair Market Value of such property or assets or the amount of the
obligation so secured.

The “amount” or “principal amount” of any Indebtedness or Disqualified Stock or
other Preferred Stock outstanding at any time of determination as used herein
shall be as set forth below or, if not set forth below, determined in accordance
with GAAP:

(1)        the accreted value of the Indebtedness, in the case of any
Indebtedness issued with original issue discount;

(2)        the principal amount of the Indebtedness, in the case of any other
Indebtedness;

(3)        in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of: (a) the Fair Market Value of such
assets at the date of determination; and (b) the amount of the Indebtedness of
the other Person;

(4)        in the case of any Capital Lease Obligation, the amount determined in
accordance with the definition thereof;

(5)        in the case of any Preferred Stock, (a) if other than Disqualified
Stock, the greater of its voluntary or involuntary liquidation preference and
its maximum fixed redemption price or repurchase price or (b) if Disqualified
Stock, as specified in the definition thereof;

(6)        in the case of any Swap Agreements permitted by Section 8.2.1(f)
[Indebtedness], zero;

(7)        in the case of all other unconditional obligations, the amount of the
liability thereof determined in accordance with GAAP; and

(8)        in the case of all other contingent obligations, the maximum
liability at such date of such Person.

For purposes of determining any particular amount of Indebtedness, Guaranties
of, or obligations in respect of letters of credit relating to, Indebtedness
otherwise included in the determination of such amount shall not also be
included. If Indebtedness is secured by a letter of credit that serves only to
secure such Indebtedness, then the total amount deemed incurred shall be equal
to the greater of (a) the principal of such Indebtedness and (b) the amount that
may be drawn under such letter of credit.

None of the following shall constitute Indebtedness:

(1)        Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or from Guaranties securing any obligations of the
Borrower or any of its Subsidiaries pursuant to such agreements, incurred or
assumed in connection with the disposition

 

-20-



--------------------------------------------------------------------------------

of any business, assets or Subsidiary of the Borrower, other than Guaranties or
similar credit support by the Borrower or any of its Subsidiaries of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such acquisition;

(2)        obligations to pay accrued expenses, any trade payables or other
similar liabilities to trade creditors and other accrued current liabilities
incurred in the ordinary course of business as the deferred purchase price of
property;

(3)        any liability for Federal, state, local or other taxes owed or owing
by such Person;

(4)        obligations to pay royalties and other amounts due in the ordinary
course of business to royalty and working interest owners;

(5)        obligations arising from Guaranties to suppliers, lessors, licensees,
contractors, franchisees or customers incurred in the ordinary course of
business;

(6)        obligations (other than express Guaranties of Indebtedness for
borrowed money) in respect of Indebtedness of other Persons arising in
connection with (a) trade acceptances and (b) endorsements of instruments for
deposit in the ordinary course of business;

(7)        obligations arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within two Business Days of its incurrence;

(8)         obligations in respect of any obligations under workers’
compensation laws and similar legislation;

(9)        any unrealized losses or charges in respect of Hedging Obligations
(including those resulting from the application of FASB ASC 815);

(10)        Indebtedness consisting of the financing of insurance premiums in
customary amounts consistent with the operations and business of the Borrower
and the Restricted Subsidiaries;

(11)         any repayment or reimbursement obligation of such Person or any
Restricted Subsidiary with respect to Customary Recourse Exceptions, unless and
until an event or circumstance occurs that triggers the Person’s or such
Restricted Subsidiary’s direct repayment or reimbursement obligation (as opposed
to contingent or performance obligations) to the lender or other Person to whom
such obligation is actually owed, in which case the amount of such direct
payment or reimbursement obligation shall constitute Indebtedness; and

(12)        earn-out obligations in respect of Consideration in an acquisition
permitted hereunder until such obligations would be required to be reflected on
a balance sheet in accordance with GAAP (provided that the amount of such
earn-out obligations reflected on a balance sheet shall be counted in the
Consideration at such time).

“Indemnified Taxes” shall mean (a) all Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, all Other Taxes.

 

-21-



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

“Indemnity” shall mean the Regulated Substances Certificate and Indemnity
Agreement, in substantially the form of Exhibit 1.1(I)(1), executed and
delivered by each of the Loan Parties to each Agent for the benefit of the
Secured Parties.

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to an Agent or any Lender, as applicable, on a non-confidential basis
prior to disclosure by the Loan Parties or any of their Subsidiaries.

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors undertaken under
any Law.

“Intercompany Subordination Agreement” shall mean the Subordination Agreement
among the Loan Parties and the Restricted Subsidiaries, dated as of the Closing
Date, in substantially the form of Exhibit 1.1(I)(2), executed and delivered by
the Loan Parties and the Restricted Subsidiaries.

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement or other financial agreement or arrangement relating to
fluctuations in interest rates.

“Investment” in any Person shall mean any (1) direct or indirect advance, loan
or other extensions of credit (including by way of Guaranty or similar
arrangement), or capital contribution to such Person (including any transfer of
cash or other property to others or any payment for property or services for the
account or use of others but excluding (a) advances to customers and contract
miners or joint interest partners in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender, and
(b) trade payables and extensions of trade credit on commercially reasonable
terms in accordance with normal trade practices), (2) all items that are or
would be classified as investments on a balance sheet or (3) any purchase or
acquisition of Capital Stock, Indebtedness or other similar securities issued by
such Person. Except as otherwise provided for in this Agreement, the amount of
an Investment shall be its Fair Market Value at the time the Investment is made
and without giving effect to subsequent changes in value. If the Borrower or any
Restricted Subsidiary sells or otherwise Disposes of any Capital Stock of any
Restricted Subsidiary, or any Restricted Subsidiary issues any Capital Stock, in
either case, such that, after giving effect to any such sale or Disposition,
such Person is no longer a Subsidiary, the Borrower shall be deemed to have made
an Investment on the date of any such sale or other disposition equal to the
Fair Market Value of the Capital Stock of and all other Investments in such
Person retained.

For purposes of Section 8.2.4 [Loans and Investments] with respect to
Investments in Unrestricted Subsidiaries:

(1)         “Investment” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; and upon a redesignation

 

-22-



--------------------------------------------------------------------------------

of an Unrestricted Subsidiary as a Restricted Subsidiary, the aggregate amount
of Investments outstanding under Section 8.2.4(h) [Loans and Investments] shall
be reduced (but not below zero) by an amount equal to the Fair Market Value of
the Borrower’s proportionate interest in such Subsidiary immediately following
such redesignation; and

(2)        any property transferred to or from an Unrestricted Subsidiary shall
be valued at its Fair Market Value at the time of such transfer.

“IRS” shall mean the Internal Revenue Service.

“Joint Venture” shall mean any Person that is not a direct or indirect
Subsidiary of the Borrower in which the Borrower or any Restricted Subsidiary
makes any equity Investment.

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among the Borrower or any
Restricted Subsidiary and its employees.

“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Loan or Commitment hereunder at such time,
including after giving effect to any Additional Credit Extension Amendment.

“Law” shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

“Lenders” shall mean the lenders named on Schedule 1.1(B) and their respective
successors and assigns as permitted hereunder or any other Person with a
Commitment or Extended Commitment or, if the Commitments and Extended
Commitments have terminated or expired, a Lender with Exposure, each of which is
referred to herein as a Lender.

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other similar encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing),
but shall not include any operating lease.

“LLC Interests” shall have the meaning specified in Section 6.3 [Subsidiaries].

“Loan Documents” shall mean this Agreement, the Collateral Agent’s Letter, the
Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement, the
Notes, the Security Documents and amendments, supplements, joinders or
assignments to the foregoing and any other instruments, certificates or
documents (expressly excluding any Other Lender Provided Financial Service
Product, any Specified Swap Agreements or any other Swap Agreements) delivered
or contemplated to be delivered hereunder or thereunder or in connection
herewith or therewith, and Loan Document shall mean any of the Loan Documents.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall have the meaning specified in Section 2.5 [Loan Requests].

 

-23-



--------------------------------------------------------------------------------

“Loans” shall mean the loans made to the Borrower under this Agreement.

“Margin Stock Regulation” shall mean Regulation U, T or X as promulgated by the
Board of Governors of the Federal Reserve System, as amended from time to time.

“Material Acquisition/Disposition” shall mean any Investment, Permitted
Acquisition or Disposition that involves (a) an acquisition or disposition of
assets, the Fair Market Value of which assets exceeds $25,000,000 or (b) a
change in Consolidated EBITDA that exceeds $10,000,000 per four fiscal quarter
period.

“Material Adverse Change” shall mean any set of circumstances or events that
(a) has or would reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or would reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or would reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay their Indebtedness
under this Agreement or any other Loan Document, (d) impairs materially or would
reasonably be expected to impair materially the rights and remedies of any Agent
or any of the Lenders pursuant to this Agreement or any other Loan Document or,
to the extent relating to any Collateral, any CEI Secured Party or (e) impairs
materially or would reasonably be expected to impair materially the rights and
remedies of any of the CEI Secured Parties in respect of the Loan Documents or
the Collateral pursuant to any CEI Credit Document.

“Material Contract” shall mean any contract, agreement or other instrument to
which the Borrower or any of its Subsidiaries is or becomes party, the
termination, breach or non-renewal of which could reasonably be expected to
result in a Material Adverse Change.

“Maturity Date” shall mean (a) with respect to the Commitments and Loans,
December 28, 2024 and (b) with respect to Extended Commitments, the maturity
date applicable to such Extended Commitments.

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgages” shall mean collectively, (i) the mortgages or deeds of trust with
respect to Real Property in which a security interest has been granted on the
Closing Date (if any) and (ii) the mortgages or deeds of trust with respect to
Real Property in which a security interest is granted after the Closing Date in
substantially the form of Exhibit 1.1(M), in each case, executed and delivered
by the applicable Loan Parties to the Collateral Agent to secure the
Obligations, for the benefit of the Secured Parties, and “Mortgage” shall mean,
individually, any of the Mortgages.

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions or has any ongoing
obligation with respect to withdrawal liability (within the meaning of Title IV
of ERISA).

“Net Cash Proceeds” shall mean, with respect to any Permitted Undivided
Interests Sale, all cash proceeds received from such Permitted Undivided
Interests Sale, net of reasonable and customary out-of-pocket legal, accounting,
financial advisory and other similar professional and transactional fees and
transfer and similar taxes of such Loan Party incurred in connection with such
Permitted Undivided Interests Sale.

 

-24-



--------------------------------------------------------------------------------

“Non-Recourse Debt” shall mean, with respect to Indebtedness of any Unrestricted
Subsidiary or Joint Venture, Indebtedness:

(1)        as to which neither the Borrower nor any Restricted Subsidiary
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (b) is directly or indirectly
liable as a guarantor or otherwise, except for Customary Recourse Exceptions and
except by the pledge of (or a Guaranty limited in recourse solely to) the Equity
Interests of such Unrestricted Subsidiary or Joint Venture; and

(2)        as to which the lenders will not have any recourse to the Capital
Stock or assets of the Borrower or any Restricted Subsidiary (other than the
Equity Interests of such Unrestricted Subsidiary or Joint Venture), except for
Customary Recourse Exceptions.

“Notes” shall mean collectively and “Note” shall mean separately all the
promissory notes of the Borrower in the form of Exhibit 1.1(N) evidencing the
Loans.

“Obligation” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due (including
interest, fees, premiums and other monetary obligations accruing and/or incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
under or in connection with (i) this Agreement, the Loans, the Notes, the
Collateral Agent’s Letter or any other Loan Document whether to any Agent, any
of the Lenders or their respective Affiliates or other Persons provided for
under such Loan Documents, (ii) any Specified Swap Agreement (other than, with
respect to any Guarantor that is not a Qualified ECP Loan Party, Excluded Swap
Obligations of such Guarantor) or (iii) any Other Lender Provided Financial
Service Product.

“OFAC” shall mean the United States Department of the Treasury’s Office of
Foreign Assets Control.

“Officer’s Certificate” shall mean a certificate signed by an Authorized Officer
of the Borrower or an Authorized Officer of the General Partner acting on behalf
of the Borrower.

“Official Body” shall mean the government of the United States of America or any
other nation, or in each case any political subdivision thereof, whether state,
local, county, provincial or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Operating Agreement” shall mean the Pennsylvania Mining Complex Operating
Agreement, dated as of July 7, 2015 and amended prior to and as of the Closing
Date, among the Co-Owners and the Operator; provided that if any Permitted Other
Undivided Interest is acquired in a Permitted Acquisition, the operating
agreement for such Permitted Other Undivided Interest shall also be included in
the definition of “Operating Agreement.”

“Operator” shall mean the “Operator” under, and pursuant to, the Operating
Agreement; provided that if any Permitted Other Undivided Interest is acquired
in a Permitted Acquisition, the “operator”

 

-25-



--------------------------------------------------------------------------------

under, and pursuant to, the operating agreement for such Permitted Other
Undivided Interest shall also be included in the definition of “Operator.”

“Order” shall have the meaning specified in Section 2.9.9(b) [Liability for Acts
and Omissions].

“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to and/or enforced any
Loan Document, or sold or assigned an interest in any Note or Loan Document).

“Other Lender Provided Financial Service Product” shall mean agreements or other
arrangements under which the Collateral Agent, any CEI Agent, any CEI Lender or
Affiliate of the Collateral Agent, any CEI Agent or any CEI Lender (or any
Person that was the Collateral Agent, a CEI Agent or a CEI Lender or Affiliate
of the Collateral Agent, a CEI Agent or a CEI Lender at the time such agreement
or arrangement was entered into) provides any of the following products or
services to any of the Loan Parties: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) foreign currency exchange.

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

“Participating Member State” shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

“Partnership Agreement” shall mean the Second Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of September 30, 2016, among the
General Partner, GasCo and the other parties thereto.

“Partnership Interests” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Payment Date” shall mean the first Business Day of each calendar quarter after
the date hereof and on the Maturity Date for the applicable Loans or Commitments
or upon termination of the Commitments.

“Payment In Full” and “Paid in Full” shall mean the payment in full in cash of
the Loans and other Obligations (other than contingent indemnity obligations not
then due) under the Loan Documents and termination of the Commitments.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pennsylvania Mining Complex” shall mean those certain coal mines in Greene and
Washington Counties, Pennsylvania and Marshall County, West Virginia, commonly
known as the Bailey

 

-26-



--------------------------------------------------------------------------------

Mine, the Enlow Fork Mine, the Harvey Mine, and the related preparation plant
commonly known as the Bailey preparation plant.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA, that is subject to Title IV of ERISA or
the Pension Funding Rules and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.

“Perfection Certificate” shall mean a certificate in the form of Exhibit
1.1(P)(1) or any other form reasonably acceptable to the Collateral Agent.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit 1.1(P)(2) or any other form reasonably acceptable to the
Collateral Agent.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

“Permitted Business” shall mean the businesses conducted by the Borrower and its
Subsidiaries on the Closing Date (after giving effect to the Transactions) and
any activity that is ancillary or complementary to or necessary or desirable
for, or otherwise reasonably related to, such businesses. For the avoidance of
doubt, ownership and operation of the Specified Other Asset shall be a Permitted
Business.

“Permitted Liens” shall mean:

(1)        Liens existing on the Closing Date and described on Schedule 8.2.2;

(2)        Liens securing the Obligations in favor of the Collateral Agent for
the benefit of the Secured Parties;

(3)        [Reserved];

(4)        Liens in favor of (a) the Borrower or a Guarantor or (b) by a
Restricted Subsidiary that is not a Guarantor in favor of any other Restricted
Subsidiary that is not a Guarantor;

(5)        Liens on Collateral securing obligations in respect of Specified
Junior Obligations; provided that such Liens shall be subordinated to the Liens
on Collateral securing the Obligations pursuant to an intercreditor agreement in
form and substance reasonably satisfactory to the Agents and the CEI Agents;

(6)        Liens for taxes, assessments and governmental charges not yet
delinquent or the validity of which are being contested in good faith by
appropriate proceedings, promptly instituted and diligently conducted, and for
which adequate reserves have been established to the extent required by GAAP as
in effect at such time, and which proceedings (or orders entered in connection

 

-27-



--------------------------------------------------------------------------------

with such proceedings) have the effect of suspending the enforcement or
collection of such Liens;

(7)        Liens incurred to secure appeal bonds and judgment Liens not
constituting an Event of Default or Potential Default, in each case in
connection with litigation or legal proceedings that are being contested in good
faith by appropriate proceedings;

(8)        Liens upon real or personal property other than the Collateral,
including any attachment of personal property or real property or other legal
process prior to adjudication of a dispute on the merits, (a) if the validity or
amount thereof is being contested in good faith by appropriate and lawful
proceedings diligently conducted so long as levy and execution thereon have been
stayed or bonded and continue to be stayed or bonded, (b) if a final judgment is
entered and such judgment is discharged within thirty (30) days of entry, or
(c) the payment of which is covered in full (subject to customary deductible) by
insurance;

(9)        inchoate Liens arising by operation of law;

(10)        Liens securing Capital Lease Obligations, mortgage financings,
equipment leases, purchase money obligations or other Indebtedness incurred
pursuant to Section 8.2.1(e) [Indebtedness]; provided that such Liens shall
attach only to the property (a) acquired with the proceeds of such Indebtedness
or (b) which is the subject of such Capital Lease Obligations;

(11)        [Reserved];

(12)        Liens on the Equity Interests of a Person that is not a Restricted
Subsidiary to secure obligations of such Person;

(13)        claims, Liens or encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or real
property or other legal process prior to adjudication of a dispute on the
merits, (a) if the validity or amount thereof is being contested in good faith
by appropriate and lawful proceedings diligently conducted so long as levy and
execution thereon have been stayed and continue to be stayed, (b) if a final
judgment is entered and such judgment is discharged within thirty (30) days of
entry, or (c) the payment of which is covered in full (subject to customary
deductible) by insurance;

(14)        precautionary filings under the UCC by a lessor with respect to
personal property leased to such Person;

(15)        Liens on insurance policies and proceeds thereof, or other deposits,
to secure insurance premium financings;

(16)        Liens on Qualified Receivables Assets in connection with a Qualified
Receivable Transaction;

(17)        Liens on cash or Temporary Cash Investments arising in connection
with the defeasance, discharge or redemption of Indebtedness permitted
hereunder;

(18)        [Reserved];

 

-28-



--------------------------------------------------------------------------------

(19)        other Liens not otherwise permitted hereunder with respect to
Indebtedness or other obligations that do not in the aggregate exceed at any one
time outstanding the greater of (i) $10,000,000 and (ii) 2.0% of CTA at such
time;

(20)        Liens to renew, extend, refinance or refund a Lien referred to in
clause (1) above; provided that (i) such new Lien shall be limited to all or
part of the same property (including future improvements thereon and accessions
thereto) subject to the original Lien and (ii) the obligations secured by such
Lien at such time is not increased to any amount greater than the amount
permitted by Refinancing Indebtedness;

(21)         statutory and common law banker’s Liens and rights of setoff on
bank deposits;

(22)        option agreements and rights of first refusal granted with respect
to assets that are permitted to be Disposed of pursuant to the terms of
Section 8.2.7 [Dispositions];

(23)        [Reserved];

(24)        any leases of assets permitted by Section 8.2.7 [Dispositions];

(25)        [Reserved];

(26)        easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
use of such property;

(27)         pledges, deposits or bonds made in the ordinary course of business
to secure payment of reclamation liabilities or workers’ compensation, or to
participate in any fund in connection with workers’ compensation, unemployment
insurance or other social security programs (including pledges or deposits of
cash securing letters of credit that secure payment of such workers’
compensation, unemployment insurance or other social security programs);

(28)        Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens (including any other statutory nonconsensual or common law Liens),
securing obligations incurred in the ordinary course of business that are not
yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default (including pledges or
deposits of cash securing letters of credit that secure such Liens of landlords
securing obligations to make lease payments that are not yet due and payable or
in default) or, with respect to any of the foregoing, that are being contested
in good faith by appropriate proceedings and as to which appropriate reserves
have been established in accordance with GAAP and which proceedings (or orders
entered in connection with such proceedings) have the effect of suspending the
enforcement or collection of such Liens;

(29)        good-faith pledges or deposits made or other Liens granted in the
ordinary course of business to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, not in excess of the
aggregate amount due thereunder or other amounts as may be customary, or to
secure statutory obligations, or surety, appeal, indemnity, performance or other
similar bonds required in the ordinary course of business (including pledges or
deposits of cash securing letters of credit that secure such performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or that secure such statutory obligations, or

 

-29-



--------------------------------------------------------------------------------

such surety, appeal, indemnity, performance or other similar bonds required in
the ordinary course of business);

(30)        Liens on cash and Temporary Cash Investments securing Indebtedness
permitted by Section 8.2.1(f) [Indebtedness] in an aggregate amount not to
exceed $5,000,000 at any one time outstanding; and

(31)        deposits and escrows of cash pursuant to customary purchase price
adjustment, indemnity or similar obligations under agreements related to
acquisitions and Dispositions permitted hereunder.

“Permitted Other Undivided Interests” shall mean undivided co-ownership
interests in the Specified Other Asset; provided that (i) a Loan Party shall be
the operator of the Specified Other Asset on terms and conditions substantially
similar to those set forth in the Operating Agreement, (ii) the Loan Parties
shall have the benefit of services substantially similar to those set forth in
the Employee Services Agreement, and (iii) the material contracts related to
such undivided co-ownership interests shall not restrict the ability of the Loan
Parties to pledge and collaterally assign their interests in such material
contracts to secure the Obligations and any refinancings thereof and will not
prohibit the other co-owners from pledging and collaterally assigning their
interest in such material contracts to secure such co-owners’ obligations under
the CEI Credit Documents.

“Permitted Undivided Interests Sale” shall mean (i) in the case of the
Pennsylvania Mining Complex, a sale that results in the CEI Loan Parties owning
a higher percentage of the Undivided Interests and the Loan Parties owning a
lower percentage of the Undivided Interests and (ii) in the case of the
Specified Other Asset, a sale that results in the CEI Loan Parties owning a
higher percentage of the Permitted Other Undivided Interests and the Loan
Parties owning a lower percentage of the Permitted Other Undivided Interests;
provided that in the case of both clauses (i) and (ii): (a) not less than 75% of
the consideration therefor shall consist of cash and is received by a Loan
Party, (b) such Disposition is for Fair Market Value, (c) the proceeds of such
Disposition are applied in accordance with Section 5.6.3(b) [Mandatory
Prepayments], (d) no Event of Default has occurred or is continuing or would
result therefrom, (e) after giving effect to such Disposition, the Borrower
shall be in compliance with the Financial Covenants on a Pro Forma Basis and
(f) the Borrower shall have delivered to the Agents prior to such Disposition a
certificate of an Authorized Officer of the Borrower certifying as to compliance
with the requirements of this definition and setting forth in reasonable detail
calculations of compliance with the Financial Covenants on a Pro Forma Basis.

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, Official Body, or any other entity.

“Pledged Securities” shall mean all of the property described as “Pledged
Securities” in the Security Agreement.

“Pledgor” shall have the meaning set forth in the Security Agreement.

“PNC” shall mean PNC Bank, National Association, its successors and assigns.

“Potential Default” shall mean any event or condition which with notice or
passage of time, or any combination of the foregoing, would constitute an Event
of Default.

 

-30-



--------------------------------------------------------------------------------

“Preferred Stock” shall mean, with respect to any Person, Capital Stock of such
Person of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over
Capital Stock of any other class of such Person.

“Principal Office” shall mean the main banking office or chief executive office
of the Administrative Agent or as otherwise designated by the Administrative
Agent from time to time.

“Pro Forma Basis” shall mean:

(1)        any Material Acquisition/Disposition and any dividend or distribution
on, or repurchases or redemptions of, Capital Stock of the Borrower made or to
be made by the Borrower or any Restricted Subsidiary during the applicable
reference period or subsequent to such reference period and on or prior to the
date of determination will be given pro forma effect as if it had occurred on
the first day of the applicable reference period;

(2)        any Person that is a Restricted Subsidiary on the date of
determination will be deemed to have been a Restricted Subsidiary at all times
during such reference period;

(3)        any Person that is not a Restricted Subsidiary on the date of
determination will be deemed not to have been a Restricted Subsidiary at any
time during such reference period;

(4)        Consolidated Cash Interest Expense shall be calculated after giving
pro forma effect to incurrences and repayments of Indebtedness (other than
ordinary course working capital borrowings and repayments under revolving credit
facilities) during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination to the extent in
connection with any transaction referred to in clause (1) above as if it had
occurred on the first day of the applicable reference period; and

(5)        if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
calculation date had been the applicable rate for the entire period (taking into
account the effect on such interest rate of any Specified Swap Agreement
applicable to such Indebtedness).

For purposes of this definition, whenever pro forma effect is given to a
transaction, the pro forma calculations shall be made in good faith by a
Responsible Officer of the Borrower and in a manner consistent with Article 11
of Regulation S-X of the Securities Act, as set forth in a certificate of a
Authorized Officer of the Borrower (with supporting calculations) and reasonably
acceptable to the CEI Agents. For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility (to the
extent required to be computed on a pro forma basis) shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Borrower may designate.

“Properties” shall have the meaning assigned to such term in Section 6.25(b)
[Environmental Matters].

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

-31-



--------------------------------------------------------------------------------

“Qualified ECP Loan Party” shall mean each Loan Party that on the Eligibility
Date is (a) an Eligible Contract Participant (after giving effect to Section 22
of the Guaranty Agreement and any and all other Guaranties of such Guarantor’s
Swap Obligations by the Borrower and any other Guarantor), or (b) an Eligible
Contract Participant that can cause another Person to qualify as an Eligible
Contract Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Receivables Assets” shall mean Receivables (whether now existing or
arising in the future) of the Borrower or any Subsidiary and any Related
Security and proceeds of such Receivables and Related Security that are
customarily transferred or in which security interests are granted in connection
with asset securitization or factoring transactions involving Receivables.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary in which
the Borrower or any such Subsidiary may sell, contribute, convey or otherwise
transfer to CEI or any of its Restricted Subsidiaries (as defined in the CEI
Credit Agreement) any Qualified Receivables Assets (for further sale,
contribution, conveyance or other transfer by CEI or its Restricted Subsidiaries
to a Receivables Subsidiary (as defined in the CEI Credit Agreement)), including
any granting of a security interest in such Qualified Receivables Assets,
including, for the avoidance of doubt, the Specified Receivables Transaction (as
defined in the CEI Credit Agreement).

“Ratable Share” shall mean the proportion that a Lender’s Commitment bears to
the Commitments of all of the Lenders. If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.

“Real Property” shall mean, individually as the context requires, real property
that is owned or leased by any Loan Party, including, but not limited to, the
surface, Coal, methane gas and other mineral rights, interests and coal leases
associated with such property, and “Real Properties” shall mean, collectively,
as the context requires, all of the foregoing.

“Receivable Contract” shall mean, with respect to any Receivable, any and all
contracts, instruments, agreements, leases, invoices, notes or other writings
pursuant to which such Receivable arises or that evidence such Receivable or
under which the Person obligated to make payments pursuant to such contracts,
instruments, agreements, leases, invoices, notes or other writings relating to
such Receivable becomes or is obligated to make payment in respect of such
Receivable.

“Receivables” shall mean any right to payment of a monetary obligation, whether
or not earned by performance, owed to the Borrower or any Subsidiary, whether
constituting an account, as-extracted collateral, chattel paper, payment
intangible, instrument or general intangible, in each instance arising in
connection with the sale of goods that have been or are to be sold or for
services rendered or to be rendered by the Borrower or any Subsidiary, and
includes the obligation to pay any finance charges, fees and other charges with
respect thereto. Any such right to payment arising from any one transaction,
including any such right to payment represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of any such right to payment arising from any other transaction.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, replace, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

 

-32-



--------------------------------------------------------------------------------

“Refinancing Indebtedness” shall mean Indebtedness that Refinances any
Indebtedness of the Borrower or any Restricted Subsidiary existing on the
Closing Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided that:

(1)        such Refinancing Indebtedness has a Stated Maturity no earlier than
the Stated Maturity of the Indebtedness being Refinanced;

(2)        such Refinancing Indebtedness has a Weighted Average Life to Maturity
at the time such Refinancing Indebtedness is incurred that is equal to or
greater than the Weighted Average Life to Maturity of the Indebtedness being
Refinanced;

(3)        such Refinancing Indebtedness has an aggregate principal amount (or
if incurred with original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding (plus
fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced;

(4)        if the refinanced Indebtedness was (A) subordinated in right of
payment to the Obligations or the Guaranties thereof, as the case may be, then
such Refinancing Indebtedness, by its terms, is subordinate in right of payment
to the Obligations or the Guaranties thereof, as the case may be, at least to
the same extent as the Indebtedness being Refinanced or (B) secured by a Lien on
Collateral that was contractually junior to the Lien on such Collateral securing
the Obligations, then such Refinancing Indebtedness may be secured by such
Collateral only to the extent the Liens on such Collateral securing such
Refinancing Indebtedness are contractually junior to the Liens on such
Collateral securing the Obligations to at least the same extent as in the
Indebtedness being Refinanced; and

(5)        if the refinanced Indebtedness is purchase money obligations, (a) the
holders of such Refinancing Indebtedness agree that they will look solely to the
fixed assets so acquired which secure such Refinancing Indebtedness, and neither
the Borrower nor any Restricted Subsidiary (i) is directly or indirectly liable
for such Refinancing Indebtedness or (ii) provides credit support, including any
undertaking, Guaranty, agreement or instrument, related to such Refinancing
Indebtedness that would constitute Indebtedness (other than the grant of a Lien
on such acquired fixed assets) and (b) no default or event of default with
respect to such Refinancing Indebtedness would cause, or permit (after notice or
passage of time or otherwise), any holder of any other Indebtedness of the
Borrower or a Guarantor to declare a default or event of default on such other
Indebtedness or cause the payment, repurchase, redemption, defeasance or other
acquisition or retirement for value thereof to be accelerated or payable prior
to any scheduled principal payment, scheduled sinking fund payment or maturity;

provided further, however, that Refinancing Indebtedness shall not include:

(a)        Indebtedness of a Subsidiary that Refinances Indebtedness of the
Borrower;

(b)        Indebtedness of the Borrower or a Restricted Subsidiary of the
Borrower that Refinances Indebtedness of an Unrestricted Subsidiary; or

(c)         Indebtedness of a Restricted Subsidiary of the Borrower that is not
a Loan Party which Refinances Indebtedness of a Loan Party.

“Register” shall have the meaning given to such term in Section 11.8.3.

 

-33-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, advisors,
trustees, administrators, managers and representatives of such Person and of
such Person’s Affiliates.

“Related Security” shall mean, with respect to any Receivable subject to a
Qualified Receivables Transaction:

(1)         all of the Loan Parties’ interests in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), relating to any sale giving rise to such
Receivable,

(2)         all instruments and chattel paper that may evidence such Receivable,

(3)         all other security interests or liens and property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the contract related to such Receivable or otherwise, together with
all UCC financing statements or similar filings relating thereto,

(4)         all of the Loan Parties’ rights, interests and claims under the
contracts and all guaranties, indemnities, insurance and other agreements
(including the related contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the contract related to such Receivable
or otherwise;

(5)         all books and records of the Loan Parties to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations) in and to each lockbox account and collection
account used solely for depositing proceeds of such Receivables, and any related
investment property acquired with any such proceeds (as such term is defined in
the applicable UCC); and

(6)         all proceeds (as defined in the UCC) of any of the foregoing that
are or were received by any Loan Party, including all funds which either are
received by a Loan Party from or on behalf of the Person(s) obligated to make
payments pursuant to the Receivable Contract relating to such Receivable in
payment of any amounts owed (including invoice price, finance charges, interest
and all other charges) in respect of any of the above Receivables or are applied
to such amounts owed by such Person(s) (including any insurance payments that
any Loan Party applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of such
Person(s) in respect of any of the above Receivables or any other parties
directly or indirectly liable for payment of such Receivables).

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharge, injecting, escaping, leaching, dumping, disposing,
depositing into or migration into or through the Environment, or into, from or
through any building or structure.

“Replacement Exercise of Remedies” shall mean the exercise of remedies under
(i) Section 9.2 [Consequences of Event of Default], (ii) Section 9.2 of the CEI
Credit Agreement or (iii) a CEI Credit Document with respect to the collateral
granted under a CEI Credit Document, in the case of

 

-34-



--------------------------------------------------------------------------------

clauses (ii) and (iii), only if such exercise of remedies includes an exercise
of remedies with respect to the CEI Secured Parties’ interest in the Loan
Documents or any of the Collateral.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in violation of any Anti-Terrorism Law.

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA or regulations thereunder with respect to a Pension Plan.

“Required Debt Terms” shall mean, in respect of any Indebtedness, any such
Indebtedness shall:

(1)        not have any obligors (primary or contingent) other than a Loan
Party;

(2)         be unsecured or, if secured, shall be secured solely by Liens on
Collateral granted pursuant to clause (5) of the definition of “Permitted
Liens;”

(3)        have a Stated Maturity after the Latest Maturity Date at the time of
incurrence of such Indebtedness and have a Weighted Average Life to Maturity
equal to or greater than the then-remaining Weighted Average Life to Maturity of
the Commitments;

(4)        not contain covenants that are more restrictive, when taken as a
whole, than the covenants under this Agreement or the other Loan Documents (it
being understood that this Agreement and/or the other Loan Documents may be
amended without consent of the Lenders or any Agent (so long as the form of such
amendment is reasonably satisfactory to the Agents and the CEI Agents) to add
such more restrictive provisions but not in a manner more restrictive than the
comparable provisions in the CEI Credit Documents unless approved by the CEI
Agents in their reasonable discretion);

(5)        not have any mandatory prepayment or requirements to offer to
purchase (other than (a) customary mandatory prepayments or offers to purchase
with proceeds of asset sales; provided that such proceeds are used first to
repay the Loans and simultaneously, permanently terminate an equivalent amount
of Commitments, subject to exceptions and other types of mandatory prepayments
or offers approved by the CEI Agents in their reasonable discretion, (b) any
mandatory prepayment or requirements to offer to purchase arising solely because
the holders of the applicable Indebtedness have the right to require the
borrower thereunder to repurchase such Indebtedness upon the occurrence of a
change of control if the definitive documentation in respect of such
Indebtedness provides that the issuer thereof will not require any such
prepayment or offer to purchase prior to the repayment in full of the
Obligations (other than unasserted contingent obligations) and termination of
the Commitments and (c) mandatory prepayments in the amount by which loans
outstanding under a facility exceed the commitments thereunder); and

(6)        not have (x) an All-In Yield in excess of 15% per annum or (y) cash
interest rate higher than 12% per annum.

“Required Flood Materials” shall mean, at any time of determination, with
respect to each Real Property that is improved with a Building and is subject to
a Mortgage at such time, or is the subject of a Mortgage to be delivered at such
time, (i) a “Life-of-Loan” flood hazard determination with

 

-35-



--------------------------------------------------------------------------------

respect to such Real Property and (ii) if such Real Property is located in a
special flood hazard area, (a) a notification to the Borrower of that fact and
evidence of the receipt by the Borrower of such notice and (b) evidence of flood
insurance on such Real Property that complies with Section 8.1.3 [Maintenance of
Insurance].

“Required Lenders” shall mean Lenders having more than 50% of the aggregate
amount of the Commitments and Extended Commitments of the Lenders or, after the
termination of the Commitments and Extended Commitments, the outstanding Loans
of the Lenders.

“Required Permits” shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the applicable Laws for the Loan Parties to
continue to conduct coal mining and related operations on, in or under such
parties’ real property, and any and all other mining properties owned or leased
by the Borrower or any such Loan Party (collectively “Mining Property”)
substantially in the manner as such operations had been authorized immediately
prior to such Loan Party’s acquisition of its interests in such real property
and as may be necessary for such Loan Party to conduct, in all material
respects, coal mining and related operations on, in or under the Mining Property
as described in any plan of operation.

“Responsible Officer” shall mean each of the chief executive officer, president,
vice president, chief financial officer, chief administrative officer, general
counsel, secretary, treasurer and assistant treasurer of each Loan Party or of
the General Partner acting on behalf of such Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party or of the
General Partner acting on behalf of a Loan Party or Loan Parties shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” shall mean:

(1)        the declaration or payment of any dividends or any other
distributions of any sort in respect of Equity Interests of the Borrower or any
Restricted Subsidiary (including any payment in connection with any merger or
consolidation involving the Borrower or any Restricted Subsidiary) or similar
payment to the direct or indirect holders of such Equity Interests, other than:

(a)        dividends or distributions payable solely in Equity Interests of the
Borrower (other than Disqualified Stock);

(b)        dividends or distributions payable solely to the Borrower or a
Restricted Subsidiary; and

(c)        pro rata dividends or other distributions made by a Restricted
Subsidiary to minority stockholders (or owners of an equivalent interest in the
case of a Subsidiary that is an entity other than a corporation);

(2)        the purchase, repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Borrower or any Restricted
Subsidiary held by any other Person (other than any acquisition or retirement
for value from, or payment to, the Borrower or any Restricted Subsidiary); or

(3)        the purchase, repurchase, redemption, defeasance or other acquisition
or retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment

 

-36-



--------------------------------------------------------------------------------

of any Specified Junior Obligations (other than any intercompany Indebtedness
between or among the Borrower and any Restricted Subsidiary).

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” shall mean Standard and Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.

“Sanctioned Country” shall mean a country, territory or region subject to a
sanctions program maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission, or any Official Body
succeeding to any of its principal functions.

“Secured Parties” shall mean collectively, the Collateral Agent, the
Administrative Agent, the Lenders, the other Indemnitees (but only in respect of
each Indemnitee’s rights under Section 11.3 [Indemnification]) and any provider
of a Specified Swap Agreement or Other Lender Provided Financial Service
Product.

“Securities Act” shall mean the Securities Act of 1933.

“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, executed and delivered by each of the Loan Parties to the Collateral Agent
for the benefit of the Secured Parties.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, any intercreditor agreement entered into pursuant to clause (5) of
the definition of “Permitted Liens,” and each other security document or pledge
agreement delivered in accordance with applicable local Law to grant a valid,
perfected security interest in any property as Collateral for the Obligations,
and all UCC or other financing statements or instruments of perfection required
by this Agreement or any other such security document or pledge agreement to be
filed with respect to the security interests in property and fixtures created
pursuant to any document or instrument utilized to pledge or grant or purport to
pledge or grant a security interest or lien on any property as Collateral for
the Obligations, and amendments, supplements or joinders to the foregoing.

“Solvent” shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (a) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged,

 

-37-



--------------------------------------------------------------------------------

and (e) such Person is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Junior Obligations” means any Indebtedness incurred or outstanding
pursuant to Section 8.2.1(d) [Indebtedness].

“Specified Leased Properties” shall mean any Real Property leased by a Loan
Party for which the lease requires consent from the landlord in order for such
Loan Party to grant a first priority lien, security interest and assignment in
its leasehold interest therein.

“Specified Other Asset” shall mean the Baltimore Dock Facility.

“Specified Swap Agreement” shall mean any Swap Agreement entered into for the
purpose of hedging risk between (a) any Loan Party and (b) any counterparty that
is, or was at the Closing Date or at the time such Swap Agreement was entered
into, the Collateral Agent, a CEI Agent, a CEI Lender or an Affiliate of an
entity that is the Collateral Agent, a CEI Agent or a CEI Lender.

“Spin-Off” shall mean the distribution of the shares of common stock of CEI to
the stockholders of GasCo in a spin-off transaction consummated substantially in
the manner described in the Form 10.

“Stated Maturity” shall mean, with respect to any Indebtedness, the maturity
date (or specified date on which the final payment of principal on such
Indebtedness is due) applicable thereto including as such maturity date (or
specified date) may be changed to an earlier date pursuant to the provisions of
the documents governing such Indebtedness including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency unless such contingency has occurred).

“Subordinated Obligation” shall mean any Indebtedness of the Borrower or any
Guarantor (whether outstanding on the Closing Date or thereafter incurred) which
is subordinate or junior in right of payment to, in the case of the Borrower,
the Obligations or, in the case of a Guarantor, its Guaranty of the Obligations
pursuant to a written agreement to that effect.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association, partnership or other business entity of which more than 50% of the
total voting power of the Voting Stock thereof is at the time owned or
controlled, directly or indirectly, by:

(1)        such Person;

(2)        such Person and one or more Subsidiaries of such Person; or

(3)        one or more Subsidiaries of such Person.

“Subsidiary Shares” shall have the meaning specified in Section 6.3
[Subsidiaries].

“Swap” shall mean any “swap” as defined in Section 1a(47) of the Commodity
Exchange Act and regulations thereunder, other than (a) a swap entered into, or
subject to the rules of, a board of

 

-38-



--------------------------------------------------------------------------------

trade designated as a contract market under Section 5 of the Commodity Exchange
Act, or (b) a commodity option entered into pursuant to Commodity Futures
Trading Commission Regulation 32.3(a).

“Swap Agreement” shall mean (i) any Interest Rate Agreement, (ii) any Currency
Agreement, (iii) any Hydrocarbon Swap Agreement or (iv) any cap, floor, collar,
exchange transaction, hedging contract, forward contract, swap agreement,
futures contract, call or put option or any other similar agreement or other
exchange or protection agreement relating to commodity prices, securities prices
or financial market conditions.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
Swap.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto. “Taxation” shall have a correlative meaning.

“Temporary Cash Investments” shall mean any of the following:

(1)        any Investment in direct obligations of the United States of America
or any agency thereof or obligations guaranteed by the United States of America
or any agency thereof, in each case maturing not later than one year following
acquisition thereof;

(2)         Investments in time deposit accounts, certificates of deposit and
money market deposits maturing within one year of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America, any state thereof or any foreign country
recognized by the United States, and which bank or trust company has capital,
surplus and undivided profits aggregating in excess of $250.0 million (or the
foreign currency equivalent thereof) and has outstanding debt which is rated
“A-” (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Section 3(a)(62) of
the Exchange Act) or any money-market fund sponsored by a registered broker
dealer or mutual fund distributor whose assets consist of obligations of the
types described in clauses (1), (2), (3), (4) and (5) of this definition;

(3)        repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (1) of this definition
entered into with a bank meeting the qualifications described in clause (2) of
this definition;

(4)         Investments in commercial paper, maturing not more than 180 days
after the date of acquisition, issued by a Person (other than an Affiliate of
the Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P-2” (or
higher) according to Moody’s or “A-2” (or higher) according to S&P or “R-1” (or
higher) by Dominion Bond Rating Service Limited or Canadian Bond Rating Service,
Inc. (in the case of a Canadian issuer);

(5)         Investments in securities with maturities of six months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A-2” by Moody’s;

 

-39-



--------------------------------------------------------------------------------

(6)        Investments in asset-backed securities maturing within one year of
the date of acquisition thereof with a long-term rating at the time as of which
any Investment therein is made of “A” (or higher) by Dominion Bond Rating
Service Limited or Canadian Bond Rating Service, Inc. (in the case of a Canadian
issuer);

(7)        obligations of any foreign government or obligations that possess a
guaranty of the full faith and credit of any foreign government maturing not
later than one year after acquisition thereof;

(8)        obligations of United States government-sponsored enterprises,
Federal agencies, and Federal financing banks that are not otherwise authorized
including, but not limited to, (i) United States government-sponsored
enterprises such as instrumentalities of the Federal Credit System (Bank for
Cooperatives, Federal Land Banks), Federal Home Loan Banks and Federal National
Mortgage Association and (ii) Federal agencies such as instrumentalities of the
Department of Housing and Urban Development (Federal Housing Administration,
Government National Mortgage Association), Export-Import Bank, Farmers Home
Administration and Tennessee Valley Authority, in each case maturing not later
than one year following acquisition thereof;

(9)        debt obligations (other than commercial paper obligations) of
domestic or foreign corporations maturing not later than one year after
acquisition thereof;

(10)      preferred stock obligations with a floating rate dividend that is
reset periodically at auction maturing not later than one year after acquisition
thereof;

(11)      Investments in repurchase agreements collateralized by any of the
above securities eligible for outright purchase; provided that the collateral is
delivered to a bank custody account in accordance with the terms of a written
repurchase agreement with a dealer or bank; and

(12)      Investments in shares of institutional mutual funds whose investment
policies are essentially in agreement with the type and criteria for Investments
otherwise set forth in this definition,

provided that Investments described in clauses (7) through (12) of this
definition are restricted to obligations rated no lower than “A3” or “P-1” by
Moody’s or “A-” or “A-1” by S&P.

“Threshold Amount” shall mean $25,000,000.

“Total Net Leverage Ratio” shall mean, as of any date, the ratio of (without
duplication), (A)(x) Consolidated Indebtedness as of such date minus (y) the
lesser of (1) Cash on Hand as of such date and (2) $10,000,000 to
(B) Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the
period of four fiscal quarters of the Borrower most recently ended on or prior
to the date of determination.

“Transactions” shall mean, collectively, (1) the Spin-Off, (2) the execution and
delivery of the Loan Documents to be entered into as of the Closing Date by the
parties thereto, (3) the Closing Date Refinancing and Releases, (4) the
borrowing of Loans under this Agreement to be made on the Closing Date and
(5) the payment of the fees and expenses incurred in connection with the
foregoing.

“UCP” shall have the meaning assigned to such term in Section 11.11.1 [Governing
Law].

 

-40-



--------------------------------------------------------------------------------

“Undivided Interests” shall mean the undivided co-ownership interests in the
Pennsylvania Mining Complex.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in each applicable jurisdiction or other applicable Law entitled to all
the rights, benefits and priorities provided by the Uniform Commercial Code or
such Law.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 5.8.5(b)(i)(C) [Status of Lenders].

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary or a Person becoming a Subsidiary
through merger or consolidation or Investment therein) that is designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to a
Board Resolution in accordance with Section 8.2.3 [Designation of Unrestricted
Subsidiaries]; provided that in no event shall (i) the Operator or (ii) any
Subsidiary of the Borrower that owns (x) Equity Interests in the Operator or
(y) any Undivided Interest, in any case, be designated an Unrestricted
Subsidiary. All Subsidiaries of an Unrestricted Subsidiary shall also be
Unrestricted Subsidiaries.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Usage” shall mean at any time the sum of the outstanding Loans.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
(or commitment therefor) at any date, the number of years obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, required commitment reduction or
termination, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment or commitment reduction or termination; by (b) the
then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” of any specified Person shall mean a Subsidiary of
such Person all of the outstanding Equity Interests or other ownership interest
of which (other than directors’ qualifying shares) will at that time be owned by
such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.2        Construction.

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural

 

-41-



--------------------------------------------------------------------------------

include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s permitted successors and
assigns; (v) unless otherwise provided, reference to any agreement, including
this Agreement and any other Loan Document together with the schedules and
exhibits hereto or thereto, document or instrument, order, declaration,
understanding or other arrangement means such agreement, document, instrument,
order, declaration, understanding or other arrangement as amended, restated,
supplemented, modified, extended, renewed, refunded, superseded, substituted
for, replaced, refinanced or increased in whole or in part, from time to time,
to the extent not prohibited hereunder; (vi) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law shall, unless
otherwise specified, refer to such Law as amended, modified, supplemented or
replaced from time to time; (vii) relative to the determination of any period of
time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; (viii) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights; (ix) section headings herein and in each other
Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document; (x) unless otherwise
specified, all references herein to times of day shall be references to Eastern
time and (xi) references to the “date hereof” or “date of this Agreement” shall
be to the Closing Date.

1.3        Accounting Principles.

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
the Historical Statements referred to in Section 6.9(a) [Historical Statements].
For the avoidance of doubt, (i) in no event shall any lease be deemed a capital
lease for purposes of this Agreement if such lease would have been categorized
as an operating lease as determined in accordance with GAAP prior to giving
effect to the Accounting Standards Codification Topic 842, Leases and (ii) all
lease liabilities and right of use assets in each case related to operating
leases shall be excluded from all calculations made under this Agreement. If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the CEI Agents, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Agents and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

-42-



--------------------------------------------------------------------------------

1.4        Valuations.

Whenever this Agreement requires the determination of the monetary value of
“other consideration,” a Guaranty, “other obligations” or an Investment and the
computation method to determine such monetary value is not already addressed by
GAAP, (i) the monetary value of “other consideration” or an Investment of
tangible property shall be calculated as the Fair Market Value of such
consideration or tangible property, (ii) the monetary value of any Guaranty at
any time of a fixed monetary obligation shall be the amount of such fixed
monetary obligation at such time, (iii) the monetary value of any Guaranty of a
fixed stream of monetary obligations at any time shall be the present value of
the remaining amounts of such stream of monetary obligations at such time
discounted at a rate equal to the Borrower’s cost of funds at such time,
(iv) the monetary value of a Guaranty of performance or of contingent
liabilities at any time shall be the amount which, in light of all the facts and
circumstances existing at the time, represent the amount which would reasonably
be expected to become an actual or matured monetary obligation or liability of
the Person making such Guaranty determined by such Person in good faith, or
(v) the monetary value of “other obligations,” contingent or otherwise, at any
time shall be the amount which, in light of all the facts and circumstances
existing at the time, represent the amount which would reasonably be expected to
become an actual or matured monetary obligation or liability of the Person who
is obligated for such “other obligations.”

1.5        Pro Forma Financial Covenant Compliance.

Whenever compliance with a Financial Covenant is required to be made on a Pro
Forma Basis for determining the permissibility of any action, or the level of
such Financial Covenant is used in reference to a test or covenant hereunder
(but not, for the avoidance of doubt, for the purposes of determining actual
compliance with Section 8.2.13 [Financial Covenants]), if such compliance is
required prior to a date on which a Financial Covenant in Section 8.2.13
[Financial Covenants] is in effect, the level for such Financial Covenant when
it is first in effect shall be used in determining such compliance or whether
such test or covenant is satisfied.

2. LOAN FACILITIES

2.1        Loan Commitments.

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make Loans to
the Borrower at any time or from time to time on or after the date hereof to the
Maturity Date; provided that after giving effect to each such Loan, (i) such
Lender’s Exposure shall not exceed such Lender’s Commitment and (ii) the Usage
shall not exceed the Commitments. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1 [Loan Commitments].

2.2        Nature of Lenders’ Obligations with Respect to Loans.

Each Lender shall be obligated to participate in each request for Loans pursuant
to Section 2.5 [Loan Requests] in accordance with its Ratable Share. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Loans hereunder on or after the Maturity Date.

 

-43-



--------------------------------------------------------------------------------

2.3        Commitment Fees.

Accruing from the date hereof until the Maturity Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Commitment hereunder, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Commitment Fee Rate (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) on the
average daily difference between the amount of (a) such Lender’s Commitment as
the same may be constituted from time to time and (b) such Lender’s Exposure;
provided, however, that any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. All Commitment Fees shall be payable
in arrears on each Payment Date.

2.4        Voluntary Commitment Reduction.

(a)        The Borrower shall have the right any time and from time to time,
without premium or penalty, upon three (3) Business Days’ prior written notice
to the Administrative Agent to permanently reduce, in whole multiples of
$1,000,000, or terminate the Commitments; provided that any such reduction or
termination shall be accompanied by (i) the payment in full of any Commitment
Fee then accrued on the amount of such reduction or termination and (ii) the
prepayment of the Loans, together with the full amount of interest accrued on
the principal sum to be prepaid, to the extent that the Usage exceeds the
Commitment as so reduced or terminated; and provided further that the
Commitments may not be reduced below the Usage. Each reduction of Commitments
shall ratably reduce the Commitments of the Lenders, except as otherwise
provided in an Additional Credit Extension Amendment as permitted in the
definition of “Class.” From the effective date of any such reduction or
termination, the obligations of the Borrower to pay the Commitment Fee pursuant
to Section 2.3 [Commitment Fees] shall correspondingly be reduced or cease.

(b)        All voluntary commitment reduction notices shall be irrevocable,
except that any notice of voluntary commitment reduction may state that such
notice is conditional upon the consummation of a financing transaction, in which
case such notice of voluntary commitment reduction may be revoked or delayed by
the Borrower (by notice to the Administrative Agent on or prior to the specified
date of reduction) if such condition is not satisfied.

2.5        Loan Requests.

Except as otherwise provided herein, subject to the notice requirements set
forth in this Section 2.5 and the other terms and conditions hereof, the
Borrower may from time to time prior to the Maturity Date request the Lenders to
make Loans by delivering to the Administrative Agent, not later than 11:00 a.m.
on the Business Day prior to the proposed Borrowing Date, a duly completed
request therefor substantially in the form of Exhibit 2.5 or a request by
telephone immediately confirmed in writing in such form and delivered by
facsimile or email (in “pdf,” “tif” or similar format) (each, a “Loan Request”);
it being understood that the Administrative Agent may rely on the authority of
any individual making such a telephonic request without the necessity of receipt
of such written confirmation (but for the avoidance of doubt, such written
confirmation shall nonetheless still be required to be so delivered as otherwise
set forth in this sentence). Each Loan Request shall be irrevocable and shall
specify or certify, as applicable (i) the proposed Borrowing Date and (ii) the
aggregate amount of the proposed Loans comprising such Borrowing Tranche, which
amount shall be in an integral multiple of $500,000 and not less than $500,000.

 

-44-



--------------------------------------------------------------------------------

2.6        Making and Repayment of Loans.

2.6.1        Making Loans.

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5 [Loan Requests], notify the Lenders of its receipt of
such Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Loans]. Each Lender shall remit the principal amount
of each Loan to the Administrative Agent such that the Administrative Agent is
able to, and the Administrative Agent shall, to the extent the Lenders have made
funds available to it for such purpose and subject to Section 7.2 [Each
Additional Loan], fund such Loans to the Borrower in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. on the
applicable Borrowing Date.

2.6.2        Repayment of Loans.

The Borrower shall repay all Loans together with all outstanding interest
thereon on the Maturity Date.

2.7        Provision of Notes.

The obligation of the Borrower to repay the aggregate unpaid principal amount of
the Loans made to it by such Lender, together with interest thereon, shall be
evidenced by a Note payable to the order of such Lender in a face amount equal
to the Commitment of such Lender, and such Note shall be delivered to the
Collateral Agent on the Closing Date. The Loans shall mature, and the Borrower
unconditionally agrees to pay in full the unpaid principal amount and all
amounts outstanding and unpaid in respect of the Loans to the Administrative
Agent for the account of each Lender, on the Maturity Date.

2.8        Use of Proceeds.

The proceeds of the Loans will be used in accordance with Section 8.1.11 [Use of
Proceeds].

2.9        Extended Commitments.

(a)        [Reserved].

(b)        The Borrower may at any time and from time to time request that all
or a portion of the Commitments of any Class (the Commitments of such applicable
Class, the “Existing Commitments”) be converted into a new Class of Commitments
(the Commitments of such applicable Class, the “Extended Commitments”) with
terms consistent with this Section 2.9(b). In order to establish any Extended
Commitments, the Borrower shall provide a notice to the Administrative Agent (an
“Extension Request”) setting forth the proposed terms of the Extended
Commitments to be established, which terms shall be identical to those
applicable to the Existing Commitments except that:

(i)    the maturity date of the Extended Commitments shall be later than the
maturity date of the Existing Commitments;

(ii)    (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discount and premiums with respect to the
Extended Commitments may be different than those for the Existing Commitments
and/or (B) additional fees and/or premiums

 

-45-



--------------------------------------------------------------------------------

may be payable to the Extending Lenders in addition to or in lieu of any of the
items contemplated by the preceding subclause (A) and/or (C) the undrawn
revolving credit commitment fee rate with respect to the Extended Commitments
may be different than those for the Existing Commitments; and

(iii)  the Borrower and its Subsidiaries may be subject to covenants and other
terms for the benefit of the Extending Lenders that apply only after the Latest
Maturity Date (before giving effect to the Extended Commitments).

(c)        Each Extension Request shall specify the date (the “Extension
Effective Date”) on which the Borrower proposes that the conversion of any
Existing Commitments into Extended Commitments shall be effective, which shall
be a date reasonably satisfactory to the Administrative Agent. Each Lender of
Loans of an Existing Class that are requested to be extended shall be offered
the opportunity to convert its Existing Commitments into Extended Commitments on
the same basis as each other Lender of Loans of the same Existing Class. Any
Lender (to the extent applicable, an “Extending Lender”) wishing to have all or
a portion of its Existing Commitments subject to such Extension Request
converted into Extended Commitments shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Commitments subject to such Extension
Request that it has elected to convert into Extended Commitments. In the event
that the aggregate portion of the Existing Commitments subject to Extension
Elections exceeds the amount of the Extended Commitments requested pursuant to
the Extension Request, the portion of the Existing Commitments converted shall
be allocated on a pro rata basis based on the amount of the Existing Commitments
included in each such Extension Election.

(d)        An Extended Class shall be established pursuant to an Additional
Credit Extension Amendment executed by the Extending Lenders (and the other
Persons specified in the definition of “Additional Credit Extension Amendment”
but no other existing Lender). No Additional Credit Extension Amendment shall
provide for any Class of Extended Commitments in an aggregate principal amount
that is less than $1,000,000.

(e)        Notwithstanding anything to the contrary contained in this Agreement,
on the Extension Effective Date, (i) the amount of each Existing Commitment
shall be deemed reduced by an amount equal to the amount converted into an
Extended Commitment and (ii) if, on any Extension Effective Date, any Loans of
any Extending Lender are outstanding under the applicable Existing Commitments,
such Loans shall be deemed to be converted into Loans made pursuant to the
Extended Commitments in the same proportion as such Extending Lender’s Existing
Commitments are converted to Extended Commitments.

(f)        This Section 2.9 shall supersede any provisions in Section 5.2 [Pro
Rata Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or
Section 11.1 [Modifications, Amendments or Waivers] to the contrary. Each
Extended Class shall be documented by an Additional Credit Extension Amendment
executed by the Extending Lenders providing such Extended Class (and the other
Persons specified in the definition of Additional Credit Extension Amendment but
no other existing Lender), and the Additional Credit Extension Amendment may
provide for such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.9.

 

-46-



--------------------------------------------------------------------------------

3. RESERVED

4. INTEREST RATES

4.1        Interest Rates.

All Loans shall bear interest at the Applicable Rate in effect from time to time
and be computed on the basis of a year of 365 or 366 days, as the case may be,
and actual days elapsed.

4.2        Interest After Default.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived and upon
the written demand of the Required Lenders:

(a)        the rate of interest for each Loan otherwise applicable pursuant to
Section 4.1 [Interest Rates] shall be increased by 2.0% per annum; and

(b)        each other Obligation hereunder if not paid when due shall bear
interest at a rate per annum equal to the sum of the rate of interest then
applicable to Loans plus an additional 2.0% per annum from the time such
Obligation becomes due and payable and until it is paid in full.

The Borrower acknowledges that the increase in rates referred to in this
Section 4.2 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by the Borrower upon demand by the Administrative
Agent.

5. PAYMENTS

5.1        Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, the Collateral Agent’s Fee or other fees or amounts due from
the Borrower hereunder shall be payable prior to 1:00 p.m. on the date when due
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower, and without set-off, counterclaim or
other deduction of any nature, and an action therefor shall immediately accrue.
All payments shall be made in U.S. Dollars and in immediately available funds.
Except as otherwise expressly provided herein, all such payments shall be made
to the Administrative Agent at the Principal Office for the ratable accounts of
the Lenders with respect to the Loans, and the Administrative Agent shall
promptly distribute such amounts to the Lenders in immediately available funds;
provided that in the event payments are received by 1:00 p.m. by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an “account stated.”

 

-47-



--------------------------------------------------------------------------------

5.2        Pro Rata Treatment of Lenders.

Each Borrowing Tranche shall be allocated to each Lender according to its
Ratable Share, and each payment or prepayment by the Borrower with respect to
principal, interest, Commitment Fees or other fees (except for the Collateral
Agent’s Fee) or amounts due from the Borrower hereunder to the Lenders with
respect to the Commitments and the Loans, shall (except in the case of an event
specified in Section 5.7 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and other fees or amounts then due to such Lender as set forth
in this Agreement.

5.3        Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff, counterclaim or banker’s
lien, by receipt of voluntary payment, by realization upon security, or by any
other non-pro rata source, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than the pro rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4        Presumptions by Administrative Agent.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater

 

-48-



--------------------------------------------------------------------------------

of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

5.5        Interest Payment Dates.

Interest on Loans shall be due and payable in arrears on each Payment Date.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Maturity Date, upon
acceleration or otherwise).

5.6        Prepayments.

5.6.1        Right to Prepay.

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part, without premium or penalty (except as provided in
Section 5.7 [Increased Costs]). Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
prior to the time of prepayment of the Loans, setting forth the following
information:

(a)        the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

(b)        the total principal amount of such prepayment, which shall not be
less than the lesser of (x) the aggregate principal amount of all outstanding
Loans and (y) $500,000.

All prepayment notices shall be irrevocable, except that any notice of voluntary
prepayment may state that such notice is conditional upon the consummation of a
financing transaction, in which case such notice of prepayment may be revoked or
delayed by the Borrower (by notice to the Administrative Agent on or prior to
the specified date of prepayment) if such condition is not satisfied. The
principal amount of the Loans for which a prepayment notice is given, together
with interest on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made.

5.6.2        Designation of a Different Lending Office.

If any Lender requests compensation under Section 5.7 [Increased Costs], or the
Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.8 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.7 [Increased Costs] or
Section 5.8 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

-49-



--------------------------------------------------------------------------------

5.6.3        Mandatory Prepayments.

(a)        If at any time the Usage is in excess of the Commitments (as used in
this Section 5.6.3(a), a “deficiency”), the Borrower shall immediately make a
principal payment on the Loans sufficient to cause the principal balance of the
Loans then outstanding to be equal to or less than the Commitments then in
effect.

(b)        In the event of any Permitted Undivided Interests Sale, the Borrower
shall within one (1) Business Day following the receipt of the Net Cash Proceeds
therefrom reduce Commitments in an aggregate amount equal to 100% of such Net
Cash Proceeds, and comply with Section 5.6.3(a) to the extent such reduction
results in a deficiency.

5.7        Increased Costs.

5.7.1        Increased Costs Generally.

If any Change in Law shall:

(a)        impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended in by, any
Lender;

(b)        subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or its other obligations, deposits, reserves, other liabilities
or capital attributable thereto, or change the basis of Taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes indemnifiable under
Section 5.8 [Taxes] and any Excluded Taxes); or

(c)        impose on any Lender any other condition, cost or expense (other than
Taxes) affecting this Agreement;

and the result of any of the foregoing shall be to increase the cost to such
Lender of participating in or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

5.7.2        Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in Sections5.7.1 [Increased Costs Generally] and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

5.7.3        Delay in Requests.

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 5.7 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 5.7 for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies

 

-50-



--------------------------------------------------------------------------------

the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

5.8        Taxes.

5.8.1        Payments Free of Taxes.

Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes; provided that if any Loan Party
or any other applicable withholding agent shall be required by applicable Law to
deduct any Taxes from such payments, then (i) if the Tax in question is an
Indemnified Tax, the sum payable by the applicable Loan Party shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.8) each Lender (or,
in the case of a payment made to the Administrative Agent for its own account,
the Administrative Agent) receives an amount equal to the sum it would have
received had no such deductions been made (provided, that if the applicable
withholding agent in respect of an Indemnified Tax or Other Tax is a Person
other than a Loan Party or the Administrative Agent (e.g., a Lender), the
additional amounts required to be paid by a Loan Party under this clause (i) in
respect of such Tax shall not be greater than the additional amounts such Loan
Party would have been obligated to pay had such Loan Party made payment of such
sum directly to the applicable beneficial owner of such payment, provided
further, that such Tax would not have been an Excluded Tax had such beneficial
owner been a Lender hereunder and had complied with Section 5.8.5), (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Official Body in accordance with applicable Law.

5.8.2        Payment of Other Taxes by the Borrower.

Without limiting the provisions of Section 5.8.1 [Payments Free of Taxes] above,
the Borrower shall timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law.

5.8.3        Indemnification by the Borrower.

The Borrower shall indemnify the Administrative Agent and each Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.8) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

5.8.4        Evidence of Payments.

As soon as practicable after any payment of any Taxes by the Borrower to an
Official Body, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

-51-



--------------------------------------------------------------------------------

5.8.5        Status of Lenders.

(a)        Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders any such documentation (including any specific documentation required
below in this Section 5.8.5) obsolete, expired or inaccurate in any respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its legal ineligibility to do so. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Lender hereby authorizes the Administrative Agent to deliver to the Borrower and
to any successor Administrative Agent any documentation provided to the
Administrative Agent pursuant to this Section 5.8.5.

(b)        Without limiting the generality of the foregoing:

(i)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(A)        two (2) duly completed valid originals of IRS Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

(B)        two (2) duly completed valid originals of IRS Form W-8ECI (or any
successor forms),

(C)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.8.5 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “United States Tax Compliance
Certificate”) and (y) two duly completed valid originals of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),

(D)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
two (2) duly completed valid originals of IRS Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E,
United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this

 

-52-



--------------------------------------------------------------------------------

Section 5.8.5 [Status of Lenders] if such beneficial owner were a Lender, as
applicable (provided that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
may be provided by such Foreign Lender on behalf of such direct or indirect
partner(s)), or

(E)        two (2) duly completed valid originals of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in
United States federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower to determine the withholding or deduction required to be made.

(ii)    Each Lender that is a “United States person” as defined in section 7701
of the Code shall deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent) two (2) originals of an IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding.

(iii)   If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

(c)        Notwithstanding any other provision of this Section 5.8.5, a Lender
shall not be required to deliver any documentation that such Lender is not
legally eligible to deliver.

5.8.6      Refunds.

If the Administrative Agent or any Lender receives a refund of any Indemnified
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 5.8,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 5.8 with respect to the Indemnified Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes imposed
with respect to such refund) of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Official Body with respect to such refund); provided that such Loan Party, upon
the request of such Administrative Agent or such Lender, shall repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Official Body) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Official Body. This Section 5.8 shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.

 

-53-



--------------------------------------------------------------------------------

5.8.7        Administrative Agent Forms.

The Administrative Agent (and any assignee or successor) will deliver, to the
Borrower, on or prior to the date on which it becomes a party to this Agreement,
either (i) (A) two (2) executed copies of IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account and (B) two (2)
duly completed copies of IRS Form W-8IMY (certifying that it is either a
“qualified intermediary” or a “U.S. branch” that agrees to be treated as a
United States person with respect to payments made to and on behalf of the
Lenders) for the amounts the Administrative Agent receives for the account of
others, or (ii) two (2) executed copies of IRS Form W-9, whichever is
applicable. Notwithstanding anything to the contrary in this Section 5.8.7, the
Administrative Agent shall not be required to deliver any documentation that it
is not legally eligible to deliver as a result of any Change in Law after the
date hereof.

6. REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to each Agent
(and, in the case of Section 6.12 [Full Disclosure], the CEI Agents and the CEI
Lenders) and each of the Lenders as follows:

6.1        Organization and Qualification.

Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing (if the concept of “good
standing” is recognized under the laws of the applicable jurisdiction with
respect to such Loan Party) under the laws of its jurisdiction of organization.
Each Loan Party has the lawful power to own or lease its properties and to
conduct its business in which it is currently engaged, except where the failure
to have such power would not reasonably be expected to result in any Material
Adverse Change. Each Loan Party is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary except to the extent that the failure to be so duly licensed or
qualified or in good standing would not reasonably be expected to result in any
Material Adverse Change.

6.2        EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

6.3        Subsidiaries.

As of the Closing Date, Schedule 6.3 states the name of each Subsidiary of the
Borrower, its jurisdiction of incorporation, the issued and outstanding shares
(referred to herein as the “Subsidiary Shares”) and the owners thereof if it is
a corporation, its outstanding partnership interests (the “Partnership
Interests”) if it is a partnership, its outstanding limited liability company
interests, interests assigned to managers thereof and the voting rights
associated therewith (the “LLC Interests”) if it is a limited liability company,
identifies each Subsidiary as either a Restricted Subsidiary or an Unrestricted
Subsidiary and for each Restricted Subsidiary whether or not it is a Guarantor
and, if it is not a Guarantor, the clause in the definition of “Excluded
Subsidiaries” applicable to such Restricted Subsidiary. There are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 6.3.

 

-54-



--------------------------------------------------------------------------------

6.4        Power and Authority.

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

6.5        Validity and Binding Effect.

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver has been duly executed and delivered by such Loan Party. This
Agreement and each other Loan Document constitutes legal, valid and binding
obligations of each Loan Party which is a party thereto, enforceable against
such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

6.6        No Conflict.

Neither the execution and delivery of this Agreement or the other Loan Documents
to which it is a party by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party, (ii) any material
Law, instrument, order, writ, judgment, injunction or decree to which any Loan
Party is a party or by which it is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents) or (iii) the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any material
property or assets of such Loan Party or any of the Restricted Subsidiaries
(other than Liens created under the Loan Documents and Liens permitted
hereunder) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other instrument to which
such Loan Party or any of the Restricted Subsidiaries is a party or by which it
or any of its property or assets is bound, including for the avoidance of doubt
any Material Contract (any such term, covenant, condition or provision, a
“Contractual Requirement”), except that certain consents may be required under
various contracts and agreements in connection with any attempt to assign such
various contracts and agreements pursuant to the assertion of remedies under the
Loan Documents.

6.7        Litigation.

There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Responsible Officer of the Borrower, threatened against any
Loan Party at law or equity before any Official Body or arbitrator that
(a) relate to this Agreement or any other Loan Document or (b) individually or
in the aggregate would reasonably be expected to result in any Material Adverse
Change. To the knowledge of any Responsible Officer of the Borrower, none of the
Loan Parties is in violation of any order, writ, injunction or any decree of any
Official Body that (a) relate to this Agreement or any other Loan Document or
(b) would reasonably be expected to result in any Material Adverse Change.

 

-55-



--------------------------------------------------------------------------------

6.8        Title to Properties.

Each Loan Party has good and marketable title to or valid leasehold interest in
all properties, assets and other rights, which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all Liens and encumbrances except Permitted Liens, and subject to the terms
and conditions of the applicable leases or conveyance instrument, except to the
extent that the failure to hold such title or interest, either alone or together
with all other title defects, would not reasonably be expected to result in a
Material Adverse Change.

6.9        Financial Statements.

(a)        Historical Statements. The Borrower has delivered to the Agents and
the CEI Agents copies of audited combined year-end financial statements as of
December 31, 2017 and December 31, 2018 and for the fiscal years then ended (the
“Historical Statements”). The Historical Statements were compiled from the books
and records maintained by management of the Borrower and its Subsidiaries, are
correct and complete in all material respects and fairly represent the combined
financial condition of the Borrower and its Subsidiaries as of their dates and
their results of operations and cash flows for the fiscal periods specified and
have been prepared in accordance with GAAP consistently applied.

(b)        Accuracy of Financial Statements. Neither the Borrower nor any of its
Subsidiaries has any material liabilities, contingent or otherwise, or forward
or long-term commitments that are not disclosed in the Historical Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any of its
Subsidiaries that would reasonably be expected to cause a Material Adverse
Change. Since December 31, 2018, no event, circumstance or condition has
occurred or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change.

6.10      Use of Proceeds.

The Loan Parties intend to use the proceeds of the Loans in accordance with
Section 8.1.11 [Use of Proceeds].

6.11      Liens in the Collateral.

(a)        Security Interests. Except to the extent that the Loan Parties are
not required to perfect Liens in certain Collateral pursuant to the Security
Documents or any other Loan Document, the Liens and security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
Security Agreement in the Collateral (of the type that can be perfected by
filing under the Uniform Commercial Code), subject to the actions described in
the following sentence, constitute and will continue to constitute
first-priority security interests, subject to Permitted Liens, under the Uniform
Commercial Code as in effect in each applicable jurisdiction or other applicable
Law entitled to all the rights, benefits and priorities provided by the Uniform
Commercial Code or such Law. Upon the due filing of financing statements
relating to said security interests in each office and in each jurisdiction
where required in order to perfect the security interests described above, and
the Collateral Agent’s taking possession of any stock certificates or other
certificates evidencing the Pledged Securities, all such action as is necessary
or advisable to perfect the Lien in favor of the Collateral Agent with respect
to the Collateral described above will have been taken except to the extent that
the Loan Parties are not required to perfect Liens in certain Collateral
pursuant to the Security Documents or any other Loan Document. All filing fees
and other expenses in connection with each such action have been or will be paid
by the Borrower.

 

-56-



--------------------------------------------------------------------------------

(b)        Mortgage Liens. Subject to the qualifications and limitations set
forth expressly in the Mortgages, upon execution and delivery thereof, the Liens
granted to the Collateral Agent pursuant to each Mortgage will constitute a
valid first priority Lien on the Real Property under applicable law, subject
only to Permitted Liens.

(c)        Pledged Securities. All Equity Interests included in the Pledged
Securities to be pledged pursuant to the Security Agreement are or will be upon
issuance validly issued and nonassessable and owned beneficially and of record
by the pledgor free and clear of any Lien or restriction on transfer, except for
nonconsensual Permitted Liens, Liens contemplated by clause (5) of the
definition of “Permitted Liens” and inchoate Permitted Liens that do not have
priority over the Liens granted under the Loan Documents and as otherwise
provided by the Security Agreement and except as the right of the Lenders to
Dispose of such Equity Interests may be limited by the Securities Act and the
regulations promulgated by the SEC thereunder and by applicable state securities
laws. There are no shareholder or other agreements or understandings other than
partnership agreements, limited liability company agreements or operating
agreements, with respect to the Equity Interests included in the Pledged
Securities, except as described on Schedule 6.11. The Loan Parties have
delivered true and correct copies of such partnership agreements and limited
liability company agreements to the Agents pursuant to Section 7.1.1(b)(iii).

6.12      Full Disclosure.

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to any Agent, any CEI Agent,
any CEI Lender or any Lender in connection herewith or therewith, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading. There is no fact known
to any Loan Party which materially adversely affects the business, property,
assets, financial condition, or results of operations of the Loan Parties taken
as a whole that has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing any Agent, any
CEI Agent, any CEI Lender or any Lender prior to or at the date hereof in
connection with the transactions contemplated hereby or prior to or at the
Amendment No. 1 Effective Date in connection with the transactions contemplated
by Amendment No. 1.

6.13      Taxes.

All material federal, state, local and other Tax returns required to have been
filed with respect to each Loan Party have been filed, and payment or adequate
provision has been made for the payment of all material Taxes, fees, assessments
and other governmental charges (including in its capacity as withholding agent),
except to the extent that such Taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made. There are no agreements or waivers
extending the statutory period of limitations applicable to any material federal
income Tax return of any Loan Party for any period.

6.14      Consents and Approvals.

Except for the filings or recordings required pursuant to Section 7.1.1(c)
[Delivery of Loan Documents], no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is necessary to authorize or permit the execution, delivery or
performance of this Agreement and the other Loan Documents or for the validity
or enforceability hereof or thereof.

 

-57-



--------------------------------------------------------------------------------

6.15      No Event of Default; Compliance with Instruments.

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents or after giving
effect to the amendments to the Loan Documents on the Amendment No. 1 Effective
Date which constitutes an Event of Default or Potential Default. None of the
Loan Parties is in violation of (i) any term of its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents or (ii) any material agreement or instrument to
which it is a party or by which it or any of its properties may be subject or
bound where such violation would reasonably be expected to result in a Material
Adverse Change.

6.16      Patents, Trademarks, Copyrights, Licenses, Permits, Etc.

The Borrower and the Restricted Subsidiaries own or possess all the material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, Required Permits and rights, without known or actual
conflict with the rights of others, necessary for the Borrower and the
Restricted Subsidiaries, taken as a whole, to own and operate their properties
and to carry on their businesses as presently conducted and planned to be
conducted by them, except where the failure to so own or possess with or without
such conflict would reasonably be expected to result in a Material Adverse
Change.

6.17      Solvency.

The Borrower and its Subsidiaries, taken as a whole, are Solvent. On the Closing
Date, on the Amendment No. 1 Effective Date, at the time of each borrowing of
the Loans, the Borrower and its Subsidiaries, taken as a whole, shall be Solvent
after giving effect to the transactions contemplated by the Loan Documents and
any incurrence of Indebtedness and all other Obligations.

6.18      Real Property.

(a)        Schedule 3(a) to the Perfection Certificate sets forth a complete and
accurate list as of the Closing Date of all Real Properties of any Loan Party
that are subject to Mortgage (other than Specified Leased Properties identified
on Schedule 3(b) to the Perfection Certificate) and indicates whether any such
Real Property has a Building thereon. Schedule 3(a) to the Amendment No. 1
Perfection Certificate Supplement sets forth a complete and accurate list as of
the Amendment No. 1 Effective Date of all Real Properties of any Loan Party that
are subject to a Mortgage (other than Specified Leased Properties identified on
Schedule 3(b) to the Amendment No. 1 Perfection Certificate Supplement or as
previously described in the Perfection Certificate delivered on the Closing
Date) and indicates whether any such Real Property has a Building thereon. All
Real Properties of any Loan Party not set forth on Schedule 3(a) or Schedule
3(b) to the Perfection Certificate or on Schedule 3(a) or Schedule 3(b) to the
Amendment No. 1 Perfection Certificate Supplement are Excluded Assets.

(b)        Schedule 3(b) to the Amendment No. 1 Perfection Certificate
Supplement sets forth a complete and accurate list as of the Amendment No. 1
Effective Date of all Specified Leased Properties that, with landlord consent,
would be subject to Mortgage (other than as previously described in the
Perfection Certificate delivered on the Closing Date or any other Perfection
Certificate Supplement).

 

-58-



--------------------------------------------------------------------------------

6.19      Insurance.

Schedule 11 to the Amendment No. 1 Perfection Certificate Supplement lists all
material insurance policies of the Borrower and the Restricted Subsidiaries as
of the Amendment No. 1 Effective Date, all of which are valid and in full force
and effect as of the Amendment No. 1 Effective Date. Such policies provide
adequate insurance coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Borrower and the
Restricted Subsidiaries in accordance with prudent business practice in the
industry of the Borrower and the Restricted Subsidiaries.

6.20      Compliance with Laws.

The Borrower and its Subsidiaries are in compliance with all applicable Laws
(other than Environmental Laws which are specifically addressed in Section 6.25
[Environmental Matters]) in all jurisdictions in which the Borrower or any of
its Subsidiaries is presently or will be doing business, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.

6.21      Material Contracts; Burdensome Restrictions.

The exhibit list to the Borrower’s Form 10-K most recently filed with the SEC
prior to the Closing Date and Schedule 6.21 together set forth all Material
Contracts to which the Borrower or any of its Restricted Subsidiaries is or is
contemplated to be a party as of the Closing Date. Except to the extent that the
failure to be in full force and effect or such default (a) would not reasonably
be expected to result in a Material Adverse Change or (b) is attributable to any
action or inaction of any CEI Entity, (i) none of the Borrower or any of its
Restricted Subsidiaries is in default under a Material Contract and (ii) all
Material Contracts are in full force and effect. None of the Loan Parties is
bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which would reasonably be
expected to result in a Material Adverse Change.

6.22      Investment Companies; Regulated Entities.

None of the Loan Parties is an “investment company” registered or required to be
registered under the Investment Company Act of 1940 or under the “control” of an
“investment company” as such terms are defined in the Investment Company Act of
1940 and shall not become such an “investment company” or under such “control.”
None of the Loan Parties is subject to any other Law limiting its ability to
incur Indebtedness for borrowed money.

6.23      ERISA Compliance.

Except as could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Change:

(a)        each Pension Plan and Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws (except
that with respect to any Multiemployer Plan, such representation is deemed made
only to the knowledge of the Borrower);

(b)        the Borrower and each ERISA Affiliate have met all applicable minimum
funding requirements under the Pension Funding Rules in respect of each Pension
Plan, and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained;

(c)        as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code and Section 303(d)(2) of ERISA) is

 

-59-



--------------------------------------------------------------------------------

80% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances which would cause the funding target attainment
percentage for any such plan to drop below 80% as of the most recent valuation
date;

(d)        with respect to any Multiemployer Plan to which the Borrower or its
ERISA Affiliates contribute, the Borrower has not been notified of an
“accumulated funding deficiency” (within the meaning of Section 412 of the Code)
or that application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made;

(e)        there has been no nonexempt “prohibited transaction” (as defined in
Section 406 of ERISA) or violation of the fiduciary responsibility rules with
respect to any Pension Plan;

(f)        no ERISA Event has occurred or is reasonably expected to occur; and

(g)        neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

6.24      Employment Matters; Coal Act; Black Lung Act.

Each of the Loan Parties is, and for the past five years has been, in compliance
with the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, except where the
failure to comply would not reasonably be expected to constitute a Material
Adverse Change. There are no outstanding grievances, arbitration awards or
appeals therefrom arising out of the Labor Contracts or current or threatened
strikes, picketing, handbilling or other work stoppages or slowdowns at
facilities of any of the Loan Parties which in any case would constitute a
Material Adverse Change. The Borrower, the Restricted Subsidiaries and its
“related persons” (as defined in the Coal Act) are in compliance in all material
respects with the Coal Act and none of the Borrower, the Restricted Subsidiaries
or its related persons has any liability under the Coal Act except with respect
to premiums or other payments required thereunder which have been paid when due
and except to the extent that the liability thereunder would not reasonably be
expected to result in a Material Adverse Change. The Borrower and its
Subsidiaries are in compliance in all material respects with the Black Lung Act,
and neither the Borrower nor any of its Subsidiaries has any liability under the
Black Lung Act except with respect to premiums, contributions or other payments
required thereunder which have been paid when due and except to the extent that
the liability thereunder would not reasonably be expected to result in a
Material Adverse Change.

6.25      Environmental Matters.

Except as could not reasonably be expected, either individually or in the
aggregate, to result in a Material Adverse Change:

(a)        The Borrower and its Subsidiaries, their operations, facilities and
properties are and for the past five years have been in compliance with all
Environmental Laws.

(b)        The facilities and properties currently owned, leased or operated by
the Borrower or any of its Subsidiaries or, to the knowledge of the Borrower or
any of its Subsidiaries, formerly owned, leased or operated by the Borrower or
any of its Subsidiaries or their predecessors in interest (the “Properties”), do
not contain any Hazardous Materials in amounts or concentrations which
(i) constitute or constituted

 

-60-



--------------------------------------------------------------------------------

a violation of Environmental Law by, or (ii) could reasonably be expected to
give rise to any Environmental Liability for, the Borrower or any of its
Subsidiaries.

(c)        Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding compliance with or other liabilities under
Environmental Laws, or knows of any basis for any such written notices,
including any with regard to their activities at any of the Properties or the
business currently or formerly operated by the Borrower or any of its
Subsidiaries, or any prior business for which the Borrower or any of its
Subsidiaries is subject to liability under any Environmental Law.

(d)        Hazardous Materials have not been transported or Released from the
Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability for the Borrower or any of its
Subsidiaries under, any applicable Environmental Law, nor have any Hazardous
Materials been generated, treated, stored or Released of by or on behalf of the
Borrower or any of its Subsidiaries at, on, from or under any of the Properties
in violation of any Environmental Law, or in a manner that could reasonably be
expected to give rise to Environmental Liability for the Borrower or any of its
Subsidiaries.

6.26      Anti-Terrorism Laws; Anti-Corruption Laws.

(a)        (i) No Covered Entity, any directors or officers of any Covered
Entity, nor, to the knowledge of the Borrower, any employees or agents of any
Covered Entity, is a Sanctioned Person, and (ii) no Covered Entity, any
directors or officers of any Covered Entity, nor, to the knowledge of the
Borrower, any employees or agents of any Covered Entity, either in its own right
or through any third party, (x) has any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (y) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law or (z) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b)        No Covered Entity, any directors or officers of any Covered Entity,
nor, to the knowledge of the Borrower, any employees or agents of any Covered
Entity, are doing business in violation of any Anti-Corruption Laws.

6.27        Margin Regulations.

None of the Loan Parties is engaged, and none of the Loan Parties will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of the Margin Stock Regulation
issued by the FRB), or extending credit for the purpose of purchasing or
carrying margin stock.

7. CONDITIONS OF LENDING

The obligation of each Lender to make Loans is subject to the following
conditions:

7.1        First Loans.

7.1.1        Deliveries.

On the Closing Date, each Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Agents:

 

-61-



--------------------------------------------------------------------------------

(a)        Officer’s Certificate. A certificate of each of the Loan Parties
signed by an Authorized Officer, dated the Closing Date stating that (i) each of
the representatives and warranties of the Loan Parties contained in Section 6
[Representations and Warranties] and in the other Loan Documents are true and
accurate on and as of the Closing Date (except representations and warranties
which relate solely to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein), (ii) no Event of Default or Potential Default exists,
(iii) since December 31, 2016, no event, circumstance or condition has occurred
or exists that has resulted in or could be reasonably expected, either
individually or in the aggregate, to result in a Material Adverse Change and
(iv) the conditions set forth in Sections 7.1.4 [No Debt or Preferred Stock
Outstanding] and 7.1.5 [Transactions] are satisfied.

(b)        Secretary’s Certificate. A certificate dated the Closing Date and
signed by an Authorized Officer of each of the Loan Parties, certifying:

(i)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party (or its managing general
partner, managing member or equivalent) authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect on the
Closing Date;

(ii)    the names of the officer or officers authorized to sign this Agreement
and the other Loan Documents and the true signatures of such officer or officers
and specifying the Authorized Officers permitted to act on behalf of such Loan
Party for purposes of this Agreement and the true signatures of such officers,
on which each Agent and each Lender may conclusively rely; and

(iii)    copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date, recently certified by the appropriate state
official where such documents are filed in a state office, together with
recently dated certificates from the appropriate state officials as to the
continued existence and good standing of such Loan Party in each state where
organized.

(c)        Delivery of Loan Documents. Subject to Section 8.1.17(a)(ii)
[Collateral] and Section 8.1.21 [Post-Closing Matters], this Agreement, each of
the other Loan Documents and the Perfection Certificate signed by an Authorized
Officer of each of the Loan Parties party thereto, and to the extent required
under applicable requirements of Law, the Security Documents shall be properly
recorded or filed with the applicable recording or filing offices and be in
proper form for such recording.

(d)        Opinions of Counsel.

(i)    A written opinion of in-house counsel for the Loan Parties (who may rely
on the opinions of such other counsel as may be acceptable to each Agent), dated
the Closing Date, addressed to the Lenders and each Agent substantially in the
form provided to the Agents prior to the Closing Date.

(ii)    A written opinion of Latham & Watkins LLP, counsel to the Loan Parties
(who may rely on the opinions of such other counsel as may be acceptable to each
Agent), dated the

 

-62-



--------------------------------------------------------------------------------

Closing Date, addressed to the Lenders each Agent substantially in the form
provided to the Agents prior to the Closing Date.

(e)        Legal Details. All legal details and proceedings in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall be in form and substance reasonably satisfactory to each Agent and its
counsel, and each Agent shall have received all such other counterpart originals
or certified or other copies of such documents and proceedings in connection
with such transactions, in form and substance reasonably satisfactory to each
Agent and its counsel, as any Agent or its counsel may reasonably request.

(f)        Insurance. Evidence that adequate insurance (other than flood
insurance) required to be maintained under the Loan Documents is in full force
and effect.

(g)        Evidence of Filing. UCC financing statements in appropriate form for
filing under the UCC and such other documents under applicable requirements of
Law in each jurisdiction as may be necessary or appropriate or, in the
reasonable opinion of any Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents.

(h)        Termination of Existing Credit Agreement. All documents and
instruments required to evidence the discharge of the Liens under the Existing
Credit Agreement on any assets of the Borrower and its Subsidiaries.

(i)        Lien Searches. The lien searches listed on Schedule 7.1.1(i), and the
Collateral Agent shall be satisfied with the results thereof.

(j)        Pledged Securities. Except as set forth on Schedule 8.1.21, all
certificates, agreements or instruments representing or evidencing the Pledged
Securities accompanied by instruments of transfer and stock powers undated and
endorsed in blank have been delivered to the Collateral Agent.

(k)        Other Documentation. All other certificates, agreements, including
instruments necessary to perfect the Collateral Agent’s security interest (to
the extent required by the Security Documents) in all Chattel Paper, Instruments
and Investment Property (as each such term is defined in the Security Agreement)
of each Loan Party have been delivered or assigned to the Collateral Agent.

(l)        Solvency Certificate. A certificate of the chief financial officer of
the General Partner on behalf of the Borrower stating that, after giving effect
to the Transactions, the Loan Parties, taken as a whole, are Solvent.

7.1.2        Payment of Fees.

The Borrower shall have paid or caused to be paid to the Collateral Agent and
the Lenders to the extent not previously paid, all fees payable on or before the
Closing Date (including upfront fees) and, to the extent invoiced at least one
Business Day prior to the Closing Date, all costs and expenses for which the
Collateral Agent is entitled to be reimbursed, including the reasonable fees and
expenses of Cahill Gordon & Reindel LLP.

7.1.3        PATRIOT Act.

The Agents shall have received, at least three (3) Business Days prior to the
Closing Date (or such later date satisfactory to each Agent), all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and

 

-63-



--------------------------------------------------------------------------------

regulations, including but not restricted to the USA PATRIOT Act to the extent
requested at least ten (10) Business Days prior to the Closing Date.

7.1.4        No Debt or Preferred Stock Outstanding.

The Borrower and its Subsidiaries shall have no Indebtedness for borrowed money
or Preferred Stock outstanding, other than (i) up to $210,000,000 of Loans made
on the Closing Date and (ii) Indebtedness set forth on Schedule 8.2.1.

7.1.5        Transactions.

The Transactions shall have been or shall substantially concurrently be
consummated, and the Spin-Off shall have been or shall substantially
concurrently be consummated substantially in the manner described in the Form
10; it being understood that irrevocable book-entry transfer authorization shall
substantially concurrently be delivered to record the distribution of the shares
of common stock of CEI effective as of 11:59 p.m. (New York City time) on the
Closing Date, and the transfer agent and registrar for the shares of common
stock of CEI shall substantially concurrently accept such authorization. The
Operating Agreement shall have been amended in a manner reasonably satisfactory
to each Agent and the CEI Agents, and such amendment shall have been delivered
to each Agent. The Borrower shall have delivered to each Agent fully executed
copies of the Material Contracts to which the Borrower or any of its
Subsidiaries is or is contemplated to be a party as of the Closing Date, and no
default or termination, or any waiver or amendment constituting a Material
Adverse Change shall have occurred with respect thereto. The aggregate principal
amount of Loans made on the Closing Date shall not exceed $210,000,000.

7.2        Each Loan.

At the time of making any Loans and after giving effect to the proposed
extensions of credit:

(a)        the representations and warranties of the Loan Parties contained in
Section 6 [Representations and Warranties] and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of the making
of any Loan Request and the making of such additional Loan with the same effect
as though such representations and warranties had been made on and as of such
date (except that (i) any representation and warranty that is already qualified
as to materiality shall be true and correct in all respects as so qualified and
(ii) representations and warranties which expressly relate solely to an earlier
date or time, which representations and warranties shall be true and correct on
and as of the specific dates or times referred to therein);

(b)        no Event of Default or Potential Default shall have occurred and be
continuing; and

(c)        the Borrower shall have delivered to the Administrative Agent a duly
executed and completed Loan Request.

8. COVENANTS

8.1        Affirmative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, and satisfaction of all of the Loan
Parties’ other Obligations under the

 

-64-



--------------------------------------------------------------------------------

Loan Documents and termination of the Commitments, the Loan Parties shall comply
at all times with the following affirmative covenants:

8.1.1        Preservation of Existence, Etc.

Each of the Borrower and the Restricted Subsidiaries shall maintain its legal
existence as a corporation, limited partnership or limited liability company and
its license or qualification and good standing in each jurisdiction in which its
failure to so qualify, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Change, except as otherwise expressly
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

8.1.2        Payment of Liabilities, Including Taxes, Etc.

Each of the Borrower and the Restricted Subsidiaries shall duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable (including
extensions), including all Taxes, assessments and governmental charges upon it
or any of its properties, assets, income or profits, prior to the date on which
penalties attach thereto, except to the extent that such liabilities, including
Taxes, assessments or charges, are being contested in good faith and by
appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made, but only to the extent that failure to pay or discharge
any such liabilities would not result in any additional liability which would
adversely affect to a material extent the financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, or which would materially and
adversely affect the Collateral; provided that the Loan Parties will pay all
such liabilities forthwith upon the commencement of proceedings to enforce any
Lien which may have attached as security therefor or take other action as is
required to suspend such enforcement action unless such Lien otherwise qualifies
as a Permitted Lien.

8.1.3        Maintenance of Insurance.

(a)        The Borrower and the Restricted Subsidiaries shall insure their
properties and assets against loss or damage by fire and such other insurable
hazards (including flood, fire, property damage, workers’ compensation and
public liability insurance) and against other risks, and in such amounts as
similar properties and assets, as are commonly insured by prudent companies in
similar circumstances carrying on similar businesses, and with reputable and
financially sound insurers, including self-insurance to the extent customary. At
the request of the Collateral Agent, the Borrower shall deliver to the
Collateral Agent (x) annually an original certificate of insurance signed by its
independent insurance broker describing and certifying as to the existence of
the insurance on the Collateral required to be maintained by this Agreement and
the other Loan Documents, together with a copy of the endorsement described in
the next sentence attached to such certificate and (y) from time to time a
summary schedule indicating all commercial insurance then in force with respect
to the Borrower and the Restricted Subsidiaries. Such policies of insurance
shall contain the necessary endorsements or policy language, which shall
(i) specify the Collateral Agent on behalf of the Secured Parties as an
additional insured on the liability policies and mortgagee and lender loss payee
as their interests may appear on the property policies, with the understanding
that any obligation imposed upon the insured (including the liability to pay
premiums) shall be the sole obligation of the Borrower and the Restricted
Subsidiaries and not that of the additional insured, (ii) provide that the
interest of the Lenders, under the lender’s loss payable endorsement in a form
similar to the form provided on the Closing Date or pursuant to Section 8.1.21
[Post-Closing Matters], shall be insured regardless of any breach or violation
by the Borrower or any of its Subsidiaries of any warranties, declarations or
conditions contained in such policies or any action or inaction of the Borrower
or any of its Subsidiaries, (iii) provide a waiver of any right of the insurers
to set off or counterclaim or any other deduction, whether by attachment or
otherwise (to the extent that the Loan Parties are able on a commercially

 

-65-



--------------------------------------------------------------------------------

reasonable efforts basis to obtain such waiver from the insurers), (iv) provide
that no cancellation of such policies for any reason (including non-payment of
premium) nor any change therein shall be effective until at least ten (10) days
after notification to the Collateral Agent of such cancellation or change,
(v) be primary without right of contribution of any other liability insurance
carried by or on behalf of any additional insureds with respect to their
respective interests in the Collateral, and (vi) provide that inasmuch as any
liability policy covers more than one insured, all terms, conditions, insuring
agreements and endorsements (except limits of liability) shall operate as if
there were a separate policy covering each insured.

(b)        Each Loan Party shall take all actions required under the Flood Laws
and otherwise reasonably requested by the Collateral Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, (i) maintaining such flood insurance
in full force and effect and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Laws and otherwise
reasonably requested by the Collateral Agent, (ii) delivering to the Collateral
Agent evidence of such compliance in form and substance reasonably acceptable to
the Collateral Agent and (iii) delivering to the Collateral Agent an executed
acknowledgment of each “Life-of-Loan” flood hazard determination delivered to
the Borrower promptly following receipt of each such determination.

(c)        If one or more Casualty Events occurs with respect to which the
proceeds or other compensation in respect thereof could reasonably be expected
to equal or exceed $5,000,000 in the aggregate in any fiscal year, the Borrower
shall promptly notify the Collateral Agent of such event(s) and the estimated
(or actual, if available) amount of such loss.

8.1.4        Maintenance of Properties and Equipment.

The Borrower and the Restricted Subsidiaries shall (x) maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those material properties and equipment useful or necessary to their businesses
and (y) make or cause to be made, in a reasonably diligent fashion, all
appropriate repairs, renewals or replacements thereof, in each case if the
failure to so maintain, repair, renew or replace the same would reasonably be
expected to constitute a Material Adverse Change.

8.1.5        Maintenance of Patents, Trademarks, Etc.

The Borrower and the Restricted Subsidiaries shall maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of their properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

8.1.6        Visitation Rights.

The Borrower and the Restricted Subsidiaries shall permit any of the officers or
authorized employees or representatives of any Agent or any of the Lenders (so
long as no Event of Default has occurred and is continuing, at such Agent’s or
such Lender’s expense) to visit and inspect their properties during normal
business hours and to examine (including, without limitation, any field
examinations) and make excerpts from their books and records and discuss their
business affairs, finances and accounts with their officers, all in such detail
and at such times and as often as any of the Lenders may reasonably request;
provided that each Lender shall provide the Borrower and each Agent with
reasonable notice prior to any visit or inspection, all such visits and
inspections shall be made in accordance with the standard

 

-66-



--------------------------------------------------------------------------------

safety, visit, and inspection procedures of the Borrower and the Restricted
Subsidiaries and no such visit or inspection shall interfere with their normal
business operation.

8.1.7        Keeping of Records and Books of Account.

The Borrower and the Restricted Subsidiaries shall maintain and keep proper
books of record and account which enable the Borrower to issue financial
statements in accordance with GAAP and as otherwise required by applicable Laws,
and in which full, true and correct entries shall be made in all material
respects of all their dealings and business and financial affairs. Without
limiting the generality of the foregoing, the Borrower and the Restricted
Subsidiaries shall maintain adequate allowances on their books in accordance
with GAAP for (i) future costs associated with any lung disease claim alleging
pneumoconiosis or silicosis or arising out of exposure or alleged exposure to
coal dust or the coal mining environment, (ii) future costs associated with
retiree and health care benefits, (iii) future costs associated with reclamation
of disturbed acreage, removal of facilities and other closing costs in
connection with its mining activities and (iv) future costs associated with
other potential Environmental Liabilities.

8.1.8        Further Assurances.

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Lien on the Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties as a continuing first priority perfected Lien,
subject only to Permitted Liens, and shall do such other acts and things as
(i) the Collateral Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce the Collateral
Agent’s rights and remedies thereunder with respect to the Collateral or
(ii) the CEI Collateral Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the CEI Credit Documents in respect of the Secured Parties’
interests in the Loan Documents and to exercise and enforce the CEI Collateral
Agent’s rights and remedies thereunder with respect to such collateral.

8.1.9        Additional Guarantors.

If (i) the Borrower forms or acquires, directly or indirectly, any Subsidiary
(other than an Excluded Subsidiary) or (ii) any Subsidiary that was an Excluded
Subsidiary ceases to be an Excluded Subsidiary, the Borrower shall cause such
Subsidiary to join this Agreement within (x) 30 days after the date of
acquisition or formation of such Subsidiary or within 30 days after the date any
Subsidiary that was an Excluded Subsidiary (other than pursuant to clause (a) or
(c) of the definition of “Excluded Subsidiaries”) ceases to be an Excluded
Subsidiary and (y) within 15 days after the date any Subsidiary that was an
Excluded Subsidiary pursuant to clause (a) or (c) of the definition of “Excluded
Subsidiaries” ceases to be an Excluded Subsidiary (in each case, or such longer
period as the Collateral Agent may agree in its reasonable discretion) as a
Guarantor by delivering to each Agent, (A) a signed Guarantor Joinder,
(B) documents in the forms described in Sections 7.1.1(b), (c), (d) (if
requested by any Agent), (f), (g), (i) and (j) [Deliveries], and 8.1.17
[Collateral], modified as appropriate, and (C) documents necessary to grant and
perfect Liens to the Collateral Agent for the benefit of the Secured Parties in
the Collateral held by such Subsidiary.

8.1.10        Compliance with Laws.

The Borrower and its Subsidiaries shall comply with all applicable Laws,
including all Environmental Laws, in all material respects, except where the
failure to so comply would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

 

-67-



--------------------------------------------------------------------------------

8.1.11    Use of Proceeds.

(a)        The Loan Parties will use the proceeds of the Loans only as follows:
(i) to fund the Closing Date Refinancing and Releases, (ii) to pay fees and
expenses related to the entry into the Loan Documents on the Closing Date, and
(iii) to provide for general corporate purposes of the Borrower and the
Restricted Subsidiaries.

(b)        None of the Loan Parties engages or will engage principally, or as
one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of the Margin Stock Regulation). No part of the
proceeds of any Loan has been or shall be used for any purpose which entails a
violation of or which is inconsistent with the provisions of the Margin Stock
Regulations, and the Borrower shall assist the Lenders, as reasonably requested
by any Agent, with the Lenders’ compliance with the Margin Stock Regulation as
such compliance relates to the Borrower and the Loans, including by providing
such Agent with all documents, forms and certificates reasonably requested by
such Agent in relation thereto.

8.1.12    Subordination of Intercompany Loans.

Each Loan Party shall cause any Indebtedness, loans or advances owed by any Loan
Party to any Restricted Subsidiary that is not a Guarantor to be subordinated
pursuant to the terms of the Intercompany Subordination Agreement.

8.1.13    Anti-Terrorism Laws; Anti-Corruption Laws.

(a)        No Covered Entity, nor to the knowledge of the Borrower, any
directors, officers or employees of any Covered Entity, will become a Sanctioned
Person, (b) no Covered Entity, either in its own right or through any third
party, nor to the knowledge of the Borrower, any of a Covered Entity’s
directors, officers or employees, will (i) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (ii) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(iii) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or (iv) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person or in any manner that would cause a violation of the Anti-Terrorism Laws
by any party to this Agreement, (c) the funds used to repay the Obligations will
not be derived from any unlawful activity, (d) each Covered Entity shall comply
with all Anti-Terrorism Laws in all material respects and (e) the Borrower shall
promptly notify the Agents in writing upon the occurrence of a Reportable
Compliance Event.

(b)        No part of the proceeds of any Loans shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Laws.

8.1.14    Compliance with Material Contracts.

(a)        Each of the Borrower and the Restricted Subsidiaries shall comply
with the terms and conditions of all Material Contracts and enforce its rights
under each such Material Contract, except to the extent non-compliance or
non-enforcement (i) could not reasonably be expected to result in a Material
Adverse Change or (ii) is attributable to any action or inaction of any CEI
Entity.

 

-68-



--------------------------------------------------------------------------------

(b)        The Loan Parties shall not claim, or support any Person in claiming,
any conflict of interest or invalidity of the Collateral Agent’s exercise of
such rights or remedies and any other duty, obligation or right of the
Collateral Agent. Furthermore, the Loan Parties hereby acknowledge that the
Lenders will pledge and collaterally assign all of their rights under the Loan
Documents to secure their obligations under the CEI Credit Documents and the CEI
Second Lien Notes (and may pledge and collaterally assign such rights under any
refinancing, replacement, extension, renewal of any of the CEI Credit Documents
or CEI Second Lien Notes) and will execute all such documentation reasonably
requested by the Collateral Agent to evidence such pledge and collateral
assignment. Each Loan Party agrees not to contest or challenge or support any
other Person in contesting or challenging any of such Loan Party’s obligations,
acknowledgements and agreements under the immediately preceding two sentences
for any reason.

8.1.15    Accounts.

As of the Amendment No. 1 Effective Date, no Loan Party has any Deposit
Accounts, Commodities Accounts or Securities Accounts (each as defined in the
UCC) other than the accounts listed on Schedule 8 to the Amendment No. 1
Perfection Certificate Supplement, which schedule indicates for each account
whether such account is an Excluded Account and the reason for the exclusion, if
any. No Loan Party shall establish or maintain an Applicable Account unless it
is subject to a control agreement; provided, with respect to any Applicable
Account maintained by a Loan Party as of the Closing Date, the Loan Parties
shall cause such Applicable Account to be subject to control agreements within
sixty (60) days of the Closing Date (or such later date as the Collateral Agent
may agree in its discretion). Other than Applicable Accounts as to which the
time limit set forth in the proviso in the immediately preceding sentence has
not expired, none of the Loan Parties will deposit or maintain Collateral
(including the proceeds thereof) in an Applicable Account that is not subject to
a control agreement.

8.1.16    ERISA Compliance.

The Borrower shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Pension Plan in compliance with the applicable provisions of
ERISA and the Code and (b) make all required contributions to any Pension Plan
or Multiemployer Plan when due, except in the case of each of the foregoing
clauses, to the extent such failure to do so could not reasonably be expected to
result in a Material Adverse Change.

8.1.17    Collateral.

(a)        Pursuant to the Loan Documents, the Loan Parties shall grant, or
cause to be granted, to the Collateral Agent, for the benefit of the Secured
Parties, a first priority lien and security interest, subject only to Permitted
Liens:

(i)   on the date hereof and, with respect to any Equity Interests acquired
after the Closing Date, not later than 30 days after the acquisition of the
Equity Interests, in all Equity Interests owned by the Loan Parties;

(ii)  (x) within 60 days following the Closing Date, in all Real Property owned
or leased by a Loan Party as of the Closing Date, (y) within 60 days following
the acquisition or lease thereof, in all Real Property (other than Excluded
Assets) acquired or leased by a Loan Party after the Closing Date and (z) within
60 days following any Real Property ceasing to be an Excluded Asset, in such
Real Property, in each case by delivering a Mortgage or, in the case of clause
(y) or (z), an amendment to an existing Mortgage, as applicable; provided that
(A) each Mortgage or amendment delivered pursuant to this Section 8.1.17(a)(ii)
shall be accompanied by

 

-69-



--------------------------------------------------------------------------------

(1) local counsel opinions with respect thereto as reasonably requested by the
Collateral Agent, (2) the Required Flood Materials (as applicable), and
(3) title work as required pursuant to Section 8.1.18 [Title] and (B) with
respect to Specified Leased Properties, if the applicable Loan Party is not able
to, after the use of commercially reasonable efforts and delivery of an
Officer’s Certificate stating that such efforts have been made, obtain the
consent of the landlord to grant a first priority lien, security interest and
assignment in the leasehold interest of the applicable Specified Leased
Property, such Specified Leased Property shall not be Collateral; and

(iii)  on the date hereof and with respect to any Subsidiary that becomes a Loan
Party after the Closing Date in accordance with Section 8.1.9 [Additional
Guarantors], not later than 30 days after the acquisition or formation of such
Subsidiary or such Subsidiary ceasing to be an Excluded Subsidiary (or in the
case of Applicable Accounts, within the period provided under Section 8.1.15
[Accounts]), in all of the other assets of the Loan Parties in which a security
interest may be perfected by the filing of a UCC-1 financing statement with the
secretary of state or similar agency in the applicable Loan Party’s jurisdiction
of organization, by filing of a short form security agreement with the United
States Patent and Trademark Officer or United States Copyright Office or, in the
case of Applicable Accounts, by taking the actions required under Section 8.1.15
[Accounts];

provided that any of the deadlines in this Section 8.1.17(a) may be extended (by
notice to the Borrower in writing) by the Collateral Agent in its sole
discretion upon reasonable request of the Borrower.

(b)        Notwithstanding the foregoing, Liens will not be required on any of
the following (collectively, the “Excluded Assets”):

(i)    any cash in the “Operating Account” (as defined in the Operating
Agreement) to the extent constituting property of the Co-Owners;

(ii)   any right, title and interests in and to any Manufactured (Mobile) Home
(as defined in the applicable Flood Laws);

(iii)  Buildings that are immaterial as reasonably determined by the Borrower
and agreed to in writing by the Collateral Agent;

(iv)  leased motor vehicles (including bulldozers and other heavy equipment);

(v)   except to the extent the security interest in such assets can be perfected
by the filing of a UCC financing statement, owned motor vehicles (including
bulldozers and other heavy equipment) and other assets the ownership of which is
evidenced by certificates of title, to the extent the Fair Market Value thereof
does not exceed $15,000,000 in the aggregate or $2,000,000 individually;

(vi)  except to the extent the security interest in such assets can be perfected
by the filing of a UCC financing statement, Letter-of-Credit Rights (as defined
in the UCC in the State of New York);

(vii) Commercial Tort Claims (as defined in the UCC) that do not exceed
$5,000,000 in the aggregate for all Pledgors; provided that none of the
Commercial Tort Claims described in Schedule 7 of the Perfection Certificate on
the Closing Date shall be Excluded Assets;

 

-70-



--------------------------------------------------------------------------------

(viii)  assets owned by any Pledgor on the Closing Date or that are acquired
after the Closing Date and any proceeds thereof that are subject to a Lien
permitted by clause (10) in the definition of “Permitted Liens” to the extent
and for so long as the contract or other agreement in which such Lien is granted
(or the documentation providing for the Capital Lease Obligations, equipment
lease, purchase money obligation or substantially similar obligation subject to
such Lien) validly prohibits the creation of any other Lien on such assets and
proceeds;

(ix)  those assets over which the granting of security interests in such assets
would be prohibited by (1) any contract in effect on the Closing Date and listed
on Schedule 8.2.15 (or, as to any assets acquired after the Closing Date in an
acquisition permitted hereunder, in effect at the time of acquisition thereof
and not entered into in contemplation thereof) or (2) applicable law or
regulation or to the extent that such security interests would require obtaining
the consent of any governmental or regulatory authority, but only to the extent
and for so long as a grant of a security interest therein in favor of the
Collateral Agent would (x) violate or invalidate such contract, cause the
acceleration or the termination thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any of its
Subsidiaries) or (y) violate such applicable law or regulation or require such
consent;

(x)   any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

(xi)  any Equity Interests in any Person that is not a Wholly-Owned Subsidiary
of the Borrower to the extent not permitted by the terms of such Person’s
organizational or joint venture documents;

(xii) any Voting Stock of any CFC or CFC Holdco in excess of 65% of the total
voting power of all outstanding Voting Stock of such Subsidiary, it being
understood that any Equity Interests constituting “stock entitled to vote”
within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated
as Voting Stock for purposes of this clause (xii);

(xiii)  assets owned by any Pledgor on the Closing Date or hereafter acquired
and any proceeds thereof as to which the Borrower reasonably determines (and the
Collateral Agent agrees in writing (which may be by e-mail)) that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Secured Parties of the security to be afforded
thereby;

(xiv) any lease, permit, license or other agreement permitted to be entered into
under this Agreement, in each case, only to the extent and for so long as a
grant of a security interest therein in favor of the Collateral Agent would
violate or invalidate such lease, permit, license or agreement, cause the
acceleration or the termination thereof or create a right of termination in
favor of any other party thereto (other than the Borrower or any of its
Subsidiaries);

(xv)  any Qualified Receivables Assets;

(xvi) all locomotives, rail cars and rolling stock now or hereafter leased by
the Loan Parties;

(xvii)  any right, title and interests in and to any ship, boat or other vessel;

 

-71-



--------------------------------------------------------------------------------

(xviii)  the Loan Parties’ timber to be cut other than to the extent encumbered
by any Mortgage; and

(xix) Specified Leased Properties excluded from the Collateral pursuant to
clause (B) of the proviso to Section 8.1.17(a)(ii);

(xx)  Excluded Accounts described in clauses (i), (ii) and (iii) of the
definition of “Excluded Accounts”; and

(xxi) Immaterial Real Property;

provided that (x) clauses (viii), (ix), (xi) and (xiv) shall be after giving
effect to applicable provisions of the Uniform Commercial Code of any applicable
jurisdiction or other applicable law, and shall not include proceeds and
receivables of assets described in such clauses, the assignment of which is
expressly deemed effective under the Uniform Commercial Code of any applicable
jurisdiction notwithstanding the prohibition described in such clause, (y) in no
event shall any Undivided Interests or Permitted Other Undivided Interests owned
by the Borrower or any of its Subsidiaries constitute Excluded Assets except
(A) any Manufactured (Mobile) Home or Building excluded from the Collateral by
operation of Section 8.1.17(b)(ii) or (iii) and (B) any Specified Leased
Property that is excluded from the Collateral pursuant to clause (B) of the
proviso to Section 8.1.17(a)(ii) and (z) Excluded Assets shall not include any
Proceeds (as defined in the UCC), substitutions or replacements of any assets
referred to in any of the foregoing clauses (i) through (xx) unless such
Proceeds (as defined in the UCC), substitutions or replacements would constitute
assets expressly referred to in any such clause.

(c)        No actions shall be required to perfect security interests in
locomotive, rail cars and rolling stock owned by the Loan Parties until the
aggregate Fair Market Value of such assets exceeds $5,000,000.

(d)        No actions in any non-U.S. jurisdiction or required by the laws of
any non-U.S. jurisdiction shall be required to be taken (x) to create any
security interests in assets located or titled outside of the U.S. or (y) to
perfect or make enforceable any security interests in any assets (other than
delivery of Equity Interests pursuant to Section 8.1.17(a)(i)) (it being
understood that no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction shall be required).

(e)        No Loan Party shall effect any change (i) in any Loan Party’s legal
name, (ii) in the location of any Loan Party’s chief executive office, (iii) in
any Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Agents not less than 5 days’ prior written notice, or such
lesser notice period agreed to by the Collateral Agent, of its intention so to
do, clearly describing such change and providing such other information in
connection therewith any Agent may reasonably request and (B) it shall have
taken all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Collateral Agent with certified organizational
documents reflecting any of the changes described in the preceding sentence.

8.1.18      Title.

The Loan Parties shall comply with the requirements set forth on Schedule
8.1.18.

 

-72-



--------------------------------------------------------------------------------

8.1.19      Maintenance of Permits.

The Borrower and the Restricted Subsidiaries shall maintain all Required Permits
in full force and effect in accordance with their terms except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

8.1.20      Environmental Reports.

If an Event of Default caused by reason of a breach under Section 8.1.10
[Compliance with Laws] with respect to compliance with Environmental Laws shall
have occurred and be continuing, at the reasonable request of the Collateral
Agent, provide, in the case of the Borrower, to the Collateral Agent within 60
days after such request, at the expense of the Borrower, an environmental or
mining site assessment or audit report for the properties, which are the subject
of such breach prepared by an environmental or mining consulting firm reasonably
acceptable to the Collateral Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or corrective
action in connection with such properties and the estimated cost of curing any
violation of or non-compliance with any Environmental Law.

8.1.21      Post-Closing Matters.

The Loan Parties will execute and deliver to the Administrative Agent and/or the
Collateral Agent (as applicable) the documents and complete the tasks set forth
on Schedule 8.1.21, within the time frames set forth therein, unless otherwise
waived or extended by the Collateral Agent in its sole discretion.

8.2        Negative Covenants.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and termination of the Commitments, the
Loan Parties shall comply with the following negative covenants:

8.2.1       Indebtedness.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, incur, assume or otherwise become liable,
contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness, and the Borrower will not issue any Disqualified Stock and will
not permit any Restricted Subsidiary to issue any Preferred Stock, except:

(a)        Indebtedness under the Loan Documents;

(b)        Indebtedness existing on the Closing Date and set forth on Schedule
8.2.1, and Refinancing Indebtedness of such Indebtedness;

(c)        Indebtedness owed by (i) a Loan Party to another Loan Party, (ii) a
Restricted Subsidiary that is not a Loan Party to another Restricted Subsidiary
that is not a Loan Party, (iii) a Restricted Subsidiary to a Loan Party and
(iv) any Loan Party to a Restricted Subsidiary that is not a Loan Party;
provided that (x) any Indebtedness pursuant to clause (iii) is permitted by
Section 8.2.4(h) or (l) [Loans and Investments] and (y) any Indebtedness
pursuant to clause (iv) is subordinated to the extent required by, and in
accordance with, Section 8.1.12 [Subordination of Intercompany Loans];

 

-73-



--------------------------------------------------------------------------------

(d)        Indebtedness not otherwise permitted under this Section 8.2.1 in an
aggregate principal amount not to exceed $105,000,000 at any time outstanding;
provided that such Indebtedness shall at all times comply with the Required Debt
Terms;

(e)        Indebtedness represented by mortgage financings, purchase money
obligations or other Indebtedness, in each case incurred for the purpose of
financing all or any part of the price or cost of design, construction,
installation, development, repair or improvement of plant, property or equipment
used in the business of the Borrower or any Restricted Subsidiary, and Capital
Lease Obligations, and Refinancing Indebtedness of any of the foregoing, in an
aggregate amount, when taken together with the outstanding amount of all other
Indebtedness or Refinancing Indebtedness incurred pursuant to this clause (e),
not to exceed at any time outstanding under this clause (e) $5,000,000;

(f)        Indebtedness under Swap Agreements permitted under Section 8.2.12
[Swaps]; and

(g)        Indebtedness in respect of self-insurance obligations or bid,
plugging and abandonment, appeal, reimbursement, performance, reclamation,
employment, surety and similar obligations and completion guarantees provided by
or for the account of the Borrower or any Restricted Subsidiary in the ordinary
course of business, and any Guaranties and letters of credit functioning as or
supporting any of the foregoing in the ordinary course of business;

provided that in the case of clause (d), at the time of and after giving effect
to the incurrence of any such Indebtedness, no Potential Default or Event of
Default shall exist.

In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness described in the clauses of the preceding
paragraph, the Borrower shall, in its sole discretion, divide, classify or
reclassify (or later divide, classify, redivide or reclassify) such item of
Indebtedness in any manner that complies with this covenant (including splitting
into multiple exceptions) and will only be required to include the amount and
type of such Indebtedness in one of such clauses of the preceding paragraph.

The accrual of interest or Preferred Stock or Disqualified Stock dividends or
distributions, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of Preferred Stock or Disqualified
Stock as Indebtedness due to a change in accounting principles, and the payment
of dividends or distributions on Preferred Stock or Disqualified Stock in the
form of additional securities of the same class of Preferred Stock or
Disqualified Stock will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Stock or Disqualified Stock for purposes of this covenant;
provided that the amount thereof shall be included in the calculation of
Consolidated Interest Expense of the Borrower as accrued to the extent required
by the definition of such term.

8.2.2        Liens.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or assets of the Borrower or any Restricted
Subsidiary, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

 

-74-



--------------------------------------------------------------------------------

8.2.3      Designation of Unrestricted Subsidiaries.

(a)        Except as otherwise provided in the definition of “Unrestricted
Subsidiary,” the Board of Directors of the Borrower may at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary (including any newly
acquired or newly formed Restricted Subsidiary at or prior to the time it is so
acquired or formed but excluding any Restricted Subsidiary that was previously
an Unrestricted Subsidiary), or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Potential Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall be
in compliance, on a Pro Forma Basis, with the Financial Covenants and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Specified Junior Obligations
(unless it is substantially concurrently being designated as an Unrestricted
Subsidiary under such Specified Junior Obligations). Any (x) designation of a
Subsidiary as an Unrestricted Subsidiary or (y) redesignation as a Restricted
Subsidiary will be evidenced to the Agents by delivering to each Agent a copy of
a Board Resolution giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the requirements of
this Section 8.2.3. The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower or the relevant
Restricted Subsidiary (as applicable) therein at the date of designation in an
amount equal to the Fair Market Value of the Borrower’s or such relevant
Restricted Subsidiary’s (as applicable) investment therein, as determined in
good faith by such Borrower or such relevant Restricted Subsidiary, and the
Investment resulting from such designation must otherwise be permitted under
Section 8.2.4 [Loans and Investments]. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

(b)        No Unrestricted Subsidiary shall:

(1)        have any Indebtedness other than Non-Recourse Debt;

(2)        except as permitted by Section 8.2.8 [Affiliate Transactions], be
party to any agreement, contract, arrangement or understanding with the Borrower
or any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Borrower or such
Restricted Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Borrower;

(3)        be a Person with respect to which either the Borrower or any
Restricted Subsidiary has any direct or indirect obligation (x) to subscribe for
additional Equity Interests or (y) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; or

(4)        Guaranty or otherwise directly or indirectly provide credit support
for any Indebtedness of the Borrower or any Restricted Subsidiary, except to the
extent such Guaranty would be and is released upon such designation as an
Unrestricted Subsidiary.

8.2.4        Loans and Investments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, at any time, directly or indirectly, make or suffer to remain outstanding
any Investment or become or remain liable for any Investments, except:

(a)        (i) payroll, travel and similar advances to cover matters that are
expected at the time of such advances ultimately to be treated as expenses for
accounting purposes and that are made in

 

-75-



--------------------------------------------------------------------------------

the ordinary course of business and (ii) loans or advances to officers,
directors or employees made in the ordinary course of business; provided that
such loans and advances to all such officers, directors and employees do not
exceed an aggregate amount of $5,000,000 outstanding at any time;

(b)        Temporary Cash Investments;

(c)        any transaction permitted under Section 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] (including any Permitted Acquisition);

(d)        such Investments consisting of prepaid expenses, negotiable
instruments held for collection and lease, utility and workers’ compensation,
performance and other similar deposits made in the ordinary course of business
by the Borrower or any Restricted Subsidiary;

(e)        any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and described on Schedule 8.2.4, and any
Investment consisting of an extension, modification or renewal of any such
Investment existing on, or made pursuant to a binding commitment existing on,
the Closing Date; provided that any increase in the amount of any such
Investment will be permitted only to the extent such increase is otherwise
permitted under this Section 8.2.4 [Loans and Investments];

(f)        Investments (i) in any Loan Party or (ii) by any Restricted
Subsidiary that is not a Loan Party in any other Restricted Subsidiary that is
not a Loan Party;

(g)        any Investments received in compromise or resolution of
(i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or (ii) litigation,
arbitration or other disputes;

(h)        other Investments in an aggregate amount not to exceed at any one
time outstanding the greater of (i) $25,000,000 and (ii) 5.0% of CTA at such
time;

(i)        Investments in the form of an increase in the ownership percentage of
the Undivided Interests by the Loan Parties;

(j)        Investments in (i) the Pennsylvania Mining Complex in accordance with
the ratable ownership of the Undivided Interests by the Loan Parties or (ii) the
Specified Other Asset in accordance with the ratable ownership of the Permitted
Other Undivided Interest therein by the Loan Parties; provided that, in the case
of clauses (i) and (ii), such Undivided Interest and Permitted Other Undivided
Interest (and any increase in the ownership percentage in such Undivided
Interest and Permitted Other Undivided Interest) shall have been acquired in a
Permitted Acquisition;

(k)        Investments in Unrestricted Subsidiaries; provided Investments
pursuant to this clause (k) shall not exceed $10,000,000 in the aggregate at any
time;

(l)        Investments in Joint Ventures; provided Investments pursuant to this
clause (l) shall not exceed in the aggregate at any time the greater of (i)
$10,000,000 and (ii) 2.0% of CTA at such time;

(m)        an Investment in receivables owing to the Borrower or any Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with

 

-76-



--------------------------------------------------------------------------------

customary trade terms, including such concessionary trade terms as the Borrower
or any such Restricted Subsidiary deems reasonable under the circumstances;

(n)        Swap Agreements permitted under Section 8.2.12 [Swaps];

(o)        [reserved];

(p)        endorsements of negotiable instruments and documents in the ordinary
course of business;

(q)        guarantees by the Borrower or a Restricted Subsidiary of performance
of obligations incurred in the ordinary course of business (other than for
payment of Indebtedness or letter of credit reimbursement obligations); provided
guarantees pursuant to this clause (q) of such obligations of Persons that are
not Loan Parties shall not exceed $10,000,000 in the aggregate at any time; and

(r)        any Investment made as a result of the receipt of Designated Non-Cash
Consideration in an aggregate amount not to exceed the Threshold Amount at any
one time outstanding;

provided that, in the case of clause (h), (i), (k) or (l), after giving effect
to any such Investment, no Event of Default or Potential Default shall exist or
shall result from any such Investment.

Notwithstanding anything to the contrary in any Loan Document, the Borrower
shall not, and shall not permit any of its Subsidiaries to, make any Investments
of the type referred to in Section 8.2.4(j) [Investments] other than pursuant to
Section 8.2.6(b) [Liquidations, Mergers, Consolidations, Acquisitions].

8.2.5      Restricted Payments.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, directly or indirectly, make a Restricted Payment, except:

(a)        [Reserved];

(b)        so long as no Event of Default exists or would be caused thereby, and
only to the extent permitted by the Partnership Agreement, the Borrower may make
distributions with respect to any fiscal quarter to the holders of its Equity
Interests up to the amount of Available Cash with respect to such fiscal
quarter;

(c)        payments of cash, dividends, distributions, advances or other
Restricted Payments by the Borrower or any Restricted Subsidiary to allow the
payment of cash in lieu of the issuance of fractional shares upon (i) the
exercise of options or warrants or (ii) the conversion or exchange of Equity
Interests of any such Person;

(d)        the repurchase, redemption or other acquisition or retirement for
value of Equity Interests of the Borrower or any of the Restricted Subsidiaries
held by any current or former officer, director or employee of the Borrower, any
of the Restricted Subsidiaries or the General Partner (to the extent granted to
such Person in respect of performance of services for the Borrower or any of the
Restricted Subsidiaries) (or their respective estates, heirs, family members,
spouses, former spouses or beneficiaries under their estates or other permitted
transferees), pursuant to the terms of any equity subscription agreement, stock
option agreement, shareholders’ agreement, compensation agreement or arrangement
or similar agreement; provided that the aggregate amount of such acquisitions or
retirements (excluding amounts

 

-77-



--------------------------------------------------------------------------------

representing cancellation of Indebtedness) shall not exceed $2,000,000 in any
calendar year (with any portion of such $2,000,000 amount that is unused in any
calendar year to be carried forward to successive calendar years and added to
such amount, provided that the amount carried forward shall not exceed
$6,000,000 at any time); provided further that such amount in any calendar year
may be increased by an amount not to exceed the cash proceeds of key man life
insurance policies received by the Borrower after the Closing Date;

(e)        the Borrower and each of the Restricted Subsidiaries may purchase,
redeem or otherwise acquire its Equity Interests or make other Restricted
Payments with the net cash proceeds received by the Borrower from the
substantially concurrent issuance and sale of common stock of the Borrower;

(f)        the repurchase of Equity Interests deemed to occur upon the exercise
of stock or other equity options to the extent such Equity Interests represent a
portion of the exercise price of those stock or other equity options and any
repurchase or other acquisition of Equity Interests made in lieu of withholding
taxes in connection with any exercise or exchange of stock options, warrants,
incentives or other rights to acquire Equity Interests;

(g)        prepayment of any Specified Junior Obligations with other
Indebtedness that satisfies the requirements of the definition of such Required
Debt Terms and otherwise constitutes Refinancing Indebtedness with respect to
such Specified Junior Obligations being so prepaid;

(h)        repurchases of Specified Junior Obligations to the extent that, in
accordance with Required Debt Terms, such Specified Junior Obligations are
permitted to have mandatory prepayment or offer to purchase events upon asset
dispositions, at a purchase price not greater than 100% of the principal amount
of such Specified Junior Obligations in the event of an asset disposition, plus
accrued and unpaid interest thereon, to the extent required by the terms of such
Specified Junior Obligations, but only if the Borrower has complied with and
fully satisfied its obligations in accordance with Sections 5.6.3(b) [Mandatory
Prepayments] and 8.2.7 [Dispositions]; and

(i)        any other Restricted Payments may be made in an amount not to exceed
$5,000,000 in the aggregate per fiscal year.

8.2.6      Liquidations, Mergers, Consolidations, Acquisitions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, effect a division or make any acquisition described in
subclause (w), (x), (y) or (z) of clause (b) below (including by acquisition of
the Equity Interests of another Person); provided that (subject to the last
paragraph of Section 8.2.4 [Investments]):

(a)        (i) any Restricted Subsidiary may consolidate or merge into any other
Restricted Subsidiary or acquire Equity Interests in any Restricted Subsidiary;
provided that in the case of a consolidation or merger involving a Loan Party, a
Loan Party is the surviving entity, (ii) any Restricted Subsidiary may
consolidate or merge into the Borrower; provided that the Borrower is the
surviving entity and (iii) any Restricted Subsidiary may effect a division;
provided that in the event of any division of a Loan Party, both Persons
resulting from such division shall be Loan Parties;

(b)        the Borrower or any Restricted Subsidiary may acquire whether by
purchase or by merger or consolidation, (v) Equity Interests of another Person,
(w) substantially all of the assets of another Person or the assets constituting
a business or division of another Person, (x) the material assets

 

-78-



--------------------------------------------------------------------------------

of another Person, (y) assets consisting of the Pennsylvania Mining Complex
(including any increase in the ownership percentage of Undivided Interests) or
(z) any material portion of the Specified Other Asset, or Permitted Other
Undivided Interests (including any increase in the ownership percentage of
Permitted Other Undivided Interests) (each, a “Permitted Acquisition”); provided
that each of the following requirements is met:

(i)    no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(ii)    after giving effect to such Permitted Acquisition, the amount of unused
Commitments that could be drawn without breaching the Financial Covenants must
be no less than the greater of (x) 10% of the aggregate Commitments at such time
and (y) $40,000,000;

(iii)  the Borrower shall be in compliance on a Pro Forma Basis with the
Financial Covenants;

(iv)  to the extent that the acquisition includes the acquisition of Equity
Interests in any Person that is not a Loan Party or that does not become a Loan
Party in connection with such acquisition, or of assets by any Restricted
Subsidiary that is not a Loan Party, such acquisition shall be subject to
Section 8.2.4 [Loans and Investments] (without giving effect to clause
(c) thereof) and the aggregate Consideration attributable to such Equity
Interests or assets shall count against availability under Section 8.2.4 [Loans
and Investments] (other than clause (c) thereof); and

(v)    if the Consideration to be paid by the Restricted Subsidiaries for such
Permitted Acquisition exceeds the Threshold Amount or is of the type referred to
in clause (y) or (z) above, the Restricted Subsidiaries shall deliver to the
Agents before or contemporaneously with such Permitted Acquisition: (1) a
certificate of the Borrower in substantially the form of Exhibit 8.2.6
evidencing (x) compliance, on a Pro Forma Basis, with the Financial Covenants
and (y) compliance with the applicable requirements of clauses (b)(i), (ii) and
(iii) of this Section 8.2.6 and (2) to the extent reasonably requested by any
Agent and not subject to confidentiality obligations owed to any Person other
than CEI or any of its Subsidiaries, copies of any agreements entered into or
proposed to be entered into by the Borrower or any Restricted Subsidiary in
connection with such Permitted Acquisition and such other information about such
Person or its assets, and any Agent may, to the extent it receives any such
copies of agreements or information, provide such copies of agreements or
information to the Lenders;

(c)        the Borrower or any Restricted Subsidiary may effect Dispositions
permitted by Section 8.2.7 [Dispositions] and any liquidation, merger,
consolidation or acquisition to effect such Disposition; provided that in the
case of a consolidation or merger, the requirements of Section 8.2.6(a) are
complied with, to the extent applicable; and

(d)        any Restricted Subsidiary that holds only de minimis assets and is
not conducting any material business may dissolve.

8.2.7      Dispositions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, make any Disposition, except:

 

-79-



--------------------------------------------------------------------------------

(a)        any Disposition between or among the Borrower and the Restricted
Subsidiaries; provided that in the case of a consolidation or merger, the
requirements of Section 8.2.6(a) [Liquidations, Mergers, Consolidations,
Acquisitions] are complied with, to the extent applicable;

(b)        any Disposition that constitutes a Restricted Payment permitted by
Section 8.2.5 [Restricted Payments] or an Investment permitted by Section 8.2.4
[Loans and Investments];

(c)        an issuance or sale of Equity Interests by a Restricted Subsidiary to
the Borrower or to a Restricted Subsidiary;

(d)        the sale of extracted Coal, other mineral products or other inventory
in the ordinary course of business;

(e)        any Disposition of Receivables to CEI or any of its Restricted
Subsidiaries (as defined under the CEI Credit Agreement) in accordance with
Section 8.2.8(o) [Affiliate Transactions];

(f)        any Disposition of surplus, damaged, worn-out or obsolete assets in
the ordinary course of business (including the abandonment or other disposition
of intellectual property, including seismic data and interpretations thereof,
that is, in the reasonable judgment of the Borrower, no longer economically
practicable to maintain or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries taken as whole);

(g)        the granting of licenses and sublicenses by the Borrower or any
Restricted Subsidiary of software or intellectual property, including seismic
data and interpretations thereof, in the ordinary course of business;

(h)        any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;

(i)        the granting of Permitted Liens and dispositions in connection with
Permitted Liens;

(j)        the sale or other disposition of cash or Temporary Cash Investments
or other financial instruments;

(k)        the early termination or unwinding of any Swap Agreement;

(l)        any Disposition; provided that (i) within 365 days following any such
Disposition of assets that were the subject thereof are replaced by substitute,
replacement or other assets of the type used in the business of the Borrower or
any Restricted Subsidiary, and (ii) all such substitute assets are subject to
the Collateral Agent’s Lien for the benefit of the Secured Parties to the extent
such substitute assets are required to be part of the Collateral pursuant to
this Agreement or the other Loan Documents; provided, further, that the fair
market value of all assets Disposed of under this clause in any given fiscal
year (other than transfers of property subject to a Casualty Event or
condemnation proceeding) shall not exceed $60,000,000;

(m)        leases or subleases of subsurface interests in Real Property that are
not part of the Pennsylvania Mining Complex and are in the reasonable judgment
of the Borrower not economically practical for the Borrower or any of its
Subsidiaries to mine or operate;

 

-80-



--------------------------------------------------------------------------------

(n)        other Dispositions; provided that the fair market value of all assets
Disposed of under this clause (n) in any given fiscal year (other than transfers
of property subject to a Casualty Event or condemnation proceeding) shall not
exceed the greater of (i) $10,000,000 and (ii) 2.0% of CTA as of the end of the
preceding fiscal year; and

(o)        any Disposition that is not permitted by the other clauses of this
Section 8.2.7 [Dispositions], which is approved by the Required Lenders;

provided that (I) in the case of clauses (e), (l) and (n), no Potential Default
or Event of Default is then in existence or will result therefrom and (II) the
Borrower shall not cause or permit any Disposition (x) of the Pennsylvania
Mining Complex or the Specified Other Asset or (y) consisting of a reduction in
the percentage ownership of the Undivided Interests or the Specified Other
Undivided Interests, except, in each case, a Permitted Undivided Interests Sale.

8.2.8      Affiliate Transactions.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any transaction or series of transactions
(including the purchase, sale, lease or exchange of any property, employee
compensation arrangements or the rendering of any service) with, or for the
benefit of, any Affiliate of the Borrower (an “Affiliate Transaction”) unless
the terms thereof, taken as a whole, are not materially less favorable to the
Borrower or such Restricted Subsidiary than those that could reasonably be
obtained at the time of such transaction in arm’s-length dealings with a Person
who is not such an Affiliate or, if in the good faith judgment of the Board of
Directors of the Borrower, no comparable transaction is available with which to
compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair
to the Borrower or the relevant Restricted Subsidiary from a financial point of
view.

The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of foregoing paragraph:

(a)        any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business and
payments pursuant thereto;

(b)        any sale of Hydrocarbons or other mineral products to an Affiliate of
the Borrower or the entering into or performance of Hydrocarbon Swap Agreements,
contracts for exploring for, producing, gathering, marketing, processing,
storing or otherwise handling Hydrocarbons, or activities or services reasonably
related or ancillary thereto, or other operational contracts entered into in the
ordinary course of business which are fair to the Borrower and the Restricted
Subsidiaries taken as a whole, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party, as
determined in good faith by the Borrower;

(c)        the sale or issuance to an Affiliate of the Borrower of Capital Stock
of the Borrower that does not constitute Disqualified Stock, and the sale to an
Affiliate of the Borrower of Indebtedness (including Disqualified Stock) of the
Borrower in connection with an offering of such Indebtedness in a market
transaction and on terms substantially identical to those of other purchasers in
such market transaction;

(d)        transactions between the Borrower or any Restricted Subsidiary with a
Person that is an Affiliate of the Borrower (other than an Unrestricted
Subsidiary of the Borrower) solely because of the ownership by the Borrower or
any Restricted Subsidiary of Equity Interests in such Person (including

 

-81-



--------------------------------------------------------------------------------

the transaction pursuant to which the Borrower or any Restricted Subsidiary
acquired such Equity Interests);

(e)        transactions between the Borrower or any Restricted Subsidiary and
any Person, a director of which is also a director of the Borrower and such
director is the sole cause for such Person to be deemed an Affiliate of the
Borrower or such Restricted Subsidiary; provided that such director shall
abstain from voting as a director of the Borrower on any matter involving such
other Person;

(f)        the payment of reasonable fees to and reimbursements of expenses
(including travel and entertainment expenses and similar expenditures in the
ordinary course of business) of employees, officers, directors or consultants of
the Borrower or any of its Subsidiaries;

(g)        transactions between or among the Borrower and the Restricted
Subsidiaries;

(h)        payments that are permitted under Section 8.2.5 [Restricted
Payments];

(i)        payments required under any Material Contract;

(j)        transactions effected, and payments made, in accordance with the
terms of any agreement to which the Borrower or any Restricted Subsidiary is a
party as of the Closing Date and described on Schedule 8.2.8 and any amendments,
modifications, supplements, extensions, renewals or replacements thereof so long
as such amendments, modifications, supplements, extensions, renewals or
replacements could not reasonably be expected to result in a Material Adverse
Change, as determined in good faith by the Borrower; provided, that any failure
of the Borrower or any Restricted Subsidiary to comply with this
Section 8.2.8(j) shall not be a breach of this Section 8.2.8(j) (and shall not
ripen into an Event of Default under Section 9.1.4) to the extent such failure
to comply is attributable to any action or inaction of any CEI Entity;

(k)        any transaction in which the Borrower or any Restricted Subsidiary,
as the case may be, delivers to the Agents a letter from an accounting,
appraisal or investment banking firm of national standing (or otherwise
reasonably acceptable to each Agent) stating that such transaction is fair to
the Borrower or such Restricted Subsidiary from a financial point of view or
that such transaction meets the requirements of the preceding paragraph;

(l)        loans or advances to employees, officers or directors in the ordinary
course of business and approved by the Borrower’s Board of Directors in an
aggregate principal amount not to exceed $5,000,000 outstanding at any one time;

(m)        transactions that have received “Special Approval” by the “Conflicts
Committee” (as each term is defined in the Partnership Agreement);

(n)        pledges by the Borrower or any Restricted Subsidiary of (or any
Guaranty by the Borrower or any Restricted Subsidiary limited in recourse solely
to) Equity Interests in Unrestricted Subsidiaries for the benefit of lenders or
other creditors of the Borrower’s Unrestricted Subsidiaries;

(o)        the sale, contribution, conveyance or other transfer of or granting
of a security interest in Qualified Receivables Assets by the Borrower or any of
its Subsidiaries to CEI or one of its Restricted Subsidiaries (as defined under
the CEI Credit Agreement) in connection with a Qualified Receivables Transaction
on terms that are customary for asset securitization or factoring transactions
involving Receivables; and

 

-82-



--------------------------------------------------------------------------------

(p)        the consummation of the Transactions and the payment of fees and
expenses in connection therewith.

8.2.9      Change in Business.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, engage in any business other than a Permitted Business.

8.2.10      Fiscal Year.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

8.2.11      Amendments to Certain Documents.

(a)        The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend its certificate of incorporation (including any provisions
or resolutions relating to Capital Stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents in a manner that could
reasonably be expected to result in a Material Adverse Change. The Borrower
shall not, through merger or otherwise, reincorporate under the laws of a
jurisdiction other than a State of the United States or the District of
Columbia.

(b)        The Borrower shall not, and shall not cause or permit any Restricted
Subsidiary to, amend or modify or grant any waiver or release under any Material
Contract, if such amendment, modification, waiver or release affects the
assignability of any such contract or agreement in a manner that would have a
material and adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement as Collateral) or could reasonably be
expected to result in a Material Adverse Change; provided that amendments,
waivers and consents under multiple Material Contracts entered into
substantially contemporaneously shall be viewed taken as a whole.

(c)        Any failure of the Borrower or any Restricted Subsidiary to comply
with this Section 8.2.11 [Amendments to Certain Documents] shall not be a breach
of this Section 8.2.11 (and shall not ripen into an Event of Default under
Section 9.1.4) to the extent such failure to comply is attributable to any
action or inaction of any CEI Entity.

8.2.12      Swaps.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into any Swap Agreement, other than those entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary is exposed in the conduct of its business or the
management of its liabilities.

8.2.13      Financial Covenants.

(a)        Maximum First Lien Gross Leverage Ratio. Commencing with the fiscal
quarter ending December 31, 2017, the Borrower shall not permit the First Lien
Gross Leverage Ratio, calculated as of the last day of each fiscal quarter of
the Borrower, to be greater than 2.75 to 1.00.

 

-83-



--------------------------------------------------------------------------------

(b)        Maximum Total Net Leverage Ratio. Commencing with the fiscal quarter
ending December 31, 2017, the Borrower shall not permit the Total Net Leverage
Ratio, calculated as of the last day of each fiscal quarter of the Borrower, to
be greater than 3.25 to 1.00.

8.2.14    Restrictions on Distributions from Restricted Subsidiaries.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(1)        pay dividends or make any other distributions on its Capital Stock or
pay any Indebtedness owed to the Borrower or any Restricted Subsidiary (provided
that (x) the priority that any series of Preferred Stock of a Restricted
Subsidiary has in receiving dividends or liquidating distributions shall not be
deemed to be a restriction on the ability to pay dividends or make other
distributions on its Capital Stock for purposes of this covenant and (y) the
subordination of Indebtedness owed to the Borrower or any Restricted Subsidiary
to other Indebtedness incurred by any Restricted Subsidiary shall not be deemed
a restriction on the ability to pay Indebtedness);

(2)        make any loans or advances to the Borrower or a Restricted Subsidiary
(it being understood that the subordination of loans or advances made to the
Borrower or any Restricted Subsidiary to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary shall not be deemed a restriction on the
ability to make loans or advances); or

(3)        sell, lease or transfer any of its property or assets to the Borrower
or a Restricted Subsidiary.

The foregoing restrictions of this Section 8.2.14 [Restrictions on Distributions
from Restricted Subsidiaries] will not apply to encumbrances or restrictions
existing under or by reason of:

(a)        any encumbrance or restriction in any agreement in effect on the
Closing Date and set forth on Schedule 8.2.14;

(b)        any encumbrance or restriction with respect to a Restricted
Subsidiary pursuant to an agreement relating to any Indebtedness incurred by
such Restricted Subsidiary on or prior to the date on which such Restricted
Subsidiary was acquired by the Borrower or became a Restricted Subsidiary (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower) and outstanding on such
date;

(c)        any encumbrance or restriction pursuant to an agreement effecting a
Refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (a) or (b) of this paragraph or this clause (c) or contained in any
amendment to an agreement referred to in clause (a) or (b) of this paragraph or
this clause (c); provided that the encumbrances and restrictions with respect to
such Restricted Subsidiary contained in any such refinancing agreement or
amendment are no less favorable to the Lenders than encumbrances and
restrictions with respect to such Restricted Subsidiary contained in such
agreements, as determined in good faith by the Borrower;

(d)        (i) customary non-assignment provisions in any contract, license,
lease or sale or exchange agreement and (ii) cash, other deposits, or net worth
or similar requirements, in each case,

 

-84-



--------------------------------------------------------------------------------

imposed by suppliers, customers or lessors under contracts or leases, in the
case of each of clauses (i) and (ii), entered into in the ordinary course of
business;

(e)        in the case of clause (3) of the preceding paragraph, restrictions
contained in Capital Lease Obligations, purchase money obligations, security
agreements or mortgages securing Indebtedness of a Restricted Subsidiary to the
extent such restrictions restrict the transfer of the property subject to such
Capital Lease Obligations, purchase money obligations, security agreements or
mortgages;

(f)        any restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition;

(g)        [reserved];

(h)        Liens otherwise permitted to be incurred under the provisions of
Section 8.2.2 [Liens] that limit the right of the debtor to Dispose of the
assets subject to such Liens;

(i) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements and other similar agreements (including, without
limitation, agreements entered into in connection with an Investment) entered
into with the approval of the Borrower’s Board of Directors, which limitation is
applicable only to the assets that are the subject of such agreements;

(j)        encumbrances or restrictions applicable only to a Foreign Subsidiary;

(k)        Swap Agreements permitted under Section 8.2.12 [Swaps];

(l)        any encumbrance or restriction with respect to an Unrestricted
Subsidiary pursuant to or by reason of an agreement that the Unrestricted
Subsidiary is a party to or entered into before the date on which such
Unrestricted Subsidiary became a Restricted Subsidiary; provided that such
agreement was not entered into in anticipation of the Unrestricted Subsidiary
becoming a Restricted Subsidiary and any such encumbrance or restriction does
not extend to any assets or property of the Borrower or any other Restricted
Subsidiary other than the assets and property of such Unrestricted Subsidiary;
and

(m)        any encumbrances or restrictions imposed by any amendments of the
contracts, instruments or obligations referred to in clauses (a) through (l) of
this paragraph; provided that such amendments are not materially more
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing, as determined in good faith by the Borrower.

8.2.15      Negative Pledge Agreements.

The Borrower shall not, and shall not cause or permit any Restricted Subsidiary
to, enter into or permit to exist any Contractual Requirement (other than this
Agreement or any other Loan Document) that limits the ability of the Borrower or
any Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person (other than property specifically excluded from the
Collateral requirements pursuant to Section 8.1.17(b) [Collateral]) for the
benefit of the Secured Parties with respect to the Obligations or under the Loan
Documents; provided that the foregoing shall not apply to each of the following
Contractual Requirements that:

(a)        (i) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 8.2.15) are listed on Schedule 8.2.15 and (ii) to the
extent Contractual Requirements permitted by

 

-85-



--------------------------------------------------------------------------------

subclause (i) are set forth in an agreement evidencing Indebtedness or other
obligations, are set forth in any agreement evidencing any Refinancing
Indebtedness of such Indebtedness or obligation so long as such Refinancing
Indebtedness does not expand the scope of such Contractual Requirement;

(b)        are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Requirements were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary;

(c)        arise pursuant to agreements entered into with respect to any
Disposition permitted by Section 8.2.7 [Dispositions] and applicable solely to
assets under such Disposition;

(d)        are customary provisions in joint venture agreements and other
similar agreements permitted by Section 8.2.4 [Loans and Investments] and
applicable to the joint ventures owned by the Borrower or any Restricted
Subsidiary;

(e)        are negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 8.2.1 [Indebtedness], but solely to the
extent any negative pledge relates to the property financed by or the subject of
such Indebtedness;

(f)        are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto;

(g)        [reserved];

(h)        are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(i)        are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

(j)        restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(k)        are imposed by requirements of Law;

(l)        customary net worth provisions contained in real property leases
entered into by any Restricted Subsidiary, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and the Restricted Subsidiaries
to meet their ongoing obligation;

(m)        are customary restrictions and conditions contained in the document
relating to any Lien, so long as (i) such Lien is a Permitted Lien that does not
secure Indebtedness for borrowed money and such restrictions or conditions
relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 8.2.15;

(n)        are restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 8.2.1 [Indebtedness] or Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in the Loan
Documents as determined by the Borrower in good faith and do not restrict Liens
on the Collateral to secure the Obligations;

 

-86-



--------------------------------------------------------------------------------

(o)        are restrictions regarding licenses or sublicenses by the Borrower
and the Restricted Subsidiaries of intellectual property in the ordinary course
of business (in which case such restriction shall relate only to such
intellectual property);

(p)        are encumbrances or restrictions contained in an agreement or other
instrument of a Person acquired by or merged or consolidated with or into the
Borrower or any Restricted Subsidiary, or of an Unrestricted Subsidiary that is
designated a Restricted Subsidiary, or that is assumed in connection with the
acquisition of assets from such Person, in each case that is in existence at the
time of such transaction (but not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or
designated; and

(q)        are encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (p) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
Board of Directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.

8.3        Reporting Requirements.

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans and interest thereon, satisfaction of all of the Loan
Parties’ other Obligations hereunder and under the other Loan Documents and
termination of the Commitments, the Loan Parties will furnish or cause to be
furnished to the Agents, the CEI Agents and each of the Lenders:

8.3.1        Quarterly Financial Statements.

As soon as available and in any event within 45 calendar days after the end of
each of the first three fiscal quarters in each fiscal year (commencing with the
fiscal quarter ending March 31, 2018), (i) financial statements of the Borrower,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of operations, partners’ capital and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Financial Officer or Treasurer of the Borrower (or the
General Partner) as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year and
(ii) a management’s discussion and analysis of financial condition and results
of operations for each period for which financial statements are delivered
pursuant to clause (i) above.

8.3.2        Annual Financial Statements.

As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending December 31,
2017), (i) financial statements of the Borrower consisting of a consolidated
balance sheet as of the end of such fiscal year, and related consolidated
statements of operations, partners’ capital and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year, and certified by independent certified public accountants
of nationally recognized standing reasonably satisfactory to the CEI Agents and
(ii) a management’s discussion and analysis of financial condition and results
of operations for each fiscal year for

 

-87-



--------------------------------------------------------------------------------

which financial statements are delivered pursuant to clause (i) above. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) or
explanation statement as to “going concern” or similar matter or the scope of
such audit, in each case, other than any “going concern” qualification or
explanation resulting solely from a maturity scheduled to occur within twelve
months of such audit of any Class of Loans or Commitments hereunder.

8.3.3        SEC Website.

Reports or other information required to be delivered pursuant to Section 8.3.1
[Quarterly Financial Statements], Section 8.3.2 [Annual Financial Statements]
and Sections 8.3.7(b) and (c) [Budgets, Forecasts, Other Reports and
Information] shall be deemed to have been delivered on the date on which such
report or other information is posted on the SEC’s website at www.sec.gov, and
such posting shall be deemed to satisfy the reporting and delivery requirements
of Sections 8.3.1 [Quarterly Financial Statements], 8.3.2 [Annual Financial
Statements] and 8.3.7(b) and (c) [Budgets, Forecasts, Other Reports and
Information].

8.3.4        Certificate of the Borrower.

On the date that the financial statements of the Borrower furnished to the
Agents, the CEI Agents and to the Lenders pursuant to Section 8.3.1 [Quarterly
Financial Statements] and Section 8.3.2 [Annual Financial Statements] are
required to be furnished, a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Financial Officer or Treasurer of the Borrower, in
the form of Exhibit 8.3.4, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) no Event of Default or Potential Default
exists and is continuing on the date of such certificate, (ii) containing
calculations in reasonable detail to demonstrate compliance as of the date of
such financial statements with the Financial Covenants (iii) in the case of a
Compliance Certificate delivered with respect to any fiscal year, identifying
and setting forth the assets and Consolidated Net Income attributable to each
Immaterial Subsidiary and (iv) describing the commodity Swap Agreements in place
to which any Loan Party is a party and confirming that all such Swap Agreements
are Swap Agreements that the Loan Parties are permitted to enter under
Section 8.2.12 [Swaps].

8.3.5        Notice of Default.

Promptly after any Responsible Officer of the Borrower has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer of the Borrower setting forth the details of such Event of
Default or Potential Default and the action that the Borrower proposes to take
with respect thereto.

8.3.6        Certain Events.

Written notice to the Agents, for provision to the Lenders:

(a)        within five (5) Business Days of the occurrence thereof, upon any
amendment, modification or waiver to any Loan Document;

(b)        promptly after any Responsible Officer of the Borrower has learned of
the commencement thereof, notice of all actions, suits, proceedings or
investigations before or by any Official Body or any other Person against the
Borrower or any of its Subsidiaries (that would reasonably be expected to result
in a liability against such Person) (i) relating to the Collateral involving a
claim or series

 

-88-



--------------------------------------------------------------------------------

of claims in excess of the Threshold Amount or (ii) which if adversely
determined would constitute a Material Adverse Change;

(c)        promptly after any Responsible Officer of the Borrower has knowledge
thereof, any event which could reasonably be expected to result in a Material
Adverse Change;

(d)        promptly after any Responsible Officer of the Borrower has knowledge
thereof, any material breach under any Material Contract or any Specified Junior
Obligations;

(e)        promptly after any Loan Party incurs obligations or liabilities that
are due and payable arising in connection with or as a result of the early or
premature termination of Swap Agreements (whether or not occurring as a result
of a default thereunder), which would exceed the Threshold Amount in the
aggregate;

(f)        within five (5) Business Days after any Responsible Officer of the
Borrower has knowledge thereof, of the occurrence of any ERISA Event that would
reasonably be expected to constitute a Material Adverse Change; and

(g)        any change in the information provided in a Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

8.3.7        Budgets, Forecasts, Other Reports and Information.

Delivery to the Agents and the CEI Agents, for provision to the Lenders:

(a)        Concurrently with or prior to the delivery of financial statements
pursuant to Section 8.3.2 [Annual Financial Statements] for any fiscal year, the
budget for the succeeding fiscal year;

(b)        Any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders;

(c)        Regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower or any of its
Subsidiaries with the SEC;

(d)        Simultaneously with each delivery of financial statements referred to
in Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], the related consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements;

(e)        Simultaneously with each delivery of financial statements referred to
in Section 8.3.2 [Annual Financial Statements], a certificate of an Authorized
Officer of the Borrower setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(f)        Promptly upon their becoming available to the Borrower, a copy of any
order in any proceeding to which the Borrower or any of its Subsidiaries is a
party issued by any Official Body to the extent it could reasonably be expected
to result in a Material Adverse Change; and

 

-89-



--------------------------------------------------------------------------------

(g)        Promptly upon request, such other reports and information as any of
the Lenders, an Agent or any CEI Agent may from time to time reasonably request,
including (i) five year projections of the Borrower and (ii) information and
documentation for purposes of compliance with the applicable “know your
customer” requirements under the USA PATRIOT Act or other applicable anti-money
laundering laws.

9. DEFAULT

9.1        Events of Default.

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

9.1.1      Payments Under Loan Documents.

(a)        The Borrower shall fail to make any payment of principal on any Loan
when due;

(b)        The Borrower shall fail to pay any interest on any Loan within three
(3) Business Days after such interest becomes due in accordance with the terms
hereof; or

(c)        The Borrower shall fail to pay any other amount owing hereunder
(specifically excluding amounts that are addressed in subparagraphs (a) and (b)
above) or under the other Loan Documents within three (3) Business Days after
the time period specified herein or therein and, if no time period is specified,
then within ten (10) Business Days after a demand or notice has been provided to
the Borrower requesting payment of such amount;

9.1.2      Breach of Warranty.

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or incorrect in any material
respect as of the time it was made or furnished;

9.1.3      Breach of Certain Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.1 [Preservation of Existence, Etc.] (with
respect to the legal existence of the Borrower only), Section 8.1.6 [Visitation
Rights], Section 8.1.11 [Use of Proceeds], Section 8.1.13 [Anti-Terrorism Laws;
Anti-Corruption Laws], Section 8.2 [Negative Covenants] or Section 8.3.5 [Notice
of Default];

9.1.4      Breach of Other Covenants.

Any of the Loan Parties shall default in the observance or performance of any
covenant, condition or provision hereof or of any other Loan Document that is
not covered by any other subsection of this Section 9.1, and such default shall
continue unremedied for a period of 30 days after any Responsible Officer of any
Loan Party becomes aware of the occurrence thereof;

 

-90-



--------------------------------------------------------------------------------

9.1.5      Defaults in Other Agreements or Indebtedness.

A breach, default or event of default shall occur at any time under the terms of
any agreement (other than any Loan Document and, for the avoidance of doubt, any
CEI Credit Document) involving borrowed money or the extension of credit or any
other Indebtedness under which the Borrower or any Restricted Subsidiary for all
such Indebtedness may be obligated as a borrower or guarantor in excess of the
Threshold Amount in the aggregate for such Indebtedness, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness or the termination of any
commitment to lend in excess of the Threshold Amount in the aggregate for all
such Indebtedness and commitments;

9.1.6      Final Judgments or Orders.

Any final judgments, awards or orders not covered by insurance for the payment
of money in excess of the Threshold Amount in the aggregate shall be entered
against the Borrower or any Restricted Subsidiary by a court having jurisdiction
in the premises, which judgment is not discharged, vacated, bonded or stayed
pending appeal within a period of sixty (60) days from the date of entry;

9.1.7      Loan Document Unenforceable.

(a) Any of the Loan Documents to which any Loan Party is a party (i) shall cease
to be a legal, valid and binding agreement enforceable against such Person
executing the same or such Person’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall
cease to be in full force and effect (in either case except by operation of its
terms), or (ii) shall be contested or challenged by any Loan Party or any agent
thereof or (iii) cease to give or provide the respective Liens, security
interests, rights, titles, interests, remedies, powers or privileges intended to
be created thereby on assets with an aggregate value (for all assets as to which
an event described in this clause (iii) or the clause (b) below has occurred and
is continuing) in excess of the Threshold Amount (except by operation of its
terms) or (b) any security interest and Lien purported to be created by any
Security Document on assets with an aggregate value (for all assets as to which
an event described in this clause (b) or the clause (a)(iii) above has occurred
and is continuing) in excess of the Threshold Amount shall cease to be in full
force and effect, or shall cease to give the Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document (except as otherwise expressly
provided in such Security Document);

9.1.8      Inability to Pay Debts.

(i) The Borrower or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any substantial part of the property of any such Person
with an aggregate value (for all property described in this clause (ii)) in
excess of the Threshold Amount and is not released, vacated, stayed, dismissed
or fully bonded within 60 days after its issue or levy;

9.1.9      ERISA.

The occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower or any ERISA Affiliate fails to pay when

 

-91-



--------------------------------------------------------------------------------

due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan;

9.1.10      Change of Control.

A Change of Control shall occur;

9.1.11      Operating Agreement.

A Loan Party shall not be the “Operator” under the Operating Agreement;

9.1.12      Involuntary Proceedings.

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of the Borrower or any
Restricted Subsidiary in an involuntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect, or
for the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of the Borrower or any
Restricted Subsidiary for any substantial part of its property, or for the
winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding;

9.1.13      Voluntary Proceedings.

The Borrower or any Restricted Subsidiary shall commence a voluntary case under
any applicable bankruptcy, insolvency, reorganization or other similar law now
or hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or other similar official) of itself or for any
substantial part of its property, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action in furtherance of any of the foregoing; or

9.1.14      Material Contracts.

Any termination of any Material Contract shall occur that could reasonably be
expected to result in a Material Adverse Change; provided that no Event of
Default shall exist with respect to the termination of such Material Contract
(a) other than the Operating Agreement and the Partnership Agreement, (i) for
the 90 days after such termination so long as the Borrower is using commercially
reasonable efforts to replace such Material Contract or (ii) if such Material
Contract is replaced within 90 days after such termination with a Material
Contract that is not materially less favorable (taken as a whole) to the
Borrower and its Restricted Subsidiaries than the Material Contract that was
terminated, or (b) to the extent such termination is attributable to any action
or inaction of any CEI Entity.

9.2        Consequences of Event of Default.

9.2.1        Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings.

If an Event of Default (other than under Section 9.1.12 [Involuntary
Proceedings] or 9.1.13 [Voluntary Proceedings]) shall occur and be continuing,
either Agent may, and upon the request of the Required Lenders, shall,
(i) terminate all obligations on the part of the Lenders to make Loans and (ii)

 

-92-



--------------------------------------------------------------------------------

by written notice to the Borrower, declare the unpaid principal amount of the
Loans then outstanding and all interest accrued thereon, any unpaid fees and all
other Obligations (other than Obligations under Specified Swap Agreements and
Other Lender Provided Financial Service Products) to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of the Persons entitled thereto
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived.

9.2.2      Bankruptcy, Insolvency or Reorganization Proceedings.

If an Event of Default specified under Section 9.1.12 [Involuntary Proceedings]
or Section 9.1.13 [Voluntary Proceedings] shall occur, no further obligation
shall exist on the Lenders to make any Loans, and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations (other than Obligations under Specified Swap Agreements
and Other Lender Provided Financial Service Products) shall be immediately due
and payable, in each case, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived.

9.2.3      Set-off.

If an Event of Default shall occur and be continuing, any Secured Party to whom
any Obligation is owed by any Loan Party hereunder or under any other Loan
Document and any branch, Subsidiary or Affiliate of such Secured Party anywhere
in the world shall have the right (to the extent permitted by applicable Law),
in addition to all other rights and remedies available to it, without notice to
such Loan Party, to set-off against and apply to the then unpaid balance of all
the Loans and all other Obligations of the Borrower and the other Loan Parties
hereunder or under any other Loan Document any debt owing to, and any other
funds held in any manner for the account of, the Borrower or such other Loan
Party by such Secured Party or by such branch, Subsidiary or Affiliate,
including all funds in all deposit accounts (whether time or demand, general or
special, provisionally credited or finally credited, or otherwise) now or
hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts or funds
not otherwise beneficially owned by the Borrower or such other Loan Party) with
such Secured Party or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Secured Party shall have made any demand under this
Agreement or any other Loan Document, whether or not such debt owing to or funds
held for the account of the Borrower or such other Loan Party is or are matured
or unmatured and regardless of the existence or adequacy of any Collateral,
Guaranty or any other security, right or remedy available to any Secured Party.

9.2.4      Application of Proceeds.

From and after the date on which any Agent has taken any action pursuant to this
Section 9.2 [Consequences of Event of Default] and until all Obligations of the
Loan Parties have been Paid in Full, any and all proceeds received by any Agent
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by any Agent, shall be applied as follows:

(a)        First, to payment of that portion of the Obligations constituting
fees, indemnities, out-of-pocket expenses and other amounts (including
reasonable fees, charges and disbursements of counsel to the any Agent) payable
to such Agent in its capacity as such;

(b)        Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including fees, charges and disbursements of counsel to the
respective Lenders) arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (b) payable to
them;

 

-93-



--------------------------------------------------------------------------------

(c)        Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and other Obligations arising under the
Loan Documents, ratably among the Lenders in proportion to the respective
amounts described in this clause (c) payable to them;

(d)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Obligations then owing under Specified Swap
Agreements and Other Lender Provided Financial Service Products, ratably among
the Lenders and the providers of Specified Swap Agreements and Other Lender
Provided Financial Service Products in proportion to the respective amounts
described in this clause (d) held by them; and

(e)        Last, the balance, if any, after all of the Obligations have been
indefeasibly Paid in Full, to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, (a) amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Loan Party shall not be applied to the
Obligations that are Excluded Swap Obligations (it being understood, that in the
event that any amount is applied to Obligations other than Excluded Swap
Obligations as a result of this clause (a), the Administrative Agents shall make
such adjustments as they determine are appropriate to distributions pursuant to
clause Fourth above from amounts received from a Qualified ECP Loan Party to
ensure, as nearly as possible, that the proportional aggregate recoveries with
respect to Obligations described in clause Fourth above by the holders of any
Excluded Swap Obligations are the same as the proportional aggregate recoveries
with respect to other Obligations pursuant to clause Fourth above) and
(b) Obligations arising under Specified Swap Agreements and Other Lender
Provided Financial Service Products shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the counterparty to such Specified Swap Agreement or Other
Lender Provided Financial Service Product, as the case may be. Each counterparty
to a Specified Swap Agreements and Other Lender Provided Financial Service
Products not a party to this Agreement that has given the notice contemplated by
the preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agents pursuant to the terms of
Section 10 [The Agents] hereof for itself and its Affiliates as if a “Lender”
party hereto.

9.2.5      Collateral Agent

All Liens granted as security for the Obligations under the Security Documents
and any other Loan Document shall secure the Obligations ratably and on a pari
passu basis in favor of the Collateral Agent for the benefit of the Secured
Parties. No Indemnitee or provider of a Specified Swap Agreement or Other Lender
Provided Financial Service Product (except in its capacity as a Lender hereunder
(to the extent that this Agreement or any other Loan Document empowers the
Lenders to direct the Administrative Agent)) shall be entitled or have the power
to direct or instruct the Collateral Agent on any such matters or to control or
direct in any manner the maintenance or disposition of the Collateral.

9.2.6      Other Rights and Remedies.

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents (including each Mortgage), the Administrative
Agent and the Collateral Agent shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code or other applicable Law, all of
which rights and remedies shall be cumulative and non-exclusive to the extent
permitted by Law. The Administrative Agent and the Collateral Agent may, and
upon the request of the Required Lenders shall, exercise all post-default rights
granted to the Administrative Agent and the Lenders under the Loan Documents or
applicable Law.

 

-94-



--------------------------------------------------------------------------------

9.3        Notice of Sale.

Any notice required to be given by the Collateral Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Collateral Agent, if given to the Borrower at least ten (10) days prior to such
proposed action, shall constitute commercially reasonable and fair notice
thereof to the Borrower.

10.  THE AGENTS

10.1      Appointment and Authority.

Each Lender hereby irrevocably designates, appoints and authorizes the Initial
Lender to act as Administrative Agent, and each Secured Party hereby irrevocably
designates, appoints and authorizes PNC Bank, National Association to act as
Collateral Agent for such Secured Party under the Loan Documents, and to execute
and deliver or accept on behalf of each of the Secured Parties the other Loan
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent and the Collateral Agent to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and any
other instruments and agreements referred to herein, and to exercise such powers
and to perform such duties hereunder as are specifically delegated to or
required of the Administrative Agent and the Collateral Agent or any of them by
the terms hereof, together with such powers as are reasonably incidental
thereto. The Initial Lender agrees to act as the Administrative Agent on behalf
of the Lenders to the extent provided in the Loan Documents, and PNC Bank,
National Association agrees to act as the Collateral Agent on behalf of the
Lenders to the extent provided in the Loan Documents. The provisions of this
Section 10 are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions, except as set forth in Section 10.6
[Resignation of Agents] or Section 10.10 [Authorization to Release Collateral
and Guarantors].

10.2      Rights as a Lender.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Persons serving as an Agent hereunder in its individual capacity. Such
Persons and their respective Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Persons were not an Agent hereunder and without any
duty to account therefor to the Lenders.

10.3      Exculpatory Provisions.

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agents:

(a)        shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agents are required
to exercise as directed in writing by the Required Lenders

 

-95-



--------------------------------------------------------------------------------

(or such other number or percentage of the Lenders as shall such Agent in good
faith believe is provided for herein or in the other Loan Documents); provided
that each Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c)        shall be entitled to seek the direction or confirmation from the
Required Lenders (or other applicable group of Lenders, or in the case of the
Collateral Agent, if the Collateral Agent in good faith determines that it is
necessary or desirable to consult with any group of CEI Lenders, such group of
CEI Lenders) before taking any action under the Loan Documents; and

(d)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as an Agent or any of its
respective Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders or group of CEI Lenders as shall be necessary, or as
such Agent shall believe in good faith shall be necessary, in accordance with,
and under the circumstances as provided in, Sections 11.1 [Modifications,
Amendments or Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in
the absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Potential Default or Event of Default unless and
until notice describing such Potential Default or Event of Default is given to
such Agent by the Borrower or a Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Potential Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, (v) the
validity, priority, perfection or continued perfection of any security interest
(or purported security interest) in the Collateral or (vi) the satisfaction of
any condition set forth in Section 7 [Conditions of Lending] or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to such Agent.

10.4      Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, such Agent may presume that such condition is
satisfactory to such Lender unless such Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance. Each
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

-96-



--------------------------------------------------------------------------------

10.5      Delegation of Duties.

The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Collateral Agent. The Collateral Agent
and any such sub-agent of the Collateral Agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Collateral Agent and any such
sub-agent, and shall apply to their activities as Collateral Agent or sub-agent
of the Collateral Agent, as the case may be.

10.6      Resignation of Agents.

The Collateral Agent may at any time give notice of its resignation to the
Lenders, the Administrative Agent and the Borrower. Upon receipt of any such
notice of resignation, the Collateral Agent shall have the right to appoint a
successor that is (i) one of the Lead Arrangers or Bookrunners (each as defined
in the CEI Credit Agreement) under the CEI Credit Agreement as of the Amendment
No. 1 Effective Date, (ii) the Person serving as the Administrative Agent or
(iii) any other Person that is approved by the Borrower in its sole discretion;
provided such approval by the Borrower shall not be required following a
Replacement Exercise of Remedies. Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Collateral Agent, and the retiring Collateral Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 10.6). The fees payable by the Borrower to a successor Collateral
Agent (unless the successor is the Initial Lender or any of its Affiliates)
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 10.6 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Collateral Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Collateral Agent was
acting as Collateral Agent. Except with the consent of the Collateral Agent
(which the Collateral Agent may withhold at its sole discretion) and, except
following a Replacement Exercise of Remedies, the Borrower (which the Borrower
may withhold in its sole discretion), the Administrative Agent may not resign or
retire. To the extent any such resignation or retirement occurs with the consent
of the Collateral Agent (and, prior to a Replacement Exercise of Remedies, the
Borrower) referred to in the immediately preceding sentence, the procedures for
the resignation, retirement and replacement of the Administrative Agent shall be
satisfactory in all respects to the Collateral Agent and, except following a
Replacement Exercise of Remedies, the Borrower. Any Person that succeeds to or
replaces the Administrative Agent shall be satisfactory to the Collateral Agent
in its sole discretion and, except following a Replacement Exercise of Remedies,
the Borrower in its sole discretion.

10.7      Non-Reliance on Collateral Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Collateral Agent or any of its Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Collateral Agent or any of its
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

-97-



--------------------------------------------------------------------------------

10.8      Collateral Agent Role.

The Loan Parties and the Secured Parties hereby acknowledge that PNC is acting
as collateral agent, an administrative agent, a letter of credit issuer and a
lender under the CEI Credit Documents and may act as an agent or lender under
other financing agreements of the Borrower, any Affiliate of Borrower or CEI or
one or more of its Affiliates, and expressly consent to PNC acting in any such
capacity, including any action or inaction in its capacity as Collateral Agent
hereunder that it determines to be in furtherance of, or not contrary to, the
interests of the CEI Secured Parties. The Loan Parties and the Secured Parties
hereby waive any conflict of interest that may arise out of PNC acting in such
capacity, and make the agreements and acknowledgements set forth in
Section 11.13 [No Fiduciary Duty] with respect to PNC’s acting in such capacity
mutatis mutandis. The Loan Parties and the Secured Parties shall not claim, or
support any Person in claiming, any conflict of interest or invalidity of
(i) the exercise by the Collateral Agent or the CEI Collateral Agent of its
rights or remedies under the Loan Documents or the CEI Credit Documents and
(ii) any other duty, obligation or right of the Collateral Agent or the CEI
Collateral Agent. The Loan Parties and the Secured Parties agree not to contest,
or challenge or support any other Person in contesting or challenging, the
acknowledgements, consents, waivers and agreements under this paragraph for any
reason.

10.9      Collateral Agent’s Fee.

The Borrower shall pay to the Collateral Agent a nonrefundable fee (the
“Collateral Agent’s Fee”) under the terms of a letter (the “Collateral Agent’s
Letter”) between the Borrower and the Collateral Agent, as amended from time to
time.

10.10    Authorization to Release Collateral and Guarantors.

Each Secured Party expressly agrees that, upon the written request of the
Borrower (accompanied by such certificates and other documentation as the
applicable Agent may reasonably request), the applicable Agent shall, so long as
no Event of Default would exist after giving effect thereto:

(a)        in the case of the Administrative Agent, with the consent of the
Collateral Agent (such consent not to be withheld if such release is authorized
hereunder), release any Person from the Guaranty Agreement if such Person ceases
to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary, in either
case, pursuant to a transaction permitted by the Loan Documents; and

(b)        in the case of the Collateral Agent (i) execute any document in a
form reasonably satisfactory to it, evidencing the release of any asset from the
Lien of the Security Document upon the Disposition (other than any lease) of
such asset permitted by the Loan Documents (other than a Disposition to a Loan
Party) and (ii) enter into any subordination agreement, non-disturbance
agreement or grant of an option with respect to assets, in each case, in a form
reasonably satisfactory to the Collateral Agent, in connection with any
easements, permits, licenses, rights of way, options, surface leases or other
surface rights or interests permitted by the Loan Documents to be granted or a
Disposition permitted by the Loan Documents.

The Borrower shall deliver to the Administrative Agent or the Collateral Agent,
as applicable, such certificates and other documentation as such Agent(s) may
reasonably request to evidence compliance with the applicable provisions of the
Loan Documents.

 

-98-



--------------------------------------------------------------------------------

10.11     No Reliance on Collateral Agent’s Customer Identification Program.

 Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates or assignees, may rely on the Collateral Agent to carry out such
Lender’s, Affiliate’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their respective
Affiliates or their respective agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Laws.

10.12     Withholding Tax.

 To the extent required by any applicable Law (as determined in good faith by
the Administrative Agent), the Administrative Agent may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax. Without limiting or expanding the provisions of
Section 5.8 [Taxes], each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Official Body as a result of the
failure of the Administrative Agent to properly withhold Tax from amounts paid
to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.12 [Withholding Tax]. The agreements in this Section 10.12
[Withholding Tax] shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations.

10.13     Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of each Agent and its Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions

 

-99-



--------------------------------------------------------------------------------

involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between each Agent, in its sole discretion, and such Lender.

(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, each
Agent and its Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i)    none of any Agent or any of its Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by any Agent under this Agreement, any Loan Document or
any documents related hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other Person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or

 

-100-



--------------------------------------------------------------------------------

both, with respect to the Loans, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to any Agent or any
of its Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Commitments or this Agreement.

(c)         Each Agent informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

11.  MISCELLANEOUS

11.1       Modifications, Amendments or Waivers.

11.1.1     Required Consents.

With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder; provided that no consent of
any Lender is required for actions authorized by Section 10.10 [Authorization to
Release Collateral and Guarantors]. Any such agreement, waiver or consent made
with such written consent shall be effective to bind all the Lenders and the
Loan Parties; provided that no such agreement, waiver or consent may be made
which will:

(a)        increase the amount of the Commitment of any Lender hereunder without
the consent of such Lender;

(b)        whether or not any Loans are outstanding, extend the Maturity Date or
the time for payment of principal or interest of any Loan, the Commitment Fee or
any other fee payable to any Lender, or reduce the principal amount of or the
rate of interest borne by any Loan or reduce the Commitment Fee or any other fee
payable to any Lender, without the consent of each Lender directly affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans, changes to Section 8.2.13 [Financial
Covenants] or the definitions used therein or the application (or waiver of
application) of any rate increase described in Section 4.2 [Interest After
Default] shall not constitute a postponement of any date scheduled for the
payment of principal or interest or a reduction of principal, interest or fees);

(c)        except as otherwise provided in this Agreement, without the written
consent of all the Lenders and the Collateral Agent, release all or
substantially all of the Guarantors (as measured by fair market value of their
assets) from their Obligations under the Guaranty Agreement;

 

-101-



--------------------------------------------------------------------------------

(d)        except as otherwise provided in this Agreement, without the written
consent of all the Lenders and the Collateral Agent, release all or
substantially all of the Collateral; or

(e)         amend Section 2.4 [Voluntary Commitment Reduction] with respect to
the provision regarding ratable reduction of Commitments, Section 5.2 [Pro Rata
Treatment of Lenders], Section 5.3 [Sharing of Payments by Lenders] or
Section 9.2.4 [Application of Proceeds] or requiring all Lenders to authorize
the taking of any action or reduce any percentage specified in the definition of
Required Lenders or the definition of “Ratable Share”, in each case without the
consent of all of the Lenders and the Collateral Agent;

(f)        amend this Section 11.1 [Modifications, Amendments or Waivers] in a
manner that would reduce the voting rights of any Lender without consent of such
affected Lender.

11.1.2         Certain Amendments.

Notwithstanding Section 11.1.1(a) [Required Consents] or any other provision in
any Loan Document to the contrary, the Borrower, the Agents, on behalf of the
Lenders and without any consent or action by any Lender, may amend, modify,
supplement or restate in whole or in part any of the Loan Documents from time to
time or consent to such action by the Collateral Agent to (i) cure any defect or
error, (ii) comply with any provision hereunder or under any other Loan
Document, (iii) add Guarantors of the Obligations, (iv) add property or other
assets as Collateral, (v) add covenants of the Borrower or the other Loan
Parties for the benefit of the Lenders or to surrender any right or power herein
conferred upon the Borrower or any of the other Loan Parties, (vi) approve of
any correction or update to any Schedule hereto or to any other Loan Document to
the extent such Schedule is being corrected in any manner that is not material
or is being updated to reflect the consummation of any transaction or exercise
of any rights of the Loan Parties permitted hereunder for which no consent is
required or for which the required consent has been received, (vii) release from
perfection any Lien created by any Loan Document that is no longer required by
the terms hereof or such Loan Document to be perfected, (viii) share Collateral
on a pro rata basis with any counterparty to a Specified Swap Agreement
described in clause (b) of the definition of “Specified Swap Agreement” or
(ix) if the Loans or Commitments hereunder are ever held or are anticipated to
be held by multiple Lenders at one time, make such technical changes as are
necessary to facilitate such holding by multiple Lenders. Furthermore,
notwithstanding anything contained in any Loan Document, the Collateral Agent’s
Letter may only be amended, waived, consented to or otherwise modified with the
consent of each of the Collateral Agent and the Borrower, and no other Person
shall be required to or have the right to consent to any such amendment, waiver,
consent or modification of the Collateral Agent’s Letter.

11.1.3         Amendments Affecting the Agents, Etc.

No agreement, waiver or consent which would modify the interests, rights or
obligations of any Agent, any CEI Agent or the CEI Lenders hereunder may be made
without the written consent of such Agent, such CEI Agent or the Required
Lenders (as defined under the CEI Credit Agreement), as applicable; provided
that in the case of any CEI Agent or the Required Lenders (as defined under the
CEI Credit Agreement), such consent shall not be unreasonably withheld,
conditioned or delayed.

11.2       No Implied Waivers; Cumulative Remedies.

No course of dealing and no delay or failure of any Agent or any Lender in
exercising any right, power, remedy or privilege under this Agreement or any
other Loan Document shall affect any other or future exercise thereof or operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any further exercise thereof or of any other right, power, remedy or privilege.
The rights

 

-102-



--------------------------------------------------------------------------------

and remedies of each Agent and the Lenders under this Agreement and any other
Loan Documents are cumulative and not exclusive of any rights or remedies which
they would otherwise have.

11.3    Expenses; Indemnity; Damage Waiver.

11.3.1        Costs and Expenses.

The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
each Agent and its Affiliates (including the reasonable fees, charges and
disbursements of outside counsel and land professionals for any Agent), and
shall pay all reasonable fees in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Agent or any Lender (including the reasonable fees, charges and disbursements of
any counsel for any Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.3 [Expenses;
Indemnity; Damage Waiver], or (B) in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans and (iv) all
reasonable out-of-pocket expenses of any Agent’s regular employees and agents
engaged periodically to perform audits of the Loan Parties’ books, records and
business properties.

11.3.2         Indemnification by the Borrower.

The Borrower shall indemnify each Agent (and any sub-agent thereof), each CEI
Agent, each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
out-of-pocket related expenses (including the fees, charges and disbursements of
any outside counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party or any Subsidiary of the Borrower arising out of, in connection with, or
as a result of (i) the execution, enforcement or delivery of this Agreement, any
other Loan Document, any of the Transactions (other than as described in clause
(1) of the definition thereof) or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the Loan Parties of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any breach of representations,
warranties or covenants of any Loan Party under the Loan Documents, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Laws or pertaining to environmental matters, whether based
on contract, tort or any other theory, whether brought by a third party or by
the Borrower or any of its Subsidiaries, and regardless of whether any
Indemnitee is a party thereto; provided that the Borrower shall not be liable
for any portion of any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements with respect to an
Indemnitee (A) if the same is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or (B) results from a dispute solely among
Indemnitees (other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an Agent or any similar role under this Agreement and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates). The Indemnitees will attempt to minimize the fees and
expenses of legal counsel for the Indemnitees which are subject to reimbursement
by the Borrower hereunder by considering the usage of one law firm to represent
the Indemnitees if appropriate under the circumstances. This Section 11.3.2
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. For the avoidance

 

-103-



--------------------------------------------------------------------------------

of doubt, the Borrower’s indemnifications obligations in respect of CEI are
limited to CEI in its capacity as Administrative Agent or Lender hereunder.

11.3.3         Reimbursement by Lenders.

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 2.9.8 [Indemnity], Section 11.3.1 [Costs and
Expenses] or Section 11.3.2 [Indemnification by the Borrower] to be paid by it
to any Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Ratable
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against an Agent (or
any such sub-agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent) in connection
with such capacity.

11.3.4         Waiver of Consequential Damages, Etc.

No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent such damages are found to be a final,
non-appealable judgment of a court to arise from the gross negligence or willful
misconduct of such Indemnitee, nor shall any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date); it
being agreed that this sentence shall not limit the indemnification obligations
of the Loan Parties pursuant to Section 11.3.2 [Indemnification by the
Borrower].

11.3.5         Payments.

All amounts due under this Section 11.3 [Expenses; Indemnity; Damage Waiver]
shall be payable not later than ten (10) days after demand therefor.

11.4    Holidays.

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day, such payment shall be due on the next Business Day
and such extension of time shall be included in computing interest and fees,
except that the Loans shall be due on the Business Day preceding the Maturity
Date if the Maturity Date is not a Business Day. Whenever any payment or action
to be made or taken hereunder (other than payment of the Loans) shall be stated
to be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.

11.5    Notices; Effectiveness; Electronic Communication.

11.5.1        Notices Generally.

Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and

 

-104-



--------------------------------------------------------------------------------

other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier (i) if to a Lender, to it at its address
set forth in its administrative questionnaire, or (ii) if to any other Person,
to it at its address set forth on Schedule 11.5.1.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2        Electronic Communications.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Collateral Agent and the CEI
Agents; provided that the foregoing shall not apply to notices to any Lender if
such Lender has notified the Collateral Agent and the CEI Agents that it is
incapable of receiving notices under such Article by electronic communication
and the Collateral Agent and the CEI Agents shall have notified the Borrower of
the same. Each Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the Collateral
Agent and the CEI Agents otherwise prescribe, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3        Change of Address, Etc.

Any party hereto may change its address, e-mail address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

11.6    Severability.

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

11.7    Duration; Survival.

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In Full. All
covenants and agreements of the Loan Parties contained herein

 

-105-



--------------------------------------------------------------------------------

relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 2.9.8 [Indemnity], Section 2.9.10 [Cash Collateral Prior to the
Maturity Date], Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive payment in full of all principal and interest
under the Notes and the termination of the Commitments. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

11.8    Successors and Assigns.

11.8.1        Successors and Assigns Generally.

Subject to Section 11.8.4(b) [Collateral Assignment], the provisions of this
Agreement shall be binding upon, and inure to the benefit of, the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agents and each Lender, and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except to an assignee in accordance with the provisions of
Section 11.8.2 [Assignments by Lenders] (and any other attempted assignment or
transfer by any party hereto shall be null and void). Subject to
Section 11.8.4(b) [Collateral Assignment], nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the CEI Agents, the CEI Lenders and the
Related Parties of each of the Agents and the Lenders, and as set forth in
Section 11.12 [Certain Collateral Matters]) any legal or equitable right, remedy
or claim under or by reason of this Agreement or any other Loan Document.

11.8.2        Assignments by Lenders.

Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(a)        Minimum Amounts.

(i)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, no minimum amount
need be assigned; and

(ii)     in any case not described in clause (a)(i) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of such Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Commitment of the assigning Lender, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(b)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

-106-



--------------------------------------------------------------------------------

(c)    Required Consents. No consent shall be required for any assignment except
for the following consents:

(i)    the consent (which consent shall not be unreasonably withheld or delayed)
of the Administrative Agent;

(ii)    the consent (which consent may be withheld in its sole discretion) of
the Collateral Agent; and

(iii)    the consent (which consent may be withheld in its sole discretion) of
the Borrower, except following a Replacement Exercise of Remedies; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agents within five (5) Business
Days after having received notice thereof.

(d)    Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to each Agent an Assignment and Assumption Agreement and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(e)    Prohibited Assignments. No such assignment shall be made to (i) the
Borrower or any of the Borrower’s Subsidiaries or (ii) any natural person.

(f)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.8.3 [Register], from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 5.7
[Increased Costs], and Section 11.3 [Expenses, Indemnity; Damage Waiver] with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

11.8.3        Register.

The Administrative Agent shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The Administrative Agent shall provide a copy of
the Register to the Collateral Agent and each CEI Agent upon request. The
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.

11.8.4        Collateral Assignment.

(a)        Unless otherwise agreed to by the CEI Collateral Agent (in its sole
discretion), no Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to any Person other
than the CEI Collateral Agent.

 

-107-



--------------------------------------------------------------------------------

(b)        The Loan Parties (i) consent in all respects to the collateral
assignment under the CEI Credit Documents and the CEI Second Lien Notes of all
of the Lenders’ right, title and interest in, to and under the Loan Documents,
and will execute all such documentation reasonably requested by the CEI
Collateral Agent or the collateral trustee for the CEI Second Lien Notes to
evidence such pledge and collateral assignment, (ii) agree that each CEI Secured
Party is an express third party beneficiary under each provision of each Loan
Document to the extent such CEI Secured Party or the Collateral Agent is
referred to or specified in such provision of such Loan Document,
(iii) acknowledge the right of the CEI Collateral Agent or its designee(s) or
assignee(s), in the exercise of the CEI Collateral Agent’s rights and remedies
under the CEI Credit Documents, to make all demands, give all notices, take all
actions and exercise all rights of the Secured Parties under the Loan Documents
(the “Assigned Interests”) and (iv) acknowledge that if the CEI Collateral Agent
or its designee(s) or assignee(s) has elected to exercise the rights and
remedies set forth in the CEI Credit Documents, then the CEI Collateral Agent,
its designee(s) or assignee(s) or any other purchaser of the Assigned Interests
in a judicial or nonjudicial foreclosure sale (a “Substitute Lender”) shall be
substituted for the Lender(s) under the Loan Documents. In the event described
in clause (iv), the Loan Parties shall recognize the Substitute Lender in its
capacity as such and shall continue to perform its obligations under the Loan
Documents in favor of the Substitute Lender. Each Loan Party agrees not to
contest or challenge or support any other Person in contesting or challenging
any of such Loan Party’s obligations, acknowledgements and agreements under this
paragraph for any reason.

11.9    Confidentiality.

11.9.1        General.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (i) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (ii) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.9, to (a) any
assignee of, or any prospective assignee of, any of its rights or obligations
under this Agreement to any actual or prospective counterparty (or its advisors)
to any Swap Agreement or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, (viii) to the extent such
Information (a) becomes publicly available other than as a result of a breach of
this Section 11.9 or (b) becomes available to any Agent or Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower, the other Loan Parties or any other Person that has obtained such
confidential information pursuant to this Section 11.9 or (ix) to the CEI
Agents, CEI Lenders and the letter of credit issuers under the CEI Credit
Agreement in accordance with the confidentiality provisions of the CEI Credit
Agreement. Any Person required to maintain the confidentiality of Information as
provided in this Section 11.9 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. For the avoidance of doubt, this
Section 11.9.1 applies to CEI only in its capacities as Administrative Agent and
Lender hereunder and not in its direct or indirect capacities as a limited
partner or the General Partner of the Borrower.

 

-108-



--------------------------------------------------------------------------------

11.9.2        Sharing Information With Affiliates of the Lenders.

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender, Agent, CEI Agent or CEI Lender or by one or more
Subsidiaries or Affiliates of such Lender, and each of the Loan Parties hereby
authorizes each Lender to share any information delivered to such Lender by such
Loan Party and its Subsidiaries pursuant to this Agreement to any such
Subsidiary or Affiliate subject to the provisions of Section 11.9.1 [General].

11.10    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions of Lending], this Agreement shall become
effective when it shall have been executed by the Agents, the Loan Parties and
the Initial Lender and when the Agents shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or e-mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.11    Governing Law, Etc.

11.11.1     Governing Law.

This Agreement shall be deemed to be a contract under the Laws of the State of
New York without regard to its conflict of laws principles.

11.11.2     SUBMISSION TO JURISDICTION.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY

 

-109-



--------------------------------------------------------------------------------

APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

11.11.3     WAIVER OF VENUE.

THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 11.11.2 [SUBMISSION TO JURISDICTION]. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE.

11.11.4     SERVICE OF PROCESS.

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC
COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.11.5     WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.11.5.

11.12    Certain Collateral Matters.

The benefit of the Loan Documents and of the provisions of this Agreement
relating to any Collateral securing the Obligations shall also extend to and be
available to the Secured Parties. No Lender or any Affiliate of a Lender shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Specified Swap Agreement or any Other Lender
Provided

 

-110-



--------------------------------------------------------------------------------

Financial Service Product, and no Person shall have any voting rights under any
Loan Document solely because of such Person’s status as an Indemnitee.

11.13    USA PATRIOT Act Notice.

Each Lender that is subject to the USA PATRIOT Act and each Agent (for itself
and not on behalf of any Lender) hereby notifies Loan Parties that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of Loan Parties and other information that will allow such
Lender or Agent, as applicable, to identify the Loan Parties in accordance with
the USA PATRIOT Act.

11.14    No Fiduciary Duty.

Each Loan Party agrees and acknowledges that: (i) each of the Collateral Agent,
CEI Agent and CEI Lender is acting solely as a principal and is not a financial
advisor, agent or fiduciary, for the Loan Parties or any of their respective
Affiliates, stockholders, creditors or employees or any other party; (ii) no
such Person has assumed or will assume \an advisory, agency or fiduciary
responsibility in any Loan Party’s or their respective Affiliates’ favor with
respect to any of the transactions contemplated hereby (irrespective of whether
any such Person has advised or is currently advising any Loan Party or its
Affiliates on other matters), and no such Person has any obligation to the Loan
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein;
(iii) such Person and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from the Loan Parties
or their respective Affiliates and, such Secured Parties have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (iv) the Collateral Agent, CEI Agents and CEI Lenders have not
provided any legal, accounting, regulatory or tax advice in any jurisdiction
with respect to any of the transactions contemplated hereby and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party acknowledges and agrees
that it will consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and neither (A) the Collateral Agent, CEI
Agent, CEI Lender nor (B) any of their respective Affiliates shall have any
responsibility or liability to any Loan Party with respect thereto. Each Loan
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that such Loan Party may have against the Collateral Agent, CEI Agents,
CEI Lenders or their respective Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty.

11.15    No General Partner’s Liability.

It is hereby understood and agreed that the General Partner shall have no
personal liability, as general partner or otherwise, for the payment of any
amount owing or to be owing hereunder or under the other Loan Documents. The
Administrative Agent, the Collateral Agent and the Lenders agree for themselves
and their respective successors and assigns that no claim arising against any
Loan Party under any Loan Document with respect to the Obligations shall be
asserted against the General Partner.

11.16    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

-111-



--------------------------------------------------------------------------------

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURE PAGES FOLLOW]

 

-112-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: CONSOL COAL RESOURCES LP (f/k/a CNX COAL RESOURCES LP) By:   CONSOL
COAL RESOURCES GP LLC (f/k/a CNX COAL RESOURCES GP LLC),     its general partner
By:       

 

    Name:     Title: GUARANTORS: CONSOL OPERATING LLC

(f/k/a CNX OPERATING LLC)

CONSOL THERMAL HOLDINGS LLC

(f/k/a CNX THERMAL HOLDINGS LLC

CONSOL COAL FINANCE CORP.

(f/k/a CNX COAL FINANCE CORP.)

By:       

 

    Name:     Title:

[SIGNATURE PAGE TO CONSOL COAL AFFILIATED COMPANY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CONSOL ENERGY INC.

(f/k/a CONSOL MINING CORPORATION),

as Administrative Agent and as a Lender

 

By:    

 

  Name:   Title:

[SIGNATURE PAGE TO CONSOL COAL AFFILIATED COMPANY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:      

 

  Name:   Title:

[SIGNATURE PAGE TO CONSOL COAL AFFILIATED COMPANY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

[                                      
                                                            , as a Lender

 

By:      

 

  Name:   Title:

 

[If a second signature is necessary: By:      

 

  Name:   Title:] ]

[SIGNATURE PAGE TO CONSOL COAL AFFILIATED COMPANY CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

        Level       Total Net Leverage Ratio    Applicable Rate      

I

  < 1.50:1.00    3.75%      

II

  ³ 1.50:1.00 and < 2.00:1.00    4.00%      

III

  ³ 2.00:1.00 and < 2.50:1.00    4.25%      

IV

  ³ 2.50:1.00 and < 3.00:1.00    4.50%      

V

  ³ 3.00:1.00    4.75%

For purposes of determining the Applicable Rate:

(a)         From the Closing Date through the date on which the first Compliance
Certificate is required to be delivered hereunder after the Closing Date (the
“Initial Period”), the Applicable Rate shall be the amount set forth under
Level III of this Schedule 1.1(A) set forth above.

(b)         It is expressly agreed that after the Initial Period, the Applicable
Rate shall be determined based upon Schedule 1.1(A) above and change on each
date on which a Compliance Certificate is required to be delivered hereunder.

(c)         If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Net Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent or any Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent or any Lender, as the case may be, under
Section 4.2 [Interest After Default] or Section 9 [Default]. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.